Resumption of the session
I declare resumed the session of the European Parliament adjourned on 3 April 1998.
Tribute
Ladies and gentlemen, it is my sad duty to inform you of the death of our colleague Spalato Belleré on 21 April. Mr Belleré was a medical doctor and a colonel in the reserves. He was elected to the European Parliament in June 1994 and was an active member of the Committee on Transport and Tourism and the interparliamentary delegation for relations with Kazakhstan.
Furthermore, as you all know, on 23 April the former President of the Republic of Greece, Constantino Karamanlis, passed away in Athens. As a statesman, he was responsible for the restoration of democracy in his country and its entry into the European Union, and he deserves recognition from all Europeans.
I would ask you all to observe a minute's silence with me.
(The House rose and observed a minute's silence)
Approval of the Minutes
The Minutes of 3 April have been distributed.
Are there any comments?
Mr President, next Saturday, 2 May, in Brussels, we are going to make an historic decision with regard to a number of aspects concerning the introduction of the single currency. Whatever my personal opinion regarding the euro, or that of my group, we would like to remind you formally that the Edinburgh agreements confirmed Parliament's seat as Strasbourg and it is thus there that we should be meeting on Saturday. As a Member of this House and a native of Alsace, I protest against the choice of Brussels for this extraordinary sitting. Yet again, the House is ignoring the treaties and shunning Strasbourg.
(Applause from various quarters)
Mr Striby, as you know, the Treaty that you mention permits extraordinary part-sessions to be held without specifying where they should take place. Thus, by a large majority, the House decided that this extraordinary sitting would be held here in Brussels, which also enables the unique possibility of holding the session in the same place as the meetings of the Ecofin Council and the Council of Heads of State or Government. Thus, for functional reasons of an extraordinary nature, it is being held in Brussels.
Mr President, as a European, I would like to say that I am perfectly happy about meeting here in Brussels on Saturday. Mr President, I would urge you to press for the release of Vincent Cochetel on behalf of the European Parliament. Mr Cochetel works for the High Commission for Refugees. Three months ago today he was kidnapped in Russia. During the night of 29 January he was taken away by armed men and he has not been seen since. Mr Cochetel is 37 years old and has two children. He leads the delegation of the High Commissioner for Refugees in Vladikafkas, which is looking after 100 000 refugees and exiles from the Caucasus region. I would ask you to intervene and urge you to do everything in your power both here and in the Russian Federation to ensure the release of Vincent Cochetel.
Thank you, Mrs Roth. I will do so immediately. Mr Imaz San Miguel has the floor.
Mr President, less than three weeks ago an important peace agreement was reached in Northern Ireland, which we should all be very happy about. We should congratulate ourselves and, especially, the people of Northern Ireland as well as all the political actors who have had the courage to reach this agreement, including the former British Government under Mr Major, the current one under Mr Blair, and the Governments of the Republic of Ireland.
From the Basque Country, a significant majority of the population has watched this agreement with political interest, in the hope that dialogue may soon bring about an end to the sad and violent conflict we are experiencing. We hope ETA may have the same courage as the IRA, to renounce arms and use political negotiation to try to reach agreement through their representatives. We also hope the Spanish Government will have the same political courage the British Governments have shown, so as to embark on a process of this type. I hope this House will soon be able to celebrate a peace agreement for the Basque people, and I hope the European institutions will offer sincere support in this matter.
Thank you very much, Mr Imaz San Miguel.
Welcome
It is my pleasure today to welcome a delegation from the Australian Parliament, made up of members of the Senate and the House of Representatives, led by Mrs West, the Vice-President of the Senate.
Our Australian colleagues are in Brussels to take part in the twenty-third interparliamentary meeting between the Australian Parliament and our institution, co-chaired by Mr Nicholson.
Madam Vice-President, ladies and gentlemen of the Australian delegation, on behalf of the Members of our institution, I welcome you to the European Parliament.
Northern Ireland
The next item is the Council and Commission statements on the recent peace agreement in Northern Ireland.
It is a great honour to welcome to the European Parliament today Dr Marjory Mowlam, the UK Secretary of State for Northern Ireland, Mr David Andrews, the Irish Foreign Affairs Minister, and Mr Santer, the President of the European Commission.
It gives us all great pleasure to welcome them here today.
During my talks in London, Belfast and Dublin, I was able to understand and observe the enormous determination with which both governments committed themselves to the peace and reconciliation process. Today we have the opportunity to show our unfailing solidarity with them and with the people of Northern Ireland. Like you all, I cherish great hopes that it may now be possible to turn this sad and bloodstained page of modern history once and for all.
Mrs Mowlam, you have the floor.
Mr President, ladies and gentlemen, it is a great pleasure and honour to be with you today to talk about the agreement that was reached on Good Friday and to have a chance to thank people here for the help they have given us in moving the peace talks in Northern Ireland forward to what I hope is a stable and lasting settlement. Part of that has been the economic help that has very kindly been given by the European Union but just as important is the support given to us by individual Members of Parliament, individual Commissioners, and the Presidents of both Parliament and the Commission over the past year. The money is most welcome; it makes a big difference. But it also makes a difference when individuals give of their time and their energy to support what is happening in Northern Ireland. That makes a real difference. So I thank everyone who brought with them some hope, some belief in the future, some vision of where we could go and their assistance.
I also acknowledge the help that the three Members of the European Parliament from Northern Ireland - John Hume, Jim Nicholson and Ian Paisley - have given by working together in Europe to get support for Northern Ireland.
I know it is potentially unfair but may I thank John Hume in particular for the work he has put in.
(Applause) It has to be said that the work he did over the years when this was not a popular issue has made a difference today. I am also very pleased to be speaking alongside my colleague, David Andrews, from the Republic of Ireland. It is when the two governments have worked together, as people do in the European Parliament, that we have managed to make progress. We must never forget that.
(Applause) Finally, I acknowledge the work of the Commissioners and not just Jacques Santer. I say a special thank you to Monica Wulf-Mathies. I will refer later to the work she has done for us in Northern Ireland. I would also mention Padraig Flynn and our good friend and comrade Neil Kinnock for their support.
(Applause and laughter) I mean comrade in the 'comradely' way. We are all comrades in a certain sense and that is how I mean it.
I also, in a 'comradely' way, thank the Council for the endorsement they gave to the historic agreement setting out what we hope is a new beginning, the chance to achieve what we hope will be a lasting peace settlement. As the Council acknowledged, it is the courage and the determination of the party leaders and the people of Northern Ireland which has been central in making this opportunity for peace happen. We have been aided by the courage and determination of those party leaders and by the economic help that the EU programmes have given us. The agreement reached is one that is based on the principles - which were very crucial in the agreement - of consent, cooperation, fairness and justice. They are the underlying principles that guide the agreement.
It is a unique agreement. It is unique in the sense that it is the result of talks between Nationalists, Unionists, Loyalists and Republicans. It is the first time for 70 years that they have been round the table reaching an accommodation. There is no doubt, as many in Parliament know, that we still face difficulties in the weeks, months and years ahead. In the immediate future we still have some splinter groups on both sides of the divide that have not signed up to a ceasefire and to the talks. In fact, they are out to destroy it. That is a continuing problem with the violence that it entails. Many of you will have seen last weekend the most recent murder victim was a young 22-year-old student on his way home. Those are the difficulties we may still continue to see in the future but our response must be, as the President of this Parliament on his recent visit to Belfast said, there will always be attempts to stop the process reaching a peaceful settlement. It is necessary to be prepared for that and to have a strong determination not to let things be spoiled by them. I echo your President's words on that.
I do not want to go into a lot of detail about the agreement but just let me say that none of the parties get 100 % of what they want. But there are gains there for everyone. It both respects everyone's cultural and political identity and paves the way for a fair, workable and lasting accommodation. It has been reached because everyone was willing to compromise. Everybody has moved a little and as a result everyone - and I mean everyone - can be a winner as a result of this agreement. It includes cooperation within Northern Ireland, within the communities in the North, between the North and the South and between the UK and the Republic.
I want to mention briefly some aspects of the agreement which refer specifically to Europe. As part of the overall settlement there will be a North-South ministerial council which will seek to build greater cooperation than already exists. It will bring together members of the Irish Government and members of the new Northern Ireland administration provided the referendum goes through on 22 May, with bodies below the ministerial council to implement decisions. One of those will be related to the European issues. EU decisions of a cross-border nature will fall under that implementing body. There will also be a new body bringing together the British and Irish governments with new devolved institutions in Northern Ireland, Scotland and Wales to consider matters of mutual interest, including European Union matters. They will also take advantage of what I believe are the radical constitutional changes taking place within the United Kingdom where we have greater cooperation for trade and EU cooperation between Scotland, Wales, Northern Ireland and England.
I will not go into the detail but everybody in this Parliament knows the amount of economic help you have given Northern Ireland over the previous years through various programmes. Over the last six years we have received well over £1.3 billion. It has made an enormous difference and we thank you for it. At times when things have been very tough it has been of great help to know that the European Union has always been there. Some people come late to success and I want to acknowledge very clearly today that when things were tough the European Union was there with us. I can remember times when, after a particularly horrific weekend, when Monica was due to come over, I would think: ' Will she come, will she cancel?' And she came. And it shows that if you keep going with confidence and determination you can get to where we are today. So I thank those who came in person and the help they gave.
(Applause) The Structural Funds have been, and will continue to be, an important aspect of funding to Northern Ireland. Objective 1 status was given to Northern Ireland because of the special political and economic circumstances that we found ourselves in. It has made a tremendous difference to us. Under the proposed post-1999 reforms we recognize that qualifying for Objective 1 status is going to be harder but I want to stress to you today what a difference it has made across Northern Ireland in helping to build the opportunities for peace.
I would also take this opportunity to thank people for the special money in the Peace and Reconciliation Fund which is there to help develop socio-economic policies underpinned by working with Community groups. It has made an incredible impact in Northern Ireland and one of the reasons it has made an impact is because projects have to be either cross-community or cross-border. There have been 19 000 applications to benefit from that fund. The fund has managed to meet 11 500 of them. What that means on the ground is that many people have benefited from help from Europe. There is a trauma centre in Belfast where people who have lost loved ones can go when the pain is very real to talk and discuss and come to terms with the pain that has been created. There is a women's centre in Ballybeen. That has meant that women can get retraining, can have a future after the children have gone and can also have a voice. Their voice is not always heard in Northern Ireland. There is the Ballymena Business Development Centre which allows small businesses the chance to grow and provide what is so crucial to the peace working, namely jobs.
There are some like the Greysteel Community Centre - people will remember the shooting in 1994 in the Rising Sun Pub where six people were shot at random. Thanks to the European Peace and Reconciliation money we now have a community centre there where both sides of the divide go and we are beginning to rebuild after that hurt. That is the kind of difference that programme has made and I thank all who made it possible.
I also want to touch on one other aspect of that Peace and Reconciliation Fund which is so innovative and so constructive. It developed in Northern Ireland but has an impact across many European countries. The money was not handed out by us in central government, not given by Ministers or departments. Monica Wulf-Mathies created an environment where partnerships developed - 20 of them across Northern Ireland - bodies made up of community representatives, local politicians, trade unionists, business people who sat round the table and decided for their local community where the money should be spent. The difference that made was that when we went through very tough times in the talks and people were not playing and not talking, there were 26 tables across Northern Ireland around which people were talking, people from both extremes and regardless of what had happened they kept going.
It will not be up to me but up to the parties after the referendum to decide, but I hope that structure is kept and provides a model for others of what is possible. We thank you very much for creating that.
(Applause) Finally, I would just mention the International Fund which the European Union has contributed to over the years: the recent ECU 17 m per annum for 1998 will enable the fund to continue its important work. So the message today really is, thank you for the support. We would not have got to where we are in Northern Ireland without the help from the European Parliament. You have been there for long enough that enough people have benefited from the programmes that have been put in place that they have been willing to support and encourage people to reach the agreement we reached on Good Friday. Europe has been an inspiration to people in Northern Ireland. You have supported us on a practical level which makes a difference to people and which is what our EU presidency is about: jobs, crime, education; but you have also given us a hope and a belief that we can build a future, that if we work collectively in Northern Ireland we can do so much better than we can as individuals. You have shown that if we look to the future and believe and trust in a vision we can get there. You have made a difference in the past. I know we will continue to work together in the future. Thank you one and all for your support.
(Loud and sustained applause)
Mr President, ladies and gentlemen, I am very honoured by your invitation today to join with my British colleague, the Secretary of State Mo Mowlam, in marking the agreement reached in the multiparty negotiations in Belfast on Good Friday, 10 April. It is fair to say, as expressed by Mo Mowlam, that the immense welcome the agreement has received from our friends across the world and in particular from within the European Union underlines its truly historic and momentous nature. Like Mo, I would like to express my deep gratitude for your solidarity and for your encouragement. Both qualities are deeply appreciated and not taken for granted.
It is fair to say that the agreement itself is the culmination not just of two years of difficult negotiation but of decades of shared endeavours by the British and Irish governments and by political leaders of vision and courage. I must in particular salute a distinguished Member of Parliament already mentioned by my friend and colleague, and 'comrade' from time to time, Mo Mowlam, namely John Hume. I would like to place on record the pivotal and crucial role at all stages of the process from beginning to end of my friend and colleague John Hume. Throughout the negotiations the Irish Government has been inspired both by the European ideal and by the real and concrete achievements of the Union. We are deeply appreciative of the crucial role the Union has played in preparing the groundwork for the agreement. Europe, in particular, has shown how age-old rivalries and bloody conflicts can be transcended through new partnership structures.
We have also learned the lesson that, to adapt the words of the Treaty establishing the Coal and Steel Community, a new Ireland can be built neither through coercion nor through rhetoric. It can only come about through practical achievements which will first of all create real solidarity. Our experience as a small country within the Union has shown that there are many sectors in which there is a true commonality of interest between the two parts of the island of Ireland. In this Parliament, too, the three Members for Northern Ireland - John Hume, Ian Paisley and Jim Nicholson - despite acute differences between them on political issues have been able to work together on many matters of importance to those they represent. The EU structures have themselves been a guide to us in the negotiations on arrangements for cooperation and joint action within Ireland, the North and the South.
The European Union's economic support through, for example, the Peace and Reconciliation Programme and its contributions to the International Fund for Ireland has been vital and critical in making the peace process a tangible reality for many individuals and communities, both in Northern Ireland and the border counties in the south of the island. We are deeply grateful to our partners, the Commission and the European Parliament for their consistent and generous assistance. I wish to re-echo the expression of gratitude by Mo Mowlam to the President of the Commission, Jacques Santer, to Commissioners Wulf-Mathies, Kinnock and Flynn. And to all colleagues who, one way or another, assisted and supported the peace process. We welcomed the presence of the President of Parliament in Belfast and we particularly welcomed the presence of Jacques Santer. As a member of the General Affairs Council of the Foreign Ministers, let me say that his support on Monday was critical to the magnificent declaration which emanated from that meeting. It is deeply appreciated.
The European Union's economic support for the programmes has been tremendous. The European example has also been of great moral significance. The conflict in Northern Ireland which has led to so many terrible and needless deaths and injuries has been an affront to the values of our shared European civilization. But Europe has shown that no society is condemned by some iron law of history to pace the treadmill of its past. Just before the agreement was signed the Ulster Unionist leader David Trimble spoke about how the accord could represent an epoch-making end to our internal Cold War which would be enormously liberating for the people of the island as a whole.
Within the past decade we have seen the end of the Cold War in Europe and its replacement by an new era of partnership. We have seen the Berlin Wall torn down and the Iron Curtain collapse. There are physical barriers between communities in Belfast still. There is a border between North and South but the true frontier is that which runs through the hearts and minds of people. The real difference lies between those who look to the future, to new ways of peace and cooperation and those who cling to the past, to the old ways of violence and division. That is the divide we wish to break down.
The agreement does not pretend to be a final and definitive settlement but it creates institutions within which a new relationship of trust can be developed and offers guarantees both individual and collective of the fundamental interests and rights of all. As Mo has said, the agreement is complex and complicated and contains many elements which must in their practical operation be synchronized and meshed together. The transition to the working of the structures and policies contained in it will be a challenging and continual process. In that sense the agreement is an opportunity as much as an achievement.
The continuing support of the European Union will be critical if we are to meet the new challenges presented by the agreement. My government, together with the British Government, looks forward to working with the Commission, the European Parliament and our partners and meeting the challenges of peace and reconciliation. I therefore welcome Monday's agreement at the General Affairs Council that the Union should continue to play an active part in promoting lasting peace and prosperity in Northern Ireland. As you know, there will be simultaneous referendums North and South on 22 May. When they come to the ballot box the people of Ireland will be asked above all else to vote for peace. They should have on their minds the profound example, the triumph offered by Europe's transformation of itself. I am confident that the people will together and concurrently endorse the agreement and allow its immense potential to be realized.
Again, I extend my deep gratitude on my own behalf and that of my government for the invitation by the President of Parliament to be here and thank you and your colleagues once again.
(Loud applause)
Mr President, ladies and gentlemen, I am very honoured to address the European Parliament today in this debate of importance and significance for all of us in the European Union. Barely two weeks ago agreement was reached in the multi-party negotiations on the future of Northern Ireland in Belfast. This agreement required considerable political courage and great determination. Today before this House, on behalf of the European Commission, I would like to pay tribute to all those who are playing a part in this peace process: to the governments of the United Kingdom and Ireland, to the Secretary of State for Northern Ireland, Dr Mo Mowlam, and to Ireland's Minister for Foreign Affairs, David Andrews, both of whom we particularly welcome here this afternoon; to the parties in the talks; to the outstanding chairmanship of Senator George Mitchell and his fellow independent chairmen - former Prime Minister Harri Holkeri and General John de Chastelain.
We welcome the Agreement although it is not our role to pass judgment on it. That is a matter for the people in the North and South of Ireland to decide in the referendums on 22 May. But we can - as we always have done - continue to support wholeheartedly the peace and reconciliation process. Surely in political life there is no more noble a cause than trying to bring people together inclusively in the pursuit of peace and reconciliation - from whatever their backgrounds, rich or poor; from whatever their religious or ethnic origins, and to bridge the gaps of intolerance and hatred, to break down fear and insecurity, to build confidence and a belief in a new future and to offer hope, opportunity, freedom, the chance for happiness, the chance for a decent future for future generations. There is no more noble cause than that. To try and try again in this task and to be determined to succeed in the end: that is what we applaud today.
Indeed, does this not mirror the spirit that symbolises the whole history of the European Union itself? As committed and dedicated Europeans is this not the credo of our daily lives - to bring all European peoples together in friendship, peace and reconciliation, in a spirit of tolerance and mutual respect, fulfilling the guiding principles of our Treaty. Yes, this is our raison d'être and our lasting success. So, today, in this House we rejoice in the progress that is being made. During the talks leading to the agreement I believe the European Union has played an important role in three major ways.
Firstly, the European Union has provided a stable political reference point for both communities, a reference point that has shown how formerly divided communities and divided European countries can work together, trust each other and grow together successfully in the modern world. Secondly, because our institutions - this Parliament, the Council of Ministers, the Economic and Social Committee and the Committee of the Regions - have all provided important political venues where members of the United Kingdom and Irish governments and politicians from Ireland, North and South, have been able to meet and work constructively together on many subjects. But the European political process has shown that these disagreements can be resolved amicably without resulting in malice or recrimination. So our institutions themselves have played their part.
Thirdly, I believe we have played a generous part in a deep and continued European involvement to underpin, practically, the efforts of both governments to bring about peace and reconciliation. We have done this by a twin-track approach of assistance for economic and social regeneration and direct support for cross-community reconciliation. In 1988 we became a major contributor to the International Fund for Ireland. Overall we have contributed ECU 135 million. 25 000 jobs have been created. After the cease-fire in 1994 we launched the Special Programme for Peace and Reconciliation in Northern Ireland and the border counties of Ireland, a programme that has been unequivocally supported by the MEPs from the Province. This has been a big success.
On my recent visit to Northern Ireland I saw at first hand some of the cross-community and cross-border projects - such as my visit to the Shankill Women's Centre or when I listened to the Ray of Hope Choir. They were moving experiences. Few people know that the special programme is financing no fewer than 11 000 projects - bringing together more than 2 000 people, one-seventh of Northern Ireland's population! So I am very pleased to announce before this House today that the Commission has agreed this morning in the provisional draft budget to propose a further ECU 100 million for the Peace and Reconciliation Programme for 1999.
This brings the total for this programme to ECU 500 million over five years. I am sure this will be supported by the European Parliament.
Let us not forget either the role other Community funds have played: the general Northern Ireland programme under the Structural Funds, INTERREG, URBAN and other Community programmes. Over ECU 1.3 billion has been earmarked under Objective 1 of the Structural Funds for Northern Ireland. Our practical assistance to Northern Ireland has been constant, committed and additional. We have provided sustained support for all the communities over a long period of time - and rightly so. Let me add that the Peace and Reconciliation Programme has been a laboratory for new forms of cooperation and implementation of our Structural Fund programmes and a source of inspiration for more decentralized implementation in the next programming period.
In the future the European Union will continue to support social and economic regeneration in Northern Ireland as we have in the past. Community funding will be present in the initial phase in 1999 with our proposal to extend our contribution to the Peace Programme, and its effects will be felt for longer still. And, in addition, I am confident that by working with both governments, all the political parties and all strands of opinion we will be able to find new, creative ways of supporting the fresh opportunities which an agreement will bring. I can assure you of our commitment in that respect.
Let me conclude my remarks this afternoon by saying that we salute the great courage of the people of Ireland, North and South and all of those who are involved in the peace process. We support the huge efforts that have been made on the road to peace and reconciliation. And we continue to pledge our support to underpin this bold and courageous process - now and in the future. Václav Havel provides me with the words and thoughts I need to express my feelings and conclude my remarks this afternoon. He said 'Je crois profondément en la coexistence de communautés régionales au sein d'une communauté globale de tous les hommes ' . So do I.
(Applause)
Thank you very much, Mr Santer.
Mr Hume has the floor, on behalf of the Group of the Party of European Socialists.
Mr President, I have to say that I am very pleased that the leadership of my own group has asked me to speak for the group today because I am quite sure that the vast majority of the people of Northern Ireland would want me to speak for them today to express their deep gratitude to all of the European institutions for the powerful strength and support that they have given to the peace movement on our streets.
Could I begin by expressing their gratitude, and my thanks, to you for representing this Parliament and coming to our streets and thereby strengthening the will for peace and the mood for peace by showing the people on the streets, who have been neglected for so long, that Europe and the outside world really did care. That strengthened enormously the will for peace among the people. In so doing you are building on the strong foundations, already laid by the European Commission, and let nobody underestimate the strength of those foundations.
When the cease-fires were called, Jacques Delors approached us immediately to ask what he could do to help and he initiated the special programme for peace and reconciliation. His successor, President Santer, came to our streets to meet with people at local level and, of course, the fact that the President of the European Commission came to the streets was an enormous statement, not only of goodwill but of positive support for the peace process and of strength for that process.
The fact that his colleague the Commissioner for regional policy with major responsibility for Northern Ireland, Monica Wulf-Mathies, has come to our streets many times and has gone to the areas of highest unemployment and has brought together people from both sides on their common ground - economic regeneration - has been a very important factor in the healing process that we believe is now under way. Of course, the two governments who are represented here today and in particular the two people who are representing them who have been involved in very detailed work during the talks leading to the agreement have put enormous efforts into it, together with previous governments who have also made very strong moves towards peace in our country.
We have, I believe, an historic opportunity now for a new beginning in which we can leave behind us our terrible and tragic past. It is a new beginning in which there will be no victory for either section of our people because in divided societies victories are not solutions.
What we have is an agreement that underlines and proposes accommodation and respect for the identities of both sections of our people and for the ethos of both sections of our people and creates the circumstances in which both sections of our people can work together in their common interests and by so doing can break down the barriers of the past. There again, we see the enormous influence of the European Union because, as I have often said the European Union has been a major inspiration to the philosophy of creating peace. People often talk of European Union as economic this and economic that, but fundamentally, as I have often said on my streets, it is the finest example in the history of the world of conflict resolution.
Just imagine fifty years ago: for the second time in a century, after millions has been slaughtered, who could have forecast we would be altogether today? But we are. How was it done? How it was done involves the philosophy I am talking about, not just in Northern Ireland but in every area of conflict in the world because at the end of the day all conflict is about the same thing - it is about seeing difference as a threat.
(Applause) The peoples of Europe decided that difference - whether it is your race, your religion, your nationality or your ethnicity - is an accident of birth and not something that you should fight about; it is something you should respect. Looking at the philosophical principles that create peace, what the peoples of Europe did was to build institutions - and those three institutions are represented here today - which fully respect the differences of their peoples. No one in Europe has lost their identity but, and this is the important point, make them work together in their substantial common interests which are social and economic, as I often say 'spilling their sweat and not their blood' , and by doing that we can breakdown the barriers and centuries and the new Europe will have evolved.
Those are the principles that go to the heart of this new agreement if you read it. They are creating institutions within Northern Ireland and between North and South and between Britain and Ireland that respect our differences but which allow us to work together in our common interests based on partnership, on equality, on mutual respect, on consent and agreement. As we lay those foundations now, as the two governments have laid those foundations for us by their work for this agreement, let us hope that by working together the real healing process in Ireland will begin and we will break down the barriers of prejudice of centuries and the new Ireland will evolve in the way the new Europe has but with no victory for either side but based on agreement and respect for diversity.
Indeed, Mr President, as that is happening I have no doubt that the continued support from the European Union and from the European Commission and Council of Ministers in particular, through economic regeneration, will play a major role in strengthening the common ground enormously and in expressing to our people at grass-roots level the massive international goodwill that exists for peace in the offshore island of the European Union. The representatives of all sections of our people face the challenge of harnessing that massive international goodwill and translating it into real benefits for our people and in doing it together to break down the barriers of centuries.
We look forward in Northern Ireland to continuing support from our friends in the European Union and we thank you for it. We are very confident, and I know I am speaking for the vast majority of our people from both sectors of our community when I say we are looking forward to laying our past permanently behind us. As we move into the next century let it be the first century in our island history in which we will have no killing on our streets and no emigration of our young people to other lands to earn a living.
(Loud and sustained applause)
Mr President, this is a time of great hope and gratitude in Ireland: hope for the future of the two referendums we are facing shortly, gratitude to all our friends and colleagues who throughout the years have given us such wonderful support. Congratulations also for those who were directly involved over the last few years and particularly in the last few months in bringing this process to what we hope will be a good conclusion. And particular congratulations to those who chose the long and consistent and patient path; notwithstanding the many disappointments and great griefs that they encountered along the way: Thank you, John.
Throughout this process Europe was there with us. It was there not just with the financial aid but also with the human and political aid that we have gained from colleagues who visited us and the very real and genuine concern across all political groups in Parliament. This agreement is one great step but we have a long process ahead of us as has already been said by both our ministers and the big process I believe we have to face in the next few years is how we bring the plain people of Northern Ireland in both communities together. Not just the communities within Northern Ireland but the communities in the North and the South, between whom there still exists unfortunately a great void. It was not just a physical boundary but it was also the boundary of the minds that divided us and that will be our most challenging job for the next few years. There is so much we can do together; there are so many great opportunities; let us seize them.
Finally, I would like in addition to pay tribute to all those concerned, to make a special reference to the contribution the women of Northern Ireland have made, both between themselves and also with the South. The Women's Coalition made a significant contribution to this process and I believe they should be recognized as well. Thank you all, colleagues and thank you everybody, particularly the Commission and those who worked so hard for this great day for us all.
First of all, Mr President I would like to pay tribute to the Secretary of State, Mo Mowlam, and to Foreign Minister, David Andrews, for the very important personal contribution they both have made to the negotiations which have led to the peace agreement. I would also like to extend my appreciation to President Santer and his Commission colleagues for the continued support which they have given to this process since its inception. The immediate priority is to have the agreement approved by the electorate in both parts of Ireland on 22 May and I hope that the European Parliament will be able to commend the agreement to the voters in both parts of Ireland when we adopt our resolution tomorrow morning. I welcome the agreement to establish a North-South Ministerial Council and to underpin the function of this Council through the enactment of legislation in Westminster and in Dublin. The North-South Ministerial Council will have a range of functions which will ensure closer cooperation between elected representatives in public authorities on both sides of the border, with a view to releasing the potential for generating further economic growth and job creation throughout the island of Ireland.
The European Union has played a very significant role in the peace process, particularly through its support for initiatives which have improved cooperation between the different communities. There is still much which can be achieved through a continuation of these initiatives over the coming years and it is my hope that the Commission will enter into discussions with the authorities on both sides of the border in order to quickly assess the most appropriate mechanisms for encouraging the process of bridge building which is now under way in Ireland.
The European Union itself is a testament to what can be achieved when people resolve to put traditional conflicts aside and instead to work together in seeking solutions to common problems. The two communities in Northern Ireland have been divided for many years. Both communities have suffered because of these divisions; now at last there is an opportunity to begin the process of healing the divisions which continue to exist.
This afternoon is a very special parliamentary occasion. It is historic because both the British and Irish Governments are commending to this House and to the peoples of Ireland and the British Isles in general a unique agreement which heralds the prospect of a new beginning for Northern Ireland and its wider relations.
The Belfast Agreement reasserts the role of democracy, the rule of law and the primacy of constitutional politics. For these reasons, European Liberals commend the agreement to the peoples of Ireland, North and South, for their approval. Great credit, we believe, is due to all the political leaders who have had the courage to break free from the failed political stereotypes of the past.
This deal offers the best prospect in a generation, perhaps in a lifetime, to secure a partnership, as has been remarked, based on consent, equality and mutual respect. In referendums the electorate in both parts of Ireland will have within their power the capacity to rob the men of violence on all sides of the slightest shred of legitimacy. These people never acted for the majority, whatever they claimed. An overwhelming 'yes' vote is the clearest way to drive that message home and to secure a lasting peace.
Some who sat silent for months we see now shouting the loudest and mouthing the old and jaded clichés of the past. The new opportunity must be grasped and we welcome the support that Mr Santer and the Commission have announced again today. It is good to see that the solidarity which has been there remains, and has been deepened.
To conclude Mr President, it was Jean Monnet who, speaking of Europe remarked, and I quote, ' we are not forging coalitions between states but union among peoples' . The European liberals believe that this House in our vote tomorrow should commend Monnet's vision of a union among peoples to all the peoples of Ireland and that is our political message from this debate.
Mr President, like the other groups in Parliament, my group has followed with great emotion the agreement signed in Belfast on 10 April by the British and Irish Governments and the parties representing the communities of Northern Ireland. We are very pleased to see Mrs Mowlam and Mr Andrews here together today, sharing the same philosophy and the same commitment. Their understanding, toughness and commitment mean that the European Parliament can feel proud today.
Our group showed its commitment to peace in Northern Ireland, during the previous parliamentary term, through the members of the Irish Democratic Left, and also through the work of Vice-President Gutiérrez Díaz in his capacity as rapporteur for the International Fund for peace in Northern Ireland and as member and chairman of the Committee on Regional Policy. His work was a sign of our group's commitment, because we are convinced that in Ireland there are many men and women of good will, many men and women who believe in democracy, many men and women who also think of themselves as Europeans. So it is easy for them not to fear peace or democracy today. As the President of the Commission, Mr Santer, said here: there is no need to be frightened of peace. The dangers of peace are always far less than the dangers of violence.
So, as the European Parliament, we want to make a firm commitment. We want to encourage the Commission and the Council to develop all these programmes and plans for solidarity because we want to share the fruits of peace. In a few years' time, we want there to be Irish Members of the European Parliament who can greet each other warmly, who are committed to the same political project of democracy for Europe and the European peoples. For every problem, in every country, there are different solutions. But the philosophy of renouncing violence in Ireland and making a commitment to peace and dialogue applies to everybody. We cannot draw any other conclusion. We cannot confuse one problem with another and propose a single, general solution, but what is clear is that European commitment, democratic commitment, and the renunciation of violence are applicable to everybody. That is why we are pleased today with this agreement and the fact that all the Irish people, from the North and from the South, can be fully European, by regaining peace and democracy for their children and for the future.
For too long in Britain and Ireland we have been united only by grief and therefore with all my heart I welcome the Good Friday Agreement and I warmly welcome here today Dr Mo Mowlam, the Northern Ireland Secretary, and David Andrews, our own Minister.
The Agreement is a development of deep historical significance and must be supported by all those who wish for an end to this ancient conflict. Those who continue to say 'no' have no solution other than continued violence. There can be no doubt that 'yes' vote in the two referendums is a vote to end violence and that is something we must all wish for.
The two Governments, together with most of the political parties of the region, have agreed a set of proposals which transcend the narrow confines of nationalism - whether of the British or the Irish variety. I hope that in time we can develop a set of political arrangements where identity and territory are no longer the defining ideologies of state-building. The political darkness in the North was in a large part due to its standing in the long dark shadows of both British and Irish nationalism locked in a struggle to the death. Only movement by the two Governments on the key underlying constitutional issues could move that shadow and lift some of the darkness.
The Agreements on police reform, prisoner release, victim support, human rights and equality legislation are vital and need to be acted upon with generosity and imagination. We are all equal citizens of the European Union and, as my colleague John Hume has said, we must learn to treat each other with equal respect.
Just one note of caution. As currently structured, the decision-making systems of the new assembly tend to reinforce and institutionalize the current divide. There is something distasteful about public representatives who, after all, are intended to represent the whole of the Community following rules rooted more in ethnic labelling than in democracy. I hope that over time these elements can be ironed out of the arrangement as reconciliation builds, trust grows and a true democratic consensus begins to develop.
I know that this is an ideal, that the painful move away from conflict has not at present been accommodated but in particular we must not allow the women who have done so much to keep and create cross-community action during the years of conflict to be excluded from building the peace. In this context I would like to give a particular thanks to Commissioner Wulf-Mathies for the way she has structured the programme for Peace and Reconciliation that has been deeply embedded in the Community as we have heard from Dr Mowlam today. That is a vital and important part of the resolution of this conflict and I could recommend it to anybody, anywhere.
Mr President, I want to thank my group for giving me the opportunity to speak on their behalf in what is a truly historic occasion. Perhaps it is because I represent the nation of Scotland which is near in geography but also in culture. We once shared the same language and culture as Ireland and we care deeply for all parts of that noble island. We praise those who found the words. I once read the words of a British ambassador to Dublin who said: ' This is a land where words can turn into weapons' . Throughout the hard talking that took place I noticed how carefully Mo Mowlam had to choose her words and yet every word was spoken from her heart. She had an enormous part to play. I have to praise also my longstanding friend from the 1960s, John Hume, who has given his lifetime to the process of patient, peaceful talking. All the others, the Prime Ministers past and present, the politicians like David Andrews here today and David Trimble for holding the line when many Unionists panicked.
War-weariness set in. 3 600 people dead, most of them civilians. I read what an IRA man said: ' I joined the IRA when I was 20. I am now in my 40s and I have been to too many funerals' . As the war-weariness set in there began to be a total realization in the minds of everybody that violence was getting nowhere. All sides have yielded cherished positions and shed traditional attitudes. In the words of John Hume they have drawn and shaped new relationships. These magnificent politicians have built a bridge of hope and the optimists have beaten the pessimists.
Real concessions were made. Ireland gave up the claim to the North and Nationalists in the North accepted that there could be a solution for Northern Ireland short of a united Ireland. So we praise them all and the European Union. British tabloid newspapers are always criticizing the European Union. When faced with this, I have to say that if the only thing we achieved was peace in Northern Ireland, the European Union would have been worthwhile.
We have provided a meeting place for all the parts of Ireland to get together informally and to work together for the benefit of the whole island. The silent majority of Ireland want peace; let them now vote for it!
Mr President, I should firstly like to identify myself with the tributes paid to yourself, President Santer, Monica Wulf-Mathies and others who have been involved. For thirty years the people of Northern Ireland have not been able to enjoy or benefit from a normal society. They have suffered grievously over that time from countless evil and wicked acts by terrorists. It does not matter what letters of the alphabet the terrorists use to camouflage their atrocities. We still have a long way to go for there are still those who wish to keep the people of Northern Ireland at each other's throats. I would like today to put on record my admiration for the people of Northern Ireland who have withstood the pressure and managed to remain in control and calm in the face of adversity.
I would also like to put on record the immense debt we the people of Northern Ireland owe to the security forces and the Royal Ulster Constabulary, the Royal Irish Regiment, formerly the Ulster Defence Regiment and the army which on many occasions in the past 30 years stood between sanity and oblivion. I have to say that on many occasions they never received the credit they deserved. There is still a long way to go. Please do not believe that all our problems are over. There are many deep scars in both communities which will take a long time to heal. Many families will never be able to forget their own personal loss and I hope we can understand that.
We should not believe that this agreement will be accepted by everyone. Many of the people I represent are extremely concerned that those who murdered and bombed for the last 30 years have not decommissioned one bullet nor one ounce of Semtex. There are many people who are extremely sceptical of these unreconstructed terrorists' long-term motives and have doubts about their intentions to follow the democratic path. The European Union has been very constructive in the support it has provided in recent years. It will require sustained and positive action by the European Union to ensure that we can rebuild our divided communities and restore that confidence. The future of Northern Ireland and its ultimate destiny lie firmly in the hands of those who live and reside within Northern Ireland. This settlement is not and cannot be considered interim; it is permanent.
I know there will be difficult days ahead. The road to peace will not be easy, it never is. But there comes a time when one must grasp the opportunity. The easy way is always to say 'No' , to demolish and destroy. The difficult way forward is to say 'Yes' and to pick up the challenge and build a new future for all the people of Northern Ireland.
The people of Northern Ireland are a warm and generous people. They deserve better than they have had. The future is in their hands. They will decide, they will vote and I trust they will choose wisely. I tried very hard earlier today to obtain consensus on a joint resolution. Unfortunately, because of the Socialist Group's attitude, I was unable to achieve it. It is a bad start. I hope it reconsiders and adopts a better attitude in the future. If we cannot have consensus on a joint resolution in this Parliament, we will have difficulties ahead of us.
Mr President, I rise to speak on behalf of people who have no voice now in Northern Ireland. They had a voice when they elected me top of the poll - the position I have occupied at every election for this Parliament with the largest number of voters taking part in the election. And why can these people not speak? It is because they have been butchered and killed by the IRA and other so-called Loyalist groups. I do not know how many people in this House today have read the Agreement or know what it contains but it does not contain some of the things that have been attributed to it by some speakers today. They cannot have read it.
It is proposed that all unreformed terrorists will be released inside 24 months. The Secretary of State says that it is based on justice and everyone is a winner. Who is winning and what sort of justice is that? I have not time today to talk about some of the people but let me give you one example. In 1993 - which is not long ago - Paul Magee from Belfast was convicted of killing Special Constable Glen Goodman in Tadcaster, North Yorkshire. He was also a member of the IRA active service unit, nicknamed the M60 Gang after they killed five security force members in Belfast. That is the type of unreformed terrorist who is going to be loosed onto the streets of Northern Ireland.
I have before me copies of a paper with every police officer they murdered during their campaign. Here we have all these young men who gave their lives in defence of both Roman Catholic and Protestant people in Northern Ireland, all murdered by the IRA. And those who are serving time for their murders are to be released within 24 months. But there is one exception. In the South of Ireland where a garda was shot, the government has made it clear that those responsible will not join in the amnesty. I say: What is the difference between him and the Royal Ulster Constabulary men who fought and died to guard the people of Northern Ireland? What is the difference?
Someone in this House said that this is peace. These gunmen, once released, will have access to the greatest terrorist arsenal in the whole of the western world - not one gun surrendered, not one ounce of Semtex surrendered - and when they do not get what they want, they will take it out not on this Parliament, not on the people of Europe, but on the long-suffering people of Northern Ireland. Someone said: Do not be afraid of peace. Go and tell the widows. Go and tell the orphans. Go and tell the slaughtered in Northern Ireland that. How can they lie in their beds when they know that those who murdered their kith and kin are to be released on to the streets with access to the weapons of murder. This is a serious matter.
Let the people of Northern Ireland speak. The government is spending £3 million in order to win this referendum. But the Ulster people will not be bullied and they will not be bribed. And when they speak we will hear the real Ulster.
Mr President, the peoples of Northern Ireland and, to a considerable extent, of Great Britain and the Republic of Ireland, have, as we have just heard, suffered grievously from constant terrorist activity over the past 25 years and more. Certainly it has been hard for the people concerned to endure. But now - and here I part company from Mr Paisley, whom I greatly respect in many ways - thanks to the unremitting efforts of the British and Irish Governments, thanks to our parliamentary colleagues, thanks to the Commission, there is now real reason for hope. I firmly believe it is a new beginning for Northern Ireland and we must build on that. Speaking as a British Conservative, I hope that the people, North and South of the border, will give the Agreement their approval.
Inevitably there are matters outstanding that cause us legitimate concern. I tried in the negotiation on this resolution to insert reference to them but my colleagues did not feel able to agree. At the same time, I have signed the compromise resolution because this is an opportunity to voice such matters. I have to ask also for your indulgence for two very important points. I refer to the matter of the decommissioning of arms in not only Northern Ireland but the Republic of Ireland and elsewhere maybe. Secondly, the release of convicted prisoners and, incidentally, but not to be under-rated, the future of the Royal Ulster Constabulary. The hard fact is that the terrorist groups continue to be well armed and, alas - and the House should be aware of this - murders continue almost daily, even now. We should be aware of that. The peoples of both the UK and Ireland are bound to be concerned if prisoners convicted of murder are allowed to go free before serving out their sentence as seems to be happening.
I would ask the Ministers present today to give us an undertaking that these issues will be given proper consideration.
Mr President, at the outset I want to thank my colleagues for giving me the opportunity to say a few brief words on this historic day for the European Parliament. I want to congratulate all of those involved in bringing about peace and the peace accord of Good Friday. In particular, I want to welcome to the European Parliament our own Foreign Minister, David Andrews, and Secretary of State Mo Mowlam, both of whom have played an integral role and both of whom have spent long and arduous hours in negotiations, culminating in this accord. Parliament, the Commission and in particular the President of the Commission and his Commissioners Wulf-Mathies, Flynn and Kinnock continually lent their support and goodwill to the efforts to reach a peace agreement, responding at all times in a positive and practical manner through the International Fund, through Peace and Reconciliation and I am confident that Parliament will warmly approve the Commission's recommendation of another £100 million before this year's budget.
I know that the Union will continue to support the process and it is absolutely essential. But they should do so now by granting Objective 1 status on a cross-border basis. This would ensure priority access to European funding for regional, social, agricultural and fisheries development - on a cross-border basis, I emphasize. This will bring much needed jobs to the many unemployed in the region.
In conclusion as a representative of the border region, I want to pledge myself to assisting the peace process in a positive and practical way.
Mr President, it is in helping to solve problems such as those in Northern Ireland that Europe shows its added value to the citizen. The idea which inspired our European Union is not just the idea of peace but the idea that what unites us - our common humanity - is more important than what divides us. That fundamental creed is summed up in a poem by my fellow countryman, Robert Burns: ' A man's a man for a' that' .
If the proceedings of this House had been heeded fourteen years ago the ideas put forward by our former Danish colleague, Niels Haagerup, might have held sway. If the proposal taken to Downing Street in the early 1980s for a British Isles Youth Forum along the lines of the Council of Europe's Youth Foundation or the European Community's Youth Forum had been taken up, we would be further down the path of peace.
I welcome the Presidency's recognition of the role that the European Union and others have played in reaching this historic agreement. I hope that the Union might serve as a model to Northern Ireland, that so much more can be achieved collectively than apart. I look forward to the day when Ministers refer not to the two communities in Northern Ireland but instead to the community. My party in Northern Ireland - the Alliance Party - has worked tirelessly for the building of a non-sectarian society. It is fitting that the European Union should complement and underpin the peace process through the Peace and Reconciliation Fund.
I, too, in the short period that I have want to welcome the Agreement and to say that I sincerely hope it will be supported by the vast majority of the people of Ireland, North and South. I want to congratulate, of course, especially John Hume for the immense investment he has made in time and sacrifice in this Agreement. I want also to recognize the leadership of David Trimble in bringing the majority of the Unionists of Northern Ireland alongside and I want to thank Jim Nicholson, too, a Member of this House also, for giving his considerable assistance and influence in support of David Trimble's effort.
I want also to remember all the Prime Ministers of Britain and Northern Ireland in the past who made an immense effort and their contribution is, I believe, part of the success of this agreement. I want also to recognize the efforts of the American President in this. He gave a lot up to the very last minute and I believe what America has done here is an example for Europe as well of what a major power, through its influence and good diplomacy, can achieve throughout the world.
We would like to especially thank the EU for its quiet and unintrusive role in Northern Ireland, the framework of the European Union which helped Irish and British Ministers to work together the common agricultural policy, the common policies that created the single market where the people North and South cooperate together now without any border to prevent them from growing together and cooperating and trading together. Europe has done that for us and it is a big effort.
I would like to thank Mr Santer and Mrs Wulf-Mathies for being the visible face of the European Community in Northern Ireland and I want to say that I hope we can continue with the assistance we are giving which has meant so much.
Mr President, having served as a politician in both parts of Ireland I am only too well aware of the difficulties in trying to negotiate an agreement which will be acceptable to all parties to the conflict. The Good Friday Agreement is an historic achievement and I wholeheartedly congratulate all those who contributed to it, both Governments and the party leaders, particularly John Hume who has been praised here today, John Alderdice and especially David Trimble who has had the courage to lead Unionism to an honourable deal with their fellow citizens in Northern Ireland. Let me say to Dr Paisley, when he talked about the votes he received, one vote for peace and reconciliation and an end of conflict is worth more than a thousand votes for a continuation of the conflict.
It is inevitable, given the complexity of the problem, that everyone will have some significant reservations about some part of the package. However, it is a package and there can be no cherrypicking by anyone - the choice is either to accept the package in total or to reject it. If the worst were to happen, and this package were rejected, another 20 years of negotiations would take place, resulting in a similar package and resulting in the same reservations that have been expressed. A similar deal was on offer in 1974, 25 years past, and thousands needlessly died and suffered and we must not condemn the peoples of Britain and Ireland and especially Northern Ireland to another prolonged period of violence.
I passionately support this Agreement, it is a fair and honourable one and should be wholeheartedly endorsed through both parts of Ireland. It is appropriate that the European Parliament should have the opportunity of endorsing it; this Parliament symbolically represents the conflict over two World Wars and many other European quarrels and let us hope we can show the way to the people of Northern Ireland.
(Applause)
I am delighted to have the opportunity to express my wholehearted support for this historic Agreement which puts relationships within Northern Ireland, between the two parts of Ireland and between Ireland and Britain on a completely new footing, based on partnership, consent and mutual respect.
Since the signing of the Treaty of Rome, the European Union has succeeded in providing a forum in which EU members sit around a table to debate their differences without resorting to violence. Hence the signing of this Agreement.
I welcome the historic opportunity for the people of Northern Ireland to resolve their difficulties by exclusively democratic and peaceful means. I firmly oppose the use or threat of force to achieve any political objective.
I would like to take this opportunity to thank all the politicians involved throughout this long and painful process, which has involved successive governments on both islands, and in particular to commend the courage of those Northern Ireland politicians who have taken that extra step which has got us where we are today. Furthermore, I wish to acknowledge and to thank the European Union for its constant support and its encouragement. I would hope that this support will be continued in practical terms.
In my capacity as an elected representative, I join with the signatories in commending this Agreement to the people of Ireland, North and South, for their approval.
I have received 8 motions for resolutions, pursuant to Rule 40(5) of the Rules of Procedure .
Mrs Mowlam now has the floor.
On behalf of the Presidency, can I just very briefly pay tribute to the work and the commitment of the RUC which I have done on many occasions before and just make the point, that many speakers have this afternoon, that many people on all sides have lost loved ones, many people have gone through pain as a result of the troubles. What keeps me going is when I get letters, day in and day out, from people that have suffered, that have family members that are injured and that have people that have been murdered. They say, yes it hurts when you go in the Maze, yes it is not easy but if that means that another family does not have to go through what we have gone through - then let us build for the future.
Can I just say, Mr President, that I think the key words for the future which were mentioned by a number of speakers in the Parliament are respect and confidence. Confidence and respect in the future, and between us I believe we can have a settlement that holds. Thank you very much.
Thank you very much, Mrs Mowlam.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
European Group on ethics, science and new technologies
The next item is the Commission communication on questions relating to the work of the European Group on ethics, science and new technologies.
Mr Santer has the floor.
Mr President, ladies and gentlemen, I am pleased to be able to present to you today the new European Group on ethics, science and new technologies, which takes over from the advisory body on the ethics of biotechnology.
The origins of this initiative are to be found in the Commission's commitment to all matters relating to science and technology which bring up issues of an ethical nature. The end of this century has been marked by the spectacular emergence of science and new technologies, mainly in two areas, those of biology and information. These developments are bringing about profound changes, both at the level of society in general and in our daily lives. The prospects for progress are huge in areas such as employment, growth and improvement of quality of life. Nevertheless, these advances create fears due to the speed at which progress has been achieved and the global dimension of these technologies. This is why an ethical accompaniment is more than ever necessary to ensure that the progress achieved is in harmony with basic values and human dignity.
The European Parliament soon set out to provide an ethical dimension to scientific progress in this field and to the scientific application which has accompanied this progress. I am convinced that the creation of an ethical group is in line with the concerns of your institution. I would like to explain to you the new characteristics of the European Group on ethics, which provides continuity to the work of the previous advisory body. I would also like to take this opportunity to highlight the role and competence of the members of the previous body, particularly its chairperson, Mrs Noëlle Lenoir, who undertook their responsibilities in a remarkable way, in particular encouraging dialogue between our institutions.
Firstly, I would like to mention the characteristics which the former body and the new group have in common. These are the characteristics of a classic ethics committee. The new group, like its predecessor, is consultative, independent, multidisciplinary and multinational.
It is consultative in that its main task is to draw up non-binding opinions for the Commission and to prepare the ground usefully for decisions to be taken.
It is, of course, independent: it represents no particular economic or political power. That is why each one of its members is appointed on a personal basis, according to their reputation and competence, and why it is made up of 12 experts, a number which does not correspond to the number of Member States. The group is able to organize its work freely. Thanks to a new rule, the group will also be able to agree on its own internal regulations next May.
Finally, the group is multidisciplinary and multinational. Each member has a different approach depending on his or her specialization: science, law or humanities. This pluralism is a source of wealth for ethical reflection.
So, what are the main characteristics of the new group? It seems to me that there are three: the first innovation is the broadening of the scope of activity of the group. Indeed, historically, the preceding group had been deeply anchored in the sphere of biotechnology. This one remains at the centre of scientific development, and thus at the centre of our concerns. Cloning is the most obvious example. However, that is not all. How can we not be concerned by the development of the information society and the protection of human dignity on the Internet? How can we not respond to the fears that are caused by access to personal genetic information, or human tissue banks?
We wanted to reply to these new challenges by giving the group the task of dealing additionally with scientific developments in general, including research and the information society. These new responsibilities will require sufficient expertise. This is the second new characteristic of this group, which has been strengthened and whose membership has been increased from 9 to 12 members, appointed for three-year terms.
Finally, and this third innovation is a considerable one, the group must base its work on closer cooperation with the other institutions. The group is certainly closely linked to the Commission and presents it recommendations to that body. Nevertheless, I understand the wish of the other institutions to have access to the reflections of the group, even to be involved in them. The European Parliament expressed this desire in its resolution of June 1977. Personally, I want the group to follow the path of dialogue and transparency begun by its predecessor. Many debates were organized on its initiative, with active participation from the House, which encouraged the establishment of a climate of fruitful collaboration. I also attach great importance to the fact that every opinion should immediately be passed on to both yourselves and the Council. In this spirit, and on my request, the Commission has invited Parliament and the Council to specify the different themes which should be the subject of an examination by the group, or even of an opinion from it. I would like to underline that this new possibility of referral is an unprecedented innovation.
Mr President, we need a European Group on ethics. Its opinions will be important in the formulation and implementation of Community legislation. In this context, I would like to remind you that, since 1991, the previous group enabled a widening of the debate at European level by involving all parties concerned, including the general public. It was able to reconcile scientific expertise with the general public's understanding of these issues, which is not easy when it comes to ethics. I am convinced that the European Group on ethics will continue this important mission.
Mr President, may I thank President Santer for personally presenting this European Group on ethics to us, which is, furthermore, attached to the Presidency of the Commission. Before moving on to my question, I would also like to thank the advisory body on the ethics of biotechnology, chaired by Mrs Lenoir, for its good work, particularly in the assistance it provided to institutions in order to guide the directive on the patentability of biotechnological inventions to a successful conclusion, through precise, concrete and motivated advice.
The new group which you have just introduced to us, Mr President, is an enlarged group with extended responsibilities. You are aware that Parliament would have preferred a committee with an interinstitutional vocation, in order to guide our overall work more precisely, not regarding individual demands for patents - we never requested this - but in order that this institution would be of a nature that went beyond simply advising the Commission.
You raised some legal objections to this, which I understand, and which I accept. My question is, nevertheless, the following: how, in practice, will Parliament be able to submit questions to this new group? Will they, in some way, be filtered by the Commission, which would, I have to say, hinder the collaboration we would hope for from it?
I thank Mr Cot for his question. Indeed, we feel it extremely important that Parliament should have every possibility of contacting this group and we thus consider that it can, of course, put questions to the group. It is clearly for Parliament to draw up the practical application of this procedure but, from our side, no filter - as you have called it - will oppose requests for referral made by Parliament. It is for Parliament alone to decide in what way it wants to submit to the group. We will not interfere in this regard. But it is for you to formulate a procedure; it is up to you, for I would not want to interfere in your internal procedures. In any case, the group is open, and its members have agreed to collaborate as actively as possible with the other institutions, especially with Parliament.
Mr President, I would like to offer an immediate response to the matter just raised. Last week at the request of Parliament and its President we formed a working group on bioethics in the Committee on Research. I would like to ask how you envisage cooperation between the Commission's Group on ethics and this ethics group which has now been formally set up in the Committee on Research.
Of course, Mr President, this European Group on ethics is ready to collaborate fully with all the groups which are active here. As I said, it is an independent group, a neutral one, which is attached to the Commission, but it will of course be open, in order to assure close collaboration with all other bodies created through other initiatives and other legislative procedures. That seems clear to me. Coordination efforts must also be ensured in the various groups. It will thus certainly examine all of these questions, insofar as it is requested to do so by the more particular and specific groups that have been created.
At first reading of the patent directive the European Parliament called for the setting up of an ethics committee to assess all aspects of biotechnology and in particular with regard to patents. The response of the Commission is not what Parliament demanded; we asked you to submit proposals to the European Parliament but your response has been to expand your previous committee.
Evaluating biotechnology is not the same as evaluating the ethical implications of patent applications. An example is that biotech produces therapeutic treatments which are intended to benefit patients. Patenting such treatment may not, however, be in the patients' best interests or may be prohibited on public policy grounds, preserving doctors' rights of treatment without depending on a monopoly supplier or researchers' rights to produce alternative treatments from the same genetic material.
I would like to ask President Santer: how can the committee act as an ethical scrutiny body on biotechnological inventions as Parliament wants, when its remit is only to look at basic ethical principles and not at individual issues raised by patent applications? How much time and resources will be committed to detailed scrutiny of biotech inventions? What resources will be made available for widespread public consultations on key ethical issues?
We have heard about access but access is not what Parliament wanted; we want to request the committee to give a direct opinion to Parliament on specific issues. Will the Members have that direct access to the committee to give an opinion on any specific issue, not through the Commission? Thank you.
Firstly, I would like to emphasize that the group is a consultative body with the task of examining general questions on fundamental ethical principles. Thus, it is not intended to systematically give opinions on individual cases such as, for example, the ethical dimension of a patent request or the authorization for marketing of a specific product. The group is there to examine all questions, as I said, on fundamental ethical principles. Nevertheless, it could also be asked to examine other issues. It is therefore possible to give the European Group on ethics responsibility for evaluating all ethical aspects of biotechnology. It is already clearly a delimitation of its powers, but we have to ensure that the group is not overloaded with tasks.
Mr President, I am a little afraid that the task of this new committee may be somewhat vague because its mandate has been expanded. I would therefore like to ask whether we could also conceive of the group giving general advice to others, in other words, a fiche d'impact d'éthique , which could be considered in the assessment of all political questions. I hope, for example, that we would be able to avoid a situation in which economic arguments are used in assessing human dignity, as has sometimes happened in earlier periods here in Europe. How does the Commission intend to ensure that the work is well defined and that ethical opinions are included in other areas, such as through this assessment?
Finally, I would like to say that it was gratifying to hear that we will get these opinions from the group immediately and do not have to be satisfied with three-year reports. I would like to make sure that we will get the opinions from the group immediately.
I do not share the Member's concerns at all. This group has already proved its experience in the past, under the leadership of Mrs Lenoir, and its work has been much appreciated. We have now widened it to deal with other issues and its membership has been increased. Its members are independent, of high quality and well known. The expertise of its new members will enable it to cope with the broadening of its remit. Furthermore, the pluralism of the group, which is essential, will most certainly enable it to ensure ethical reflection adapted to the range of questions likely to be put to it. All opinions are passed on immediately, not just in four-monthly reports.
The question you are raising regarding closer relations with the European Parliament can be raised at the next meeting to be held between the chairman of the group and the President of the European Parliament. I believe this will be held on 29 April, that is, tomorrow, and it will then also be possible to discuss all of these issues, if you still have concerns as to how this group will function.
Terminator crops are those crops which when planted are genetically pre-programmed to probably last only one season, at the end of which they die and the farmer in question has to buy new foods from the supplier. I believe that raises an ethical issue, President, and can I therefore ask you how I, as a Parliamentarian, can obtain the opinion of this new committee?
President Santer, you are aware of my concern about this because of course on Monday of this week I sent you a fax asking you how as a Parliamentarian I could obtain the opinion of the new committee. I would like to do that and I am aware that there are no current rules in existence and therefore the situation may be somewhat difficult. Nevertheless, your advice would be very welcome.
I can confirm that you did indeed submit a question on this subject to me and I immediately passed your letter on to the group to give an opinion. It is now for the group to organize its work in order to give you a response. What I want to ensure is that the procedure is not an overly complex one and that Members of this Parliament may have direct access to the group. This is why I replied earlier, in answer to a question from Mr Cot, that it is for the European Parliament to agree on a procedure to enable its Members to contact the group directly. We have no problem in accepting such a procedure.
Mr President, I would like to thank President Santer for his personal involvement in this issue. President Santer, we were not entirely happy with the work done by the original group. The debate here over the last year provided evidence of this. However, I think that by appointing new members and with the increased plurality of the group we will find the work more satisfactory. In my view, one problem which was particularly evident in the position on human cloning was that there was insufficient time for consultation with the scientific institutes which work in the areas of ethics and science in Europe. My question is this: in future how will the group integrate the work which is done in Europe and is in part supported by the Commission with the work done by this advisory group - will there be a first reading followed by a report from the institutes which operate in this field, and then a second reading?
Mr President, from a scientific point of view, the work of this group, like that of the previous group, can certainly be compared to work which has been undertaken by groups on ethics in other countries. I hope that it will be comparable to the work undertaken at a national level. So we must not demand more from this group than from those at a national level. Frankly speaking, some criticism could also be made of those groups but we do not live in a perfect world, so let us limit ourselves to having a procedure and let us allow this group to work in full independence. We want an independent group, so let us work to ensure that members of the group have this independence. We nominated and selected them. I believe there are highly valuable personalities in the group, each specializing in a particular field. Let us leave the group to work independently without interference, as otherwise they cannot be independent.
On the other hand, there is no doubt that the group will avail itself of as much scientific advice as possible, and it will certainly get in touch with foreign scientific institutes. Consultation will clearly take place in this respect, and I hope that the results of the work of this group will be useful in enlightening not only the work of the Commission but also that of the other institutions, including the European Parliament. But please, do not ask about the group's precise procedures, for it will get bogged down in this and will lose its necessary independence. The value of this group lies precisely in the fact, and I will repeat this because it is important, that it will be able to work completely independently, without being subjected to any internal influence on the part of the Commission, or external influence due to pressure from economic or other groups.
Mr President, President Santer, you are full of praise for the new ethics advisory group in the way that a good father speaks well of his children, even if they have failed. Bravo! The range of tasks accorded to the advisory group is impressive. It now covers communication technology, information technology and biotechology. But there has been no increase in the work to be done. Instead, top-class experts have had a muzzle put on them. It may look fine, but it remains a muzzle which prevents the advisory group using its teeth. Or do you really believe that twelve top-class scientists, men and women, who are used to being very thorough in their work, will be able to carry on working in the same way if the range of their assignments is extended ad infinitum?
I do not think we have muzzled this advisory group. I disagree. It is not a matter either of my being proud of the individuals we appointed. We believe we have selected those individuals in various organizations who have a reputation that is good, is scientifically justified and can certainly stand comparison with the various scientific institutes and bodies elsewhere. That much is clear from the work they have done. Although I am no scientist, recently over the past two to three years I have had to accept various scientific reports. Mind you, I must admit that even those scientific reports were not always drawn up in the way I, as a legal expert, would have imagined. So let us show some humility, even before great scientists. I believe that this group is doing its work. Allow it complete independence to get on with its work, allow the individuals to develop fully. I am convinced that then in retrospect you will not only applaud the appointment of this group, but will also appreciate properly the work it has done. In any case, I deny that we have in any way put a muzzle on this group!
Mr President, of course it has everything to do with the patenting directive. We will return to it at length when we discuss it. I have made a note of the fact that it will be an advisory and consultative body and that its remit will encompass more than biotechnology alone. But because we in this Parliament wish to see a strict and strong advisory group, I would like to argue for the remit to be not too broad, but in fact as specific as possible. If its remit is too broad, the force of the group will be lessened. I would be grateful if Mr Santer could give his response to this. Furthermore, science is never free from value judgments. Has any provision been made for the European Parliament's input into the composition of this advisory, consultative body?
These two questions complement those raised earlier. Firstly, the group has already been set up. It is a fact. It has begun its work and we wanted it to be totally independent. Secondly, the group's mandate is not very wide because biotechnology remains our central concern, even if, naturally, over and above biotechnology it must also consider other issues in relation to fundamental ethical principles. Thus, its mandate is not as wide as some would have us think. . On the other hand, as regards the patent directive more directly, I will not go into the details personally, given that Commissioner Monti will be discussing this tomorrow, or a little later. The report has just been concluded by the European Parliament, and you will thus have the opportunity of discussing issues relating to patents. I do not want to mix the two issues. For the moment, let us say that the group which has been set up is pluralist and independent. It has a mandate but it is open and can thus have a working relationship with Parliament. It is for Parliament to see for itself what the most effective way of submitting issues to the group will be. On our part, the group would like to assure you that it will pass all of its opinions directly to both Parliament and the Council. Consequently, there will be no filter between the Commission and the work of the Group on ethics as it has been established.
Thank you, Mr President. Your comments thus bring this question and answer session to a close.
Convergence and the single currency
The next item on the agenda is the report (A4-0130/98) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the opinion of the European Parliament on the Convergence Report of the European Monetary Institute (C4-0201/98) and the document from the Commission entitled "EURO 1999-25 March 1998 - Report on progress towards convergence and its recommendation with a view to the transition to the third stage of Economic and Monetary Union' (COM(98)1999 - C4-0200/98).
Mr President, ladies and gentlemen, in December 1991 it was agreed in the Maastricht Treaty to introduce a single European currency. In this Treaty the latest date for implementation was set at 1 January 1999. However, only those Member States with an already stable currency would be members of the inner circle of monetary union. To ensure that this would be the case, firm criteria for stability were anchored in the Treaty.
Right from the beginning, these criteria were the subject of vigorous debate. To some they appeared too weak and ineffective to achieve sufficient stability. To others, however, they were much too harsh and restrictive. As events have unfolded in the years since Maastricht, the criteria have proved to have fulfilled their role superbly. There is a culture of stability developing in the whole European Union which is of fundamental significance to the success of the single currency.
On the recommendation of the European Commission, 11 countries have qualified for entry into monetary union on 1 January 1999. In the Committee on Economic and Monetary Affairs and Industrial Policy we have looked at this recommendation in great depth. The report by the European Monetary Institute provided us with a very important basis for our work.
I have aimed to produce as balanced a report as possible, one in which indisputable successes are acknowledged. However, in doing this, critical points were not neglected. The actual measurement for the stability of a currency is the rate of inflation. Even the most strongly stability-orientated central banks assume that inflation rates of less than 2 % actually mean currency stability. I believe that the public is not yet sufficiently aware that all 11 candidate countries have rates of inflation below 2 %, and therefore have stable currencies.
In 1997, four of the candidate countries had an inflation rate of 1.9 %: these were Italy, the Netherlands, Portugal and Spain. Two countries had a rate of 1.5 %: Belgium and Germany. One country, Luxembourg, had an inflation rate of 1.4 %; another, France, had an inflation rate of 1.3 %; and three countries reached 1.2 %: Finland, Ireland and Austria. The average inflation rate for the 11 candidate countries in 1997 stood at 1.5 %. This shows that, with a view to monetary union in the entire European Union, a culture of monetary stability is already developing. Long-term interest rates show clearly that the markets are reckoning on the continuation of this trend. Interest rates in all 11 candidate countries are markedly below the reference value of 7.8 %. A year ago, the European Mortgage Federation still held that 10-year fixed mortgage rates would increase around the time of the introduction of the euro. Its assertion has not been borne out. This, too, indicates that the financial markets are counting on a stable start for the euro. Consequently the Committee on Economic and Monetary Affairs and Industrial Policy believes that, for its launch in January 1999, the stability of the euro is guaranteed.
However, to ensure that the stability of the euro is sustainable, it is very important that the Member States provide a stable environment in terms of their budget deficits and levels of debt. We were particularly careful to check that these criteria had been met. In all the candidate countries, budget deficits are below 3 % of GDP, and budget plans and forecasts would suggest that a further reduction is likely.
The level of public debt is not so easy to evaluate. This view is also held by the European Monetary Institute. Here we should assess whether the reference value of 60 % of GDP has been observed, or whether the total debt of a given country is moving towards this quickly enough. We must also ask the important question of whether debts are largely financed from within the country itself, or whether it is a matter of short or longer-term debt financing. It is worth noting here that in the two countries which are most heavily indebted there is also an above-average savings ratio and that debts are largely internally financed. This was important for our assessment. Furthermore, it is possible to distinguish an improvement in structural debt with the result that maturity periods are slowly but surely increasing.
The report which I am presenting to you calls for firm undertakings from the governments of these countries to continue the process of consolidation. The proposal presented to Parliament also requires all participants in European monetary union to observe strictly the Stability and Growth Pact. The Committee on Economic and Monetary Affairs and Industrial Policy has taken these facts into consideration and has come to the conclusion that the European Commission's positive assessment of the ability of all 11 countries to meet the debt criterion should be approved.
One further formal criterion for participation in monetary union is the independence of each country's central bank. The legislative procedures required for this have not yet been completed in all the candidate countries. However, I am confident that the necessary measures will be in place by 1 July 1998 in time for the establishment of the European Central Bank.
Unemployment trends may not be a formal criterion of the Maastricht Treaty. However, this is the greatest challenge facing the countries of the European Union today. For this reason we included questions about employment in our total assessment and we call for consistent implementation of the resolutions adopted at the Luxembourg Summit. After careful consideration of all these trends, the Committee on Economic and Monetary Affairs and Industrial Policy agreed by a large majority that all 11 candidate countries should take their places at the starting line for monetary union on 1 January 1999.
On 1 January 1999 the European Central Bank will take over sole responsibility for monetary policy. However given a single monetary policy, it will be all the more important to increase cooperation in economic policy. The budgetary policies of the Member States, the shaping of fiscal policy, the decisions of tariff partners on wages and earnings, labour market policies and decisions taken on certain social and ecological conditions will have ever greater effects on growth and employment in all the Member States of the Union.
The European Parliament is the appropriate and democratically legitimate forum for a public discussion on the formulation of European economic policy. We feel, therefore, that it is our most important challenge to deepen the existing dialogue on these issues with the European Commission, the Council of Ministers and the Economic and Finance Ministers of the Member States, and to develop a dialogue with the President of the European Central Bank. The European Parliament has already submitted our proposals on this issue. Now we await this weekend the Council's appointment of a candidate for the Presidency of the European Central Bank, and we hope that the candidate will be appointed for the full eight years of office, as stipulated in the Treaty.
The introduction of the single currency is a milestone in recent European history. The resolution which we are debating today will prepare for the opinion of the European Parliament on this epoch-making decision, as stipulated in the Treaty. Appropriately for a decision of this significance, broad Parliamentary agreement must be reached, for only then can we make it clear that the directly elected European Parliament is equal to its responsibility for the future of the European Union.
(Applause)
Mr President, the resolution in the name of Karl von Wogau represents a package and paragraphs 24 to 33 in that resolution form an integral part of that package. It is a mark of the good working relationship between our two committees, the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Employment and Social Affairs, that the opinion from my committee has been incorporated as a whole into this resolution. That shows our joint concern and our concern as an institution to stress the importance of linking sound macroeconomic policies on the one hand with greater coordination of economic and structural policies on the other. Clearly that needs to be reflected in the overall management of monetary union.
I see the recognition of the importance of growth and employment alongside stability in the resolutions of the Council, and the incorporation of an employment chapter and a new employment guideline procedure in the Treaty of Amsterdam, as good clear signals that the importance of this overall linkage has been recognized for the management of the Union's affairs as we move into monetary union.
In our own opinion we call on the Member States to intensify coordination between economic policy and active labour market policies and to speed up the implementation of the provisions of the employment chapter and the initiatives agreed at the special employment summit in Luxembourg last November. In particular, we see the need to create a favourable framework for conditions for the strengthening of internal demand and investment as being of paramount importance.
Monetary union cannot be achieved or sustained at the cost of continuing high levels of unemployment. This Union is founded on the principles of sustainable development and a high level of employment. The central importance of these principles is clearly recognized in this resolution and, as chairman of the Committee on Employment and Social Affairs, I am happy to recommend its acceptance to the House.
Mr President, I should firstly like to thank the rapporteur for his report and for the work he has done in committee. The vote in the Committee on Economic and Monetary Affairs and Industrial Policy and also the negotiations we have been able to engage in ensure that when we vote on this report tomorrow we can get a commanding majority across the House.
This is a very important time for the European Parliament. Over the next two or three days the European Parliament will be the only democratic body to be able to express opinions on the very important subject of economic and monetary union. On behalf of the Socialist group, I should say at the very beginning that we warmly welcome the recommendations by the European Monetary Institute and by the Commission that 11 countries should join the first wave of EMU on 1 January 1999. When you look at the convergence criteria set down in the Maastricht Treaty, it is a remarkable success story for the European Union. Many people who saw the convergence criteria within the Maastricht Treaty supported it because they believed it would be impossible for the countries of the European Union to achieve this level of convergence. The 15 Member States, and certainly the 11 that will join the single currency, have proved the doubters wrong and it is a testimony to what can be achieved in the European Union when the political will exists for us to work together as a Community.
We now have a historically low level of inflation and we have price stability. That means that when the single currency is created we will have opportunities to address a wider agenda. My group wants to ensure that when the European Central Bank is established and when the 11 countries create the euro zone, without prejudice to that price stability, we begin, with some urgency, to address the wider issues within the European Union, not least the question of growth and unemployment.
It is essential as a means of convincing the citizens of the European Union that this has been a worthwhile project, the project of consolidation in terms of our economies, that we can demonstrate that the EMU project is not just a monetary union but an economic union and a social union that will bring about reductions in long-term, structural and cyclical unemployment throughout the European Union. We also have legislation for a balanced budget - the Pact for Stability and Growth. I would say to Commissioner de Silguy that we achieved our balanced budget legislation with far less hype and excitement than the United States of America. That means that we will have sustainability in convergence. We will maintain price stability and we will maintain budget deficits within containable levels and I hope a balanced budget over the economic cycle.
However, on behalf of my group I give a warning that in accepting the strict application of the Pact for Stability and Growth, we accept the pact that was first proposed during the Irish presidency. We will not accept new terms and conditions that emerge from any particular Member State either on Friday night when the Ecofin Council meets or at any subsequent point. We have a Pact for Stability and Growth and we will accept the strict application of that pact but no further measures to place the economies of the European Union in a straitjacket. That would be unacceptable.
Finally, in relation to the presidency of the European Central Bank, the Socialist Group expects that this weekend a president for the European Central Bank and an executive board will be nominated. We expect that president will operate for eight years and no less. I give notice that if a candidate is presented to us next week who cannot give a commitment to serve a full eight-year term, then there will be a question mark over whether or not my group would wish to support that nomination.
Mr President, ladies and gentlemen, Mr von Wogau, we all know that in the long term only a stable currency can guarantee prosperity and jobs. The European Parliament, therefore, must state unequivocally today that it takes seriously all the provisions and criteria set out in the Treaty and that these must be strictly and closely observed. The requirement in the von Wogau report that two Member States consolidate their total debt in accordance with the Treaty is, therefore, correct and necessary. Close observance of the Treaty should equally be one of the requirements for the appointment of the President of the Central Bank. If the Treaty states that the period of office is eight years, then this must be the case. To construe the requirements of the Treaty differently or to manipulate them is wrong and must be utterly rejected by the European Parliament.
The undignified tug-of-war concerning the new President must also stop immediately. Europe needs confidence, Europe needs clarity, particularly in the sensitive questions about monetary policy. We know that these days the whole world is watching to see how Europe is dealing with these very issues. Strict observance of the Treaty is the best visiting card the euro could have. Not only has the euro earned an excellent start, but it has also earned the right to serve as a long-term global anchor of stability for everyone, first and foremost for Europeans. This will be possible if we adopt the von Wogau report today with as few amendments as possible.
Mr President, ladies and gentlemen, Mr Karl von Wogau has known since 15 April that our group supported his excellent report and that consequently we approve of the Commission's recommendation which provides for the beginning of the third stage of EMU on 1 January 1999 with 11 Member States. Thus, without dwelling on this extremely interesting report, and after offering well-deserved congratulations to President Jacques Santer, Commissioner Yves Thibault de Silguy and all of the Commission, on behalf of the Union for Europe Group, I would like to return to the issue of the absolute necessity for the European Parliament to be closely involved in the European Central Bank's process of democratic accountability.
The euro is the culmination of efforts undertaken since the appointment, by Antoine Pinay on 21 July 1952, of Jean Monnet as the first President of the European Coal and Steel Community, the embryo of a Europe which has constantly improved over the years and whose culmination can be seen in the introduction of the single currency. But the end of this cycle is also a beginning. The single currency opens a new era in the monetary, economic and social policies of Europe. That is why our group has been requesting a new European economic order for a number of years, because with regard to overall economic and budgetary balances, nothing will be the same again.
For this reason, I would like to highlight two extremely important facts regarding French policy towards the euro. Firstly, for twenty years there has been great continuity in this policy, which has always overshadowed partisan differences. Thus, whether by the adoption, in October 1986, of the Single European Act or by the plea for ratification of the Treaty on European Union, through the referendum in September 1992, the President of the French Republic, Jacques Chirac, has firmly committed France to the process of implementation of the single currency and, from my point of view, he will have given as much to Europe on this issue as many politicians who have now passed into posterity.
This is why I am happy to propose that the House should make the French National Assembly's recommendation, made on 21 April of this year, its own. This recommendation was made at the request of Valéry Giscard-d'Estaing, himself a great European, for in June and July 1978 he played an essential role which is at the root of our reality today. He proposed, in fact, providing the Community authorities with a parliamentary committee on the euro, half of which would be composed of Members of the European Parliament and the other half composed of members of national parliaments, members of the finance committees in the member countries of the euro, appointed through proportional representation. This committee would give regular opinions on the directions of the European Central Bank's monetary policy and would thus successfully complement the triptych which has been behind the success of the construction of Europe. By this I mean: firstly, a high-level technical team responsible for implementing the common policy initiated by the Council of Ministers; secondly, the specific case of Ecofin in its improved form, known as "Euro X' and whose composition is currently being formulated; and thirdly, parliamentary control which, since the creation of the ECSC, has always enabled those elected by Europe's nations to be involved in European policy.
This measure is essential in order that parliamentary representatives of the eleven European nations participating in the euro, along with their representatives - in Strasbourg as in Brussels - elected via universal suffrage to defend the point of view of the people of Europe, may be deeply involved in this historic act of the introduction of the euro.
Mr President, I must say that I cannot help being somewhat bemused by the suggestion from Mr Giansily about what Mr Giscard d'Estaing would like. I have heard precious little from him since having presided over the Liberal group he got political asylum in the EPP Group some years ago. I am glad to hear that he is alive and well.
On the issue we are debating here today, I would like to say that we face a weekend that is immensely important for the Union. We stand on the threshold of realizing a shared strategic political goal in the form of launching EMU. I agree with Mr Donnelly that the convergence achieved is a powerful recognition of what political will and shared political will can bring about.
As we stand on the threshold of launching this irreversible project, it is important to take stock of some of the unresolved issues. I want to state, in the clearest possible way, that the Liberal group not only notes with regret but with growing irritation the failure of the Council to resolve the controversy surrounding the nomination of a president for a future European Central Bank. The Treaty is clear. The terms of the appointment are clear. The length of the appointment at eight years is clear. To interfere with this for political reasons would be an appalling start to this major irreversible strategic project. We expect the Council to build confidence into this system and not undermine it. The way to demonstrate that is by making a clear strategic choice this weekend in line with the rule of law and the Treaty in terms of the length of appointment. What is not at stake is the question of national pride. What clearly is at stake is the successful launch of the currency.
We have had an interesting debate in producing this report in committee. My own group has studied with great interest the work of the European Monetary Institute. It has signalled politically that we need to be concerned in the medium term about some of the pension systems and we share that concern politically. It has signalled that the need for budget consolidation has not ceased but rather that now, on the threshold of this new system, it has deepened. We in the Liberal group share that view. Politically we cannot avoid taking strategic responsibilities. I like the current shape of the von Wogau report. I salute the balance and leadership that Karl von Wogau has brought to it. When we come to vote on this report tomorrow, we will support the candidature of the 11 candidate states. We want to have a deal that has everyone on board but not at any price.
Mr President, this weekend the ruling powers of the European Union are entering the final strait in the realization of the most important choice of the Maastricht Treaty, the introduction of the euro, the common currency, from 1 January 1999.
Unaware of the dramatic, harmful repercussions - unemployment, poverty, social exclusion - on working people and on the broad strata of the population, the European Commission report and the report by the European Parliament's Committee on Economic and Monetary Affairs and Industrial Policy alike celebrate and welcome a convergence that has been achieved in name only. They are aware, however, that the people and the workers are not celebrating, and that they are not even applauding. Perhaps from Monday the celebrations will be taken up by others - financial market speculators, international stock markets and those representing large financial institutions, who will see that, by sacrificing the people and their rights, they have gained a strong new currency with which to play their speculative games.
Working people cannot but be worried, especially about the next steps. The spokespersons of financial institutions, encouraged by the visibly imminent inception of EMU, demand further hardening of fiscal policy, the immediate implementation of the Stability and Growth Pact, and measures for the immediate adjustment of the labour market and the commodities market, in order to further strengthen the euro. Unfortunately, the European Parliament is reserving this role for itself by adopting many of the proposals of the von Wogau report, a report which insists on placing stricter conditions on EMU than not only those of the European Commission but also those of the Treaty itself.
Under these conditions, Mr President, our group cannot vote for the von Wogau report. We are all sure about one thing however: the people of Europe will not sit with their arms folded. They will fight back, they will overturn this course of events and they will open the way for a different Europe, a democratic and socially prosperous Europe.
Mr President, the vast majority of the Green group agree with the basic view of the Commission that 11 countries can now start the formulation of a common currency. This view excludes the idea that some kind of European nucleus is going to be created that will keep an important section of the Union on the outside. We have never supported that and we are happy to see that the euro is starting off on a very broad base. We do realize just how huge this project before is. We do not want to create illusions. There will certainly be problems, but we also recognize the opportunities that a single currency will provide. We want Europe to grow, socially and ecologically, and we would like to see the euro used to enhance monetary stability on a global scale.
Mr von Wogau's report is a very positive one, particularly with regard to employment and the economy. It appears that the extreme neo-liberalist economic ideas have become somewhat mollified, and this brings with it the hope that we really can create a social Europe. It is vital to tighten economic cooperation, to act as a counterweight to convergence.
There are, however, problems with the report. We cannot accept that new demands are suddenly to be made on countries adopting the euro. Nor do we think it wise or at all acceptable that some should be saying that the Stability and Growth Pact must be strictly applied. Either it is applied or it is not, but we should like to enquire as to what "strictly applied' actually means. We do not think these are the sort of signals we should be sending out. Furthermore, we do not see that the trend in Belgian and Italian public debt is a matter for concern in itself, as the report suggests. We believe the trend is in the right direction and we trust that things will continue that way for Belgium and Italy.
Another problem is that the report fails to mention the fact that economic development can happen on quite different time scales among the various regions of the Union. Shock waves occur from time to time that put Member States in difficult situations. For this reason, it is vital to install mechanisms whereby Union action can ease the burden on Member States in situations such as these.
And finally, monetary policy can in no way be entirely separated from economic policy. We wish to stress that we need dialogue on these both, and the European Parliament has a very important role to play here.
Mr President, ladies and gentlemen, provided with two reports on convergence, that of the EMI and that of the Commission, the main task of the Committee on Economic and Monetary Affairs and Industrial Policy was to give its opinion on the outline of the first circle of euro participants, and with regard to this central question, the committee's analysis is completely unambiguous. There is broad agreement in noting, firstly, the Member States' performance in relation to the convergence criteria and, secondly, in approving the immediate introduction of the euro in 11 countries which want it and which satisfy in general the criteria established by the Treaty on European Union. Mr von Wogau's report expresses clearly this broad agreement on the fundamentals and this is already a sufficient reason for us to approve it. The discussions which have consequently arisen have only dealt with incidental elements, which have perhaps been overemphasized due to the fact that agreement had been reached on the essentials. In any case, it seems vital to us that, by tomorrow, all efforts should have been made to ensure a clear position on the part of the House on what is, once again, the most fundamental issue: the introduction of the euro in 11 countries.
Apart from this, on the occasion of this debate, we would like to note a few concerns. The first relates to what is called the democratic accountability of the European Central Bank, a subject which was mentioned during the debate on the report presented by Mrs Randzio-Plath. We had the opportunity of saying that the European Parliament was the appropriate body to undertake this supervision, which should be exercised while respecting the principle of the Bank's independence.
On the other hand, we are worried by the prospect of a multiplication of the places and control procedures which transpired on reading a number of the amendments to be submitted to us tomorrow and which state that the European Central Bank must be answerable to national parliaments. Such a levelling down of democratic accountability, apart from being impractical, would change that principle itself and threaten, in reality, the construction of a single and independent monetary policy. It is perfectly desirable that the national central banks should fulfill their duties of informing the national parliaments. But it seems essential to us that the democratic control of the European Central Bank should remain a matter for the European Parliament.
Our second concern, which I will speak on only briefly since it has already been mentioned, is the issue of the presidency of that Central Bank. All we would say is that, in order to be a legitimate and effective instrument of a common European future, the European Central Bank must not appear to be something shared between only a few right from the very start. This is something we hope will be taken into consideration on Saturday.
Other concerns are mentioned by Mr von Wogau in his report. It is a question of counterbalancing the single monetary policy with other instruments for economic action. In this respect, we hope that our Parliament and the Commission go a little further than the stage at which common reflection has arrived today and will envisage that, alongside the introduction of a common monetary policy, instruments for joint economic action other than purely monetary ones should, in the near future, be made available to the Union. These must involve taxation and budgetary measures.
Mr President, in the whole of its history, France has never entered into a coalition where it found itself in this minority position. To claim that Europe is increasing France's power in the world is nothing but a miserable attempt to dress up as politics the outpourings of vanity and the need for personal glorification.
This illegitimate and artificial construction which is known as the European Union is a planned attack against France, against the sovereignty of the people, the state structures and the society. But all is not lost, for sooner or later, when the revolutionary forces come to power, a referendum will give a voice back to the people to confirm the superiority of French law over the European treaties. And justice will be served, for we know the disregard for, or even scorn of, the treaties with which Eurocrats from all quarters claim that the convergence criteria are being satisfied. Little importance is therefore given to applying the criterion relating to overall debt to Belgium and Italy, or applying the criterion relating to annual budget deficit to Italy, which would have fallen from 6.7 % to 3 % in one year, with a growth rate of only 1.5 %. Unbelievable, is it not?
French people are still unaware of this plot, which is the biggest hold-up of the century, and the fact that the franc could disappear completely in 2002 has been completely hidden from them. This is an accident of the calendar, in the middle of a presidential election! The French will thus sanction this President who, instead of raising France up, will belittle her, thus betraying the mission confided in him by universal suffrage. This will be true unless, in a sudden burst of dignity, he puts to a referendum the issue of the concrete introduction of a currency which, until that date, will essentially be only the unit of the external accounts of the State.
Mr President, speaking also on behalf of the National Alliance, I agree with Mr von Wogau's report where it records the innumerable efforts made by the various Member States to adapt to the Maastricht Treaty. A lot could be said in this connection about the measures taken and what really needs to be done to ensure that all the sacrifices made this year are not wasted and so that we can remain permanently in the Union. In fact, the emphasis of the last few days risks leading us to forget that, in displaying a great deal of energy and ability, each state will have to be able to adapt its system of development to the single currency and to forget about the need to inform both the economic sectors most involved and, on the other side, the weakest categories of the real opportunities and risks of the euro.
It is certainly useful to establish the independence of the European Central Bank to enable it to carry out its tasks, but it is also necessary and important to hold periodic consultations with the European Parliament. I believe the second guarantee in the process of implementing the single currency associated with the Stability and Growth Pact is needed in order to balance national budgets during the economic cycle, with a ceiling of 3 % each year.
I therefore consider it necessary to establish appropriate strategies aimed at resolving the major problem of unemployment, particularly for the less developed European regions, both through suitable macroeconomic policies aimed at containing inflation and through a greater coordination of European structural policies. The problem of unemployment can only be resolved through coordinated measures that must be taken in the individual national labour markets by means of education, followed by work experience or by a subsequent apprenticeship, by providing vocational training mainly aimed at the demand of companies and at the needs of the region. In defining and building the European single market, it is therefore essential to support small and medium-sized enterprises, and provide real fiscal harmonization, thereby ensuring that competition is not distorted.
Finally, Mr President, on behalf of the National Alliance, I wish to stress that monetary union must represent a first step towards political union, without which Europe would be much diminished and deprived of its historic vocation.
Mr President, the possibility that monetary union will begin on 1 January 1999 is the realization of a dream: the people of Europe have said yes to more Community spirit and to a degree of cooperation which goes beyond that of previous structures. Following the promised strict examination of the prerequisites for participation in monetary union, and after checking the convergence reports from the European Monetary Institute and the European Commission, the European Parliament will quite rightly proceed on the basis of the report by Mr von Wogau to follow the recommendations of the European Commission in supporting a broad monetary union. With 11 Member States, this will be a broad union which will facilitate the smooth running of the internal market; 300 million people are bound together in a strong economic force with considerable economic output which will make up 20 % of global trade and 20 % of the global GNP.
It is important that it is a broad union; this European Parliament has always been in favour of European Economic and Monetary Union starting with a large number of Member States. Mind you, on occasion we doubted that so many countries in European monetary union could achieve the stability required to join. Fortunately, the European concept of progress within the framework of European integration proved its worth again: we lay down conditions and set a timetable for meeting them. This concept has ensured that many Member States can meet the convergence criteria, and we can check this. This means that the European Parliament can tell Europeans today with optimism and on the basis of a reliable assessment that this European monetary union will be a stable community. The historically low inflation rates are not a nine-day wonder. Their development over a number of years can be demonstrated. The acceptance of this process by the markets can be seen in the low long-term interest rates; the exchange-rate stability emphasizes how seriously the Member States are taking their commitments and how great have been the political, economic, financial and monetary efforts in recent years to achieve a result culminating in this broad monetary union.
This process was not fixed on 31 December 1997, but this date became the obvious one at the first convergence check, when we had to say that monetary union could not start on 1 January 1997. Even then we knew that Europe would pull together, that Europe knew it would be a challenge, that we are a small area of the world and that only a united effort, the combination of all our efforts will lead to success and render us fit for the coming century, for the coming millennium.
So today we can confidently say that the European Community will be a stable community, and it is clear that processes which were started in the past are justified in the present. In particular, those Member States which had to make special efforts because their monetary policy was not as stable as others have undertaken to prove once again through medium-term financial planning that they take not only monetary but also fiscal convergence criteria seriously. In this way, the European monetary union is uniting us in a community of solidarity with a common destiny. The success we have achieved so far must be continued.
Mr President, I would like to concentrate on the subject of the public debt: this is an important subject as its level is directly linked to the aim of ensuring that the euro area allows the financial markets to operate well, particularly with regard to the public component. This is essential to give the euro stability and credibility to ensure that the single currency has the positive effects we are all hoping for. The question should therefore be seen from two aspects: the fact that the debt should not interfere with the requirements of euro in terms of stability and credibility; and the fact that it allows the euro area to be characterized by great development. I therefore believe that we should assess the overall financial balance of the various countries and the prospects in question, which, in addition to the public debt, comprise the financial situation of the private sector, the trends in saving, the net external debt position and the recent performance of their financial markets.
I therefore believe that the single currency does not require a static and purely accounting, almost Manichaean, vision of public finance, but the ability to combine fiscal rigour with prospects for development, which is still the basic reason for Economic and Monetary Union. Moreover, with high rates of growth and a trend towards reducing debt, the criteria for reducing the ratio between debt and GDP will soon be met.
I wanted to illustrate these concepts because I have proposed three amendments, included in the von Wogau report, to paragraphs 13, 14 and 15. To conclude, Mr President, I wish to insist on the fact that the most important challenge we are faced with at the moment is that of proving that the fiscal rigour and stability that will characterize the euro area will form the basis for establishing a development policy which continues to be the main purpose of Economic and Monetary Union.
Mr President, ladies and gentlemen, I am one of those who have supported Mr von Wogau's report from the Committee on Economic and Monetary Affairs, and I believe that, despite the narrow vote, this report deserves full consent on all the fundamental points. I support the formal confirmation that the European Parliament is preparing to give to the choice of the euro to 11 countries as from 1 January 1999, not only because this includes Italy but also because I believe in the political significance of this very broad participation in monetary union. Today's Herald Tribune maintains that, by taking this step, the European Union is now something of a federal state: perhaps it is exaggerating, but the political message is clear.
The political impulse of monetary union should now spur on the governments of the states to faster structural reforms, to a reduction in public expenditure, to a lightening of the tax burden, to a reduction in the excessive rigidity of employment and to an effort to make services efficient, and here I am thinking of the banking system in particular.
If these guidelines adopted by the Member States complement the objective of price and currency stability set by the Central Bank, companies will begin to invest again and so create jobs. Preparation for monetary union has benefited from the virtuous cycle of lower interest rates, which it began itself. I think that, even without definite orders, all countries, particularly those that have benefited most from the fall in rates, should continue to operate strictly. Finally, it seems to me that, while expressing satisfaction over this historic stage for Europe, we should not forget the need to strengthen democratic control in the balance of the European institutions, by reviving the Union's institutional reforms and policy.
Mr President, Commissioner, I have noted with a great deal of pleasure that in this debate the spokespersons for the major parties have declared themselves in favour of the President of the Bank serving an eight-year term. I think it is of great importance to the future legitimacy of the euro that we inspire people's confidence, and that no political games are played over these kinds of appointments. It is therefore very important that Parliament summons the courage to declare this unanimously. I think it is Parliament rather than the European Council which does the pioneering work. Such a position could even strengthen the legitimacy of this Parliament, because Parliament might be better at this than the Council. However, I would rather not involve Mr de Gaulle's contributions in this, because when he made his contribution I could not help but feel that some parties are not entirely able to transcend nationalism. Apart from that, I wish to raise an issue which I would rather not have raised. It appears that the Group of the Party of European Socialists had a problem with paragraph 16 of the von Wogau report concerning demographic developments. As a member of the Committee on Employment and Social Affairs, I raised these issues both as rapporteur on pensions and as rapporteur on demographic developments. I linked them to the euro, and at that point was given the support of the Socialists. I would find it extremely odd if the Socialists voted one way on one occasion, and another way on another occasion. I hereby call on the Group of the Party of European Socialists to support paragraph 16 and the entire von Wogau report. I would like to conclude by congratulating the rapporteur on his report.
Mr President, I share in the joy expressed here that Economic and Monetary Union will now be created on an extremely large scale, but there are three issues I would like to mention that are necessary for EMU to be a success.
First of all it is important that the EMU project brings with it a considerable increase in prosperity and employment. This is something the Committee on Employment and Social Affairs stressed in its report. The guidelines from the Luxembourg Employment Summit cannot be allowed just to stew: they must be put into action. Secondly, it is essential that the role of Parliament as a democratic body that will monitor the actions of the Central Bank is given weight, and that we maintain that stance and ensure that the Central Bank justifies its decisions publicly. Thirdly, it is vital that EMU does not merely remain a tool for EU Member States alone but that it should extend to other nations including those who are at present negotiating membership. We have to be flexible on this point.
But I would like to express my concern regarding the talks over what sort of new conditions are going to be imposed in respect of the Stability and Growth Pact. Parliament is unfortunately out in the cold when it comes to these discussions, and we know that the Council will incorporate into their own recommendations the declaration stressing the serious problem of public debt, while we should be talking about growth and employment.
Mr President, ladies and gentlemen, the labour pains have started, the birth of the euro is unstoppable. This undeniable assertion should not blind us to the fact that the single currency is still an infant at risk. It urgently needs time if not in the incubator, then in the beneficial environment of a socio-ecological reorientation of European economic policy, instead of growing up into a neoliberal, monetarist monster of a supposedly unpolitical currency whose real and exclusive interests are those of the financial asset holders.
This is a highly political decision. But we need to differentiate politically between two very different questions, that is, the plan to complete the European internal market using European monetary union, and the monetarist, neoliberal plan of the dictates of the financial markets. Fortunately, we can see that the first phase of the neoliberal monetarist project has largely begun to flag. The social struggles which in different Member States have produced new governments with new European agendas and sparked off a new debate in Europe had a lot to do with this. The reforming French government should be given special credit for having placed the debate on an entirely new basis. The original monetarist convergence criteria are actually being implemented with a great deal more sensitivity. Tietmeyer thinking has not been setting the tone in Europe. The idea of a core Europe has foundered in reality. That is the good news. It makes it possible for us to agree to launching the euro with 11 Member States.
But we must counter all attempts to say what a wrong-headed German Deutsche Mark-nationalism wants to hear by playing an eleventh hour European poker game. Belgium and Italy should have no further requirements to meet, and the crazy proposal to reserve the windfall profits to reorganize debts and to forbid the French and others their employment policy must also be thrown out. To act otherwise would mean the euro was really being introduced on the backs of the unemployed, and that is something we cannot tolerate!
As we all know, some corrections must be made. We need an employment policy and effective coordination of macroeconomic policy. The European Central Bank must have a democratic foundation, and this will probably require the Treaty to be revised. We must speak plainly, Mr Friedrich. The Treaty must be applied, and no arguments! And no qualifying amendments! Pacta sunt servanda does not provide carte blanche for a late game of poker!
Mr President, ladies and gentlemen, I too wish to thank the rapporteur, Mr von Wogau, for this report, and at the same time express just one criticism and one recommendation to him and to those of you listening to me. I have allowed myself this small criticism, although I am aware of the difficulties of the work of the Committee on Economic and Monetary Affairs. We have obviously reached an historic point in the building of Europe. We are faced with a transition which seemed impossible and inconceivable a few years ago, even a few months ago. We are faced with an effort made by many countries to try and catch this train, to try and give life and substance to this hope that Economic and Monetary Union might - necessarily for those who believe in us, for those who think that this is the plan for the future - lead to the political union of Europe.
From this point of view, some countries have had to make greater efforts, while others, and here I am also talking about Mr von Wogau's country, have had to deal with a 3 % ceiling that suddenly became difficult, even for the countries that seemed to be the champions of monetary virtuosity. At a time when the European family is faced with this fact, and there will certainly be opportunities for insisting on this point, we should not spoil this opportunity, disregarding and maintaining criticisms, doubts and uncertainties that may give rise to difficulties, in respect of one country or another. I believe we should make an assessment - which we can do better than the European Council because we can give an opinion independently - for all countries, taking into consideration those countries that may not have acted in an entirely crystal-clear manner to arrive at the 3 %. However, this cannot be done in a document that rightly or wrongly has to give a feeling of strong acceptance and also of recognition of the efforts made by the Eleven, for two countries - and one in particular, it would seem - to be more fiscal-orientated than others: not because it is wrong to say this but because there may be other ways. Moreover, we want this Parliament to be the arbitrator, or at all events the privileged judge or interlocutor of the Central Bank on the policy to be implemented.
To conclude, I believe that the recommendation, or the hope, that I give with my amendment, that will lead Parliament to ask the Council to appoint the President during this European Council, a President in office for eight years, is the recommendation to be made and the request we can make to the people we represent.
Mr President, this week fundamental decisions are being taken which will directly affect the future of Europe and of the citizens of the Member States. The chief historical significance of these decisions is that they will be taken without there being much clarity about their consequences, and without it being clear to the citizens why they are being taken. The Commission's recommendation that eleven countries commence with EMU removes all foundation for any sensible economic argument about this kind of monetary union. The heterogeneity of the participating countries is such that it will be difficult, if not impossible, to realize the economic objectives of EMU. It should be blatantly obvious that the convergence criteria have been disregarded. Eight countries have applied one-off transactions. In the case of two countries this appeared to be necessary in order to meet the 3 % budget deficit criterion. It is these two countries - and I am talking about France and Italy - which will be the problem children of EMU. It is a sign of reckless behaviour when the governments of these countries are going to introduce the 35- hour working week after all, as if the expected effects of ageing in the case of uncovered pensions systems are not disastrous enough in themselves.
Maintaining a sound budget policy is of crucial importance if the scant confidence in EMU is not to be undermined any further. In itself the Stability and Growth Pact is a good instrument for this. But fundamentally, this Pact is also a demonstration of the mutual distrust between the EMU participants. It surprises the majority of people that, in spite of all this, the politicians continue to emphasize the value and necessity of EMU, as whole-heartedly as Cato desired the destruction of Carthage. The reason we have this problem is that drastic economic resources are being deployed on behalf of a debatable political goal. Observant citizens know that they will be landed with the risks inherent in this course of action, while they have not or are not being asked for their opinion.
The EMU of the eleven does not comply with the agreements made in Maastricht. At present we are faced with the dilemma that calling off EMU leads to economic chaos, whilst proceeding with EMU is a big step full of political and economic risks. Irresponsibly, the leading politicians have placed themselves in a trap. We did not take part in such controversial behaviour, nor will we.
Mr President, with Mr von Wogau's report we sweep aside all questions regarding the single currency, that is, the entire creed of this catechism of the euromonetary religion, for it is a religion. It is a religion with its own dogma: the independence of the Central Bank; that is the revelation. Through the independence of the Central Bank we will have price stability, full employment, growth, all the things that Germany, with a central bank, enjoys, for Germany, as everyone knows, has no unemployment. On the other hand, Britain - with its dependent bank - has, as everyone knows, unemployment. This religion has its pontiff, who is infallible. No-one speaks to him, he speaks to no-one, see Articles 107 to 109. I am not talking about the Governing Council, which will be the curia. Just like any religion, it needs its miracles and there are many of them. Italy had a 7 % budget deficit, now it is only 3 %. There was the Turin Shroud, now there is Prodi's monetary shroud, but it is true that Prodi is the prefix of prodigy. And it is hard luck if, with 122 % debt in relation to its GDP, Italy is far from the 60 %. It is undoubtedly an indulgence like those which the popes, condemned by Luther, used to hand out, but then Luther was German, which allows a little indulgence for Belgium too.
As in all religions, sacrifices are needed. Well, we have one: the Stability Pact or the pact on budget rationalisation mean sacrifices growth, social security, public works, minimum social standards and employment. Martyrs are needed: we have the 12 million unemployed and 50 million excluded. The Portuguese, the Spanish and the people from Languedoc, in the name of flexibility, will go and work in the north and the rich financiers of the north will come and buy our farms and our countryside in the south. Hypocrites and pharisees are needed: the European Monetary Institute sees a high degree of convergence between the states. There is no convergence between Extremadura and Barcelona, but there is convergence between Germany and Ireland.
Finally, we should not be surprised. Religion is an opium, it helps you to forget. And thanks to the euro, we will forget the insecurity, unemployment and exclusion. After all, the Cecchini report in 1985 had already promised us growth and five million jobs. Cecchini did not keep his promises, but then a religion is not serious, it is not something rational, it is a matter of belief. So let us pray, let us hope and let us believe, and as for the rest, amen.
Well, now that we have heard Mr Martinez' prayer - sorry, speech - it is time for Mr Metten to speak. He has the floor for three minutes.
Mr President, we are on the threshold of an historic weekend. The starting shot for the single currency, the euro, will be sounded for a broad group of countries while the financial and economic circumstances appear to be very favourable. Let us be honest, who would have expected even a year ago that the preparations for the euro would be completed so favourably? Not only the 11 countries which are taking part immediately, but even three out of the other four, meet the most important convergence criteria. The European Central Bank, whose main task is to keep inflation down, will start its work at a time when inflation is already at an historic low in the eleven participating countries. This means that it is not only in the big countries that the emphasis in economic policy can shift from making basic cutbacks to promoting growth and employment. It also means that the European Central Bank will be called to account immediately over its secondary task, namely supporting general economic policy in the Community towards further growth and employment. In short, this means that it will have to keep interest rates low to keep inflation down. However, it would be a big mistake to think that all EMU needs is one monetary policy. It is precisely because the economic circumstances in the Member States vary, and because monetary policy is no longer really able to tune into these differences, that the economic policy of the Member States will have to become much more active. Individual Member States will have to pursue a much more anticyclical policy, as the ECB will be less able to take into account the different cycles in which the Member States find themselves. The all but absolute independence of the ECB, which was opted for in Maastricht, implies that the other players in the macroeconomic field, such as the authorities and the trade unions, will have to pursue policies which do not compel the ECB to interfere restrictively. This means that the global guidelines of the economic policy are only now becoming truly important. One message being sent to the world this weekend is that the European Union is most certainly able to realize extremely ambitious objectives and that the formulation of these ambitious objectives alone, which is what the convergence criteria were, helps to generate the political will which can make it reality. Where there is a will there is a way. It does not always work, but in this case it does.
The social costs incurred in order to realize this euro project were quite considerable; they included severe cuts and a downward trend in growth and employment. But the turning point has been reached. The lesson learned from this monetary union now requires an equally ambitious objective in the sphere of growth and employment. If the political will is there, it should be possible by means of a specific and coordinated policy to halve unemployment in Europe over the coming years. We now need a leap forward in the economic and social sphere. The euro must not become Fremdkörper .
Mr President, today, as all the speakers have said, is a solemn occasion; somebody said it is almost religious. And the von Wogau report underlines that solemnity with elegance and simplicity. But above all, the von Wogau report highlights the fact that the euro is a leap forward, a big bang, in this process of continental political integration which began 40 years ago. The von Wogau report thus invites us to preserve the culture of stability, to engage in institutional dialogue - centred on this Parliament -, to coordinate economic policies, to reduce fiscal differences and - more importantly - to do whatever may be necessary to preserve the welfare state, creating jobs and maintaining the social security benefits which are the trademark of the European social model.
But, Mr President, if I believe and hope in religious terms, I also want to say - and I am sure you will let me make a special comment here, since I am the first Spaniard to speak - that for our country, for my country, today is an extraordinarily important moment. Historically, when Spain stopped looking towards Europe, she turned in upon herself and became selfabsorbed, and a long process of civil conflicts began, creating the image of the two Spains in the eyes of the world. When Spain once more looked towards Europe - following the teachings of Ortega, among others -, we were able to achieve a peaceful transition, a national reconciliation, culminating in our incorporation into a democratic Europe.
Less than two years ago nobody expected to see Spain in this small family of the single currency, but today our country has made the religious effort to join, because if you believe, you can do anything. I am glad about that and I will conclude by saying that as a Spaniard I believe in what we are doing and I hope and I pray. And as a Christian by religion, I know just as much as Mr Martinez.
Mr President, only eight or nine years ago, anyone thinking of a week like this would have been taken for a day-dreamer. Today we have managed to guide the ship carrying all the essential products for a single currency into port: trust, stability, common commitment and a collective logic that goes beyond the individual. As on all ships that have made a long voyage, a few germs have got on board, such as uncertainty and scepticism, which we are overcoming with the great medicine of hope.
To paraphrase slightly the words of Mr von Wogau, whom we thank for all his work, who states in his report, "For the first time since the Roman Empire, Europeans from the Irish Sea...' - and today Ireland was fortunate enough to be congratulated in this Parliament for the peace achieved - "...to the Mediterranean will be using the same currency' , to my Mediterranean. The praise for all this, although much remains to be done, does not just belong to us, but belongs in particular to those who have believed in us and who have worked from the outset. Like the Committee on Economic and Monetary Affairs, our group will support Mr von Wogau's report, recognizing in the work of the chairman of the committee the sum total of the work carried out over all these years by all the European institutions but also, and above all, by thousands of unknown people in our daily lives.
The summary of Commissioner de Silguy's thoughts, whom we thank for his hard work and his patience, is as follows: we have made the euro and now we have to make Europe. We obviously agree with him, but we also have to take all possible measures to combat the major problems faced by the Community; we have to make the citizens understand that Europe today is about the single currency but tomorrow it will be about political union. Finally, we have to set up the Bureau of the European Central Bank, in the most logical and complete form possible, to ensure that all the necessary preconditions for granting the ECB total and independent supremacy on economic policy as from 10 January 1999 are created as soon as possible.
Today we have achieved the single currency. This is a lot, a great deal, but it is not everything. European citizens are now expecting great and urgent things from us. They are asking us to fight to achieve these victories we are winning in the economic field, as well as in the social field, so as to help solve the major everyday problems. But today, for now, we can calmly quote what Gandhi said: "One step at a time is enough for me' .
Mr President, the von Wogau report examines the capacity of the Member States to fulfil the various criteria. However, there is one criteria which is not mentioned, but which should be the most important, the main reason why my homeland, Sweden, is not joining EMU, that is, democratic support. The citizens' scepticism towards EMU should make every politician and every member of parliament, finance minister and head of government wonder what they are in the process of doing.
The report says that EMU is perhaps the biggest step since the signing of the Treaty of Rome. It is a step which is being taken without the support of the citizens. I do not think this is a test of political will, but rather a simple demonstration of power. A change in the Member States as radical as that entailed by EMU should only be possible if there is strong support from the citizens. In Germany at least 60 % of the population is opposed to the euro and EMU. In Sweden the percentage is even higher than in Germany. The citizens are afraid that the centralization of economic and political decision-making will lead to a policy with increased unemployment and increased difficulty in developing a fair, publicly-financed welfare system.
The report also says we should not forget the political significance of EMU and that it is the first time since the Roman Empire that Europeans from the Irish Sea to the Aegean will use the same currency. But, ladies and gentlemen, you cannot have forgotten what happened to the Roman Empire, its rise and fall?
EMU is a very risky political prestige project which could create great tensions in Europe. The fact that 11 countries appear to be joining EMU is said to guarantee that there will not be a division of the Union, but will we not get that in any case? What will happen with the enlargement towards the east? Does the single currency not create new tensions, just when negotiations have started? Dreams of the Roman Empire or the 'EU dollar' which will make Europe big and strong are being placed above democracy, the will of the people, the demand for jobs, welfare and a good environment. That is why, amongst others, we Greens are going to vote against EMU.
Mr President, ladies and gentlemen, the reports from the Commission and the European Monetary Institute on the transition to the single currency are prisoners of the financial criteria defined by the Maastricht Treaty and for this reason they present a completely superficial analysis on convergence between European countries. We need to examine more closely the underlying national realities in order to distinguish, over and above financial convergence criteria, three great criteria for divergence.
Firstly, there is the divergence in the economic needs of the different countries. Levels of unemployment, labour costs, levels of tax and social security deductions, social and tax structures and the phases of economic cycles all differ greatly from one country to the next. At the beginning of next year, for example, the future Central Bank is to apply the same universal interest rate to economies which are about to overheat and to others which are in a state of slow growth. This seem completely impossible to us.
Secondly, there is the divergence of political conceptions. On the eve of the launch of the single currency, essential questions regarding the management of the future monetary union have still not been resolved, such as those regarding its democratic supervision. Some want very little control, as stipulated in the Maastricht Treaty, under the pretext of the independence and even the sovereignty of the Central Bank, according to the extraordinary statement in the von Wogau report. Others want to put in place a form of control which was not anticipated in the Treaty, at the level of the European Parliament, others still would like that control to be carried out by national parliaments. Which view will prevail? We are jumping into monetary unification with our eyes closed.
Finally, and above all, there is the divergence of public opinion. The single currency project does not enjoy massive consensus within Europe, something which would be absolutely essential in order for it to succeed. Even in some crucial countries, public opinion is clearly hostile. That is why the Group of Independents for a Europe of Nations is calling on the Council to take a global view of the situation and not to be limited by financial criteria, as stipulated in Article 109j of the Treaty. We call on the Council to realize that today monetary unification is not possible in an area such as Europe, where a number of different peoples co-exist, without running major risks.
Mr President, ladies and gentlemen, Karl von Wogau's report comes within the perspective of a forced march towards the euro which has been imposed on the people of Europe. You congratulate yourselves on the success of convergence, but you have to consider at what cost, in terms of unemployment, these results have been achieved. Monetary union between countries disparate in terms of productivity will cause an increase in unemployment in the less productive countries and will oblige the other countries to pay considerable sums of financial solidarity, thus causing an increase in fiscal pressures. This model has already been historically observed in Germany: unemployment in the East and an increase in taxes in the West in order to subsidize the East: that was the result of German monetary unification.
In its report of 25 March 1998, the Commission was forced to recognize this. I quote: "the exceptional costs linked to German monetary reunification continue to be widely felt' . Thus, monetary reunification was desired, for political reasons which I will not judge, in the knowledge that it was having perverse effects on the economy. Similarly, in Europe, the euro is the result of a political desire to remove anything that is national, without consulting the people in a referendum, and regardless of the economic cost of the move. This will create a political situation which will be difficult to handle. When French citizens understand that the power to create unemployment in their country will be situated in Frankfurt, it will be detrimental to the cohesion of our peoples.
What is more, we are playing with democracy. Our colleague's report says clearly that monetary sovereignty - he uses the word sovereignty - will reside in Frankfurt. Fiscal and budgetary sovereignty will be curbed by the Stability Pact put in place elsewhere. Unemployment and technocratic power, that is what this gives us. I doubt that people will accept such a policy. You are proclaiming prosperity and democracy, but you are going to exacerbate the injustice of unemployment and maintain the fiction of a democracy, which increasingly hides the real power of stateless technocrats.
The great Greek orator, Demosthenes, once said that no unjust and untruthful power can last for long. This is what I foresee for the current governments, who want to force the hand of the peoples of Europe by taking their national sovereignty away from them.
Mr President, I think we are in a good condition to embark on this great adventure which the people of Europe have been waiting for. However, there remains much work ahead of us. This is the task that we must commence today. We are in a good condition, firstly, because we are introducing the euro in 11 countries. Who would have thought such a thing possible a few years ago? It could have been more countries, if some had not requested the possibility of an opt-out clause, or if others had not put themselves in a situation which made it impossible for them to participate.
My second observation is this: I note that, in the end, these famous criteria have been interpreted as they should be and, as the von Wogau report quite rightly states, not in a strictly quantifiable manner but in trends, although I am a little surprised that some of them have, on occasions, been able to change in the hierarchy of values.
My third observation is that we have modified the direction of our economic policy. It is true that everyone recognizes today that monetary policy has an effect on the real economy and that the success of the third phase of Economic and monetary union assumes economic and social cohesion and respect for the objectives set out in Article 2 of the Treaty. This is undoubtedly where the building site of tomorrow commences. I would like to insist on two points. The first is harmonization in the fiscal, social and environmental domains. If we want this harmonization to be an upwards one, there must be a will for it, guided by political power. If not, it will take place via the market and we know that it will be a downwards harmonization. Without threatening the capacity of Member States to pursue budgetary policies for labour and employment which correspond to the democratic options chosen by their citizens, such a harmonization must be initiated. In this respect, I am naturally thinking of the policy initiated in my country regarding a reduction in working hours. But it is also and above all the coordination of economic policies that is important so that, in the future, we may have greater growth in Europe, greater domestic demand, investment and jobs.
For this, and I come to my fourth observation, Mr von Wogau's report rightly states that the procedures and tools which we now have available must be improved and strengthened. A first stage has already been initiated with the establishment of the euro Council, the forerunner to an economic government, but this is still in the future. There is then, of course, the role of our Parliament. I am one of those who thinks that a federal authority - as the Central Bank will be - and a European policy - as monetary policy will be - can only effectively be controlled by a European authority. If those who want to establish other forms of control wish to cause the death of this authority, the European Parliament, then they should say so. Under certain conditions, which will have to be developed, there are parallel forms. It is here that democratic responsibility regarding Economic and Monetary Union must be exercised.
Mr President, ladies and gentlemen, before it is even achieved, monetary union has already produced two spectacular results. It has forced Member States to put their public finances in order. This was not so easy to begin with. It has also protected the European Monetary System from the financial disturbances that have affected the countries of the Far East. It is the first time that a crisis on such a scale has not resulted in an attack on weak currencies such as the pound or the French or Belgian franc, or in a rise in the Deutsche Mark, a currency of refuge on such occasions.
Besides the numerous arguments which are regularly repeated in favour of the euro, there is one that is rarely mentioned, and I have not yet heard it today. It is the recovery of the use of the monetary instrument which is now completely frozen due to the need to maintain stability of intra-Community exchange rates under the punctilious supervision of the markets. The impact of these rates currently affects half of Europe's GDP. After monetary union, it will only affect 10 %. That which has been the unique privilege of the United States will also become that of the Europeans, if they want it. The best way of facing up to the challenge of globalization is to give the political powers the means to escape the tyranny of the markets.
That the communists and the National Front find themselves united today in a nostalgia which turns its back on the state of the world should not surprise us. Our gifted public entertainer, the political satirist Martinez, deserved the line given to him and which I draw on now, from an editorial by Claude Humbert, "the old enemy accomplices now find themselves amongst the nationalist odds and ends under the overturned effigies of Marx and Déroulède. Red and white, it is the time for cherries and the old France of borders and the bugle' .
Mr President, ladies and gentlemen, the report we are asked to give our opinions on, irrespective of the aspect of greater or lesser rigour in respect of one Member State or another, involves the approval of the forthcoming intergovernmental decision on the entry into force of Economic and Monetary Union. The electorate I represent have shown that they are against this Europe that is about to be born and believe that is a real swindle for manufacturing in Padania. At the time, the establishment of convergence criteria gave rise to a race to balance the books, which was often more apparent than real within the individual states. Italy, in particular, managed to make its fairly contrived accounts credible, thanks to a marked growth in tax revenue, brought about by increasing the tax burden to the detriment of manufacturing industries. Staying in Europe will now require further belt-tightening and this will weaken the competitiveness of the system even further. Our competitors, both outside and within the European Union, are rubbing their hands at the thought that businessmen in Padania will be forced to fight in an increasingly competitive market, with the burden of the welfare state, the Italian national political class and the South on their shoulders. Obviously, in Padania, that is within a self-confident community, tensions will arise with unforeseeable consequences and it is no secret that Padania has already started on an institutional path that will lead it to independence.
I therefore believe that these peoples, who no-one consulted on this monetary union, will soon make the weight of their own opinion felt.
Mr President, we are about to take an historic step in the true sense of the word, that clearly separates the "before' from the "after' . It is also a step that is beset by problems, not those that a certain type of bigotry sees in the debt of countries that have for several years undertaken a credible, irreversible financial recovery with no miracles - Italy achieved its miracle when, from being a poor, backward country, it became the fifth economic power in the world -, but rather the problems of a political vacuum between the transfer of monetary supremacy and the strict conservation of national fiscal and political supremacy. We will have to fill this vacuum. Following the adoption of a single currency, nothing in Europe will be the same again.
Today we can measure the dramatic rift that would open in the Union between core countries, which virtually coincide with the Deutsche Mark area, and countries driven back into an anxious and unstable periphery. Now they all have to move along the lines of development indicated by monetary union: the consolidation of stability, the guarantee of democratic responsibility taken by the European Central Bank, the construction of a Union macroeconomic policy, the democratic strengthening of its political institutions. One eminent American economist, known for his mistaken predictions, has seen in the future of the euro the threat of civil war between the European countries. While preparing to vote for the euro, we see a future of solidarity between the nations of Europe and a more reasonable balance in relation to the domination of the dollar.
I congratulate Herr von Wogau on the efforts he has made in this report. British Members of the Group of the European People's Party greatly admire his chairmanship of the Economic and Monetary Affairs Committee. It is with regret, therefore, that we will abstain on his report. We do so in the first instance because the United Kingdom is not going to be a founder member of the monetary union. That is a fact, as Members know, which I personally very deeply regret. But I believe it right to demonstrate that the hope of the British Government that it is possible to be both at the heart of European affairs and evade the resolution of British Membership of EMU is a dangerous illusion.
We also wish to demonstrate that while we understand the desire in this Parliament to achieve the broadest possible political support for this report, that has been achieved at the cost of denying the serious future difficulties that participating governments will have in running their public finances in line with the stability pact.
Let there be no doubt, British Members of the Group of the European People's Party want monetary union to succeed. I personally have devoted a large part of my time in this Parliament to the creation of the euro. It is from this standpoint that we support the efforts of Finance Minister Waigel in wishing further undertakings from all Member Governments to run balanced budgets over the cycle and reducing historic debt to 60 % of GDP.
I wish the Parliament had supported Mr Waigel more. It is a pity that there are those in the Socialist Group and elsewhere who have attacked the absolute independence of the Central Bank which was the cornerstone of the Maastricht Treaty but who are reluctant to enhance our overview of Member States' budgetary arrangements. This is a particular pity since it would open up the possibility of serious cooperation between the European Parliament and national Parliaments. Therein lies the best chance of correcting the democratic deficit.
I myself am absolutely convinced that the euro of eleven will succeed in the long run. That success may be a rougher ride in the markets because we have chosen softer words today than we should have done.
Mr President, ladies and gentlemen, this debate is taking place at the end of a process which has engaged the greater part of the European Union's energies throughout this whole decade. The road has been long. It began with the signing of the Treaty on European Union, or even earlier, with the preparatory work of the Delors Committee. The efforts on the part of the Union's institutions and Member States, in order to create the right conditions for entry into the third stage of monetary union, have been considerable.
Today we are witnessing the moment when success will be announced. Eleven Member States, comprising about 300 million people, will participate in the single currency from 1 January next year. Thus a broad and balanced monetary union is born, which will allow a solid and stable single currency to be launched, to be joined over the next few years by the other four Member States. That is a complete certainty.
At the moment, votes are being taken and resolutions passed in the parliaments of the various Member States, and tomorrow we will vote on this report here in the European Parliament, as a sort of prologue to the solemn vote on 2 May. As regards the present vote, I want to stress the following aspects.
Firstly, this vote, like the one on Saturday, has the value of taking place in the only institution of the Union whose legitimacy arises directly out of universal suffrage.
Secondly, as a consequence of what I just said, this vote will allow people to see which of the European political forces support this momentous step in the building of Europe. As a Socialist, I want to say that I am glad our group is voting positively. And as a Spanish Socialist, I would like to add how pleased I am with the Socialist Party's contribution to Spain's incorporation into the third stage of union, first in government and then in opposition.
Thirdly, I want to emphasize that the resolution we are voting on today is a balanced text, which sums up the fundamental reasons behind Parliament's support for the introduction of the single currency.
I will conclude now, Mr President. I started my speech talking about the end of a process. I want to end by saying that we are also at the start of a new epoch, in which the role of this Parliament - as the monetary authority's partner for dialogue, and the guarantor of control over its performance - will undoubtedly be strengthened.
Mr President, the efforts of our Member States to reduce budget deficits, to restrict total debt considerably and to consolidate public budgets have been successful. It is not only those with political and economic responsibility who have worked hard, which is evident from the historic low in inflation rates and long-term interest rates; our citizens, too, have taken these restrictions on board in the clear knowledge that Europe will only become competitive and have a real future if it steers a steady course for stability. This course will only be held, and Karl von Wogau's well-balanced report goes into this in detail, if the convergence criteria are safeguarded in the long term. For this reason, the Stability and Growth Pact must be implemented with all due haste; it should be monitored by the European Central Bank whose independence and authority as the highest guardian of the currency should be preserved from any tinkering whatsoever.
As freely elected members of Parliament, we will be its partners in dialogue. Our citizens, who have no time at all for the tactical power games in the wrangle for the post of the ECB Presidency, are relying on this. They are relying on the strength of the euro, which is no sickly premature baby, to bring about more investment and new, employment-creating growth, so that unemployment figures go down. They are relying on better coordination of the Member States' campaigns and measures for economic and structural policy which were adopted at the Luxembourg Employment Summit, and on the acceleration of initiatives for a more active labour market policy; they are also relying on additional education and training meeting the demand for qualified workers. Given a complete package like this, our citizens will identify with the new domestic European market and with the euro.
Mr President, the single currency has had many critics, not least in my own country. Some have said that it is an impossible project which can never be carried out. Others have said that only a few countries are going to be in at the start. These critics have been proved wrong. In fact, 11 countries are going to be in at the start. Everything now points to this being a successful project.
My own country, Sweden, is not going to join from the beginning, which I personally regret. However, that does not mean that we are not going to work actively to ensure that this is a successful project. Nor does it mean that my country is not going to join in the future. I myself am going to work actively for that.
In addition, if you participated in the first two stages of EMU, that was important too. When Sweden became a member of the European Union just under three years ago, we had a large budget deficit and high interest rates. Today we have a balanced budget, low interest rates and a stable economy. That gives us opportunities for the future. It was therefore important to have participated in the first two stages.
However, I would like to say that we need more than EMU. The fight against unemployment also needs to be coordinated. In that respect the Amsterdam Treaty and the Luxembourg Summit are a success. I can also reveal to you that the Swedish parliament has just voted for the Amsterdam Treaty with 226 votes in favour and 40 against. But even that is not enough. We need greater coordination of macroeconomic policies, greater coordination of tax policies and more investment in infrastructure. The fact is that if we are to make EMU and other aspects of economic policy a project of the people, we must see results. So far, the people have not seen these results.
Finally, I think the Bank should be independent, but at the same time be under democratic supervision. The natural place for this democratic control is the European Parliament.
Mr President, Mr von Wogau, ladies and gentlemen, as I was travelling from Strasbourg to Austria following the last sitting in Strasbourg, I was delighted to note that the frontier barrier between Germany and Austria had been removed. This time, when I return from Brussels to Austria, there will be a fixed exchange rate between the Deutsche Mark, the schilling and the Belgian franc, and in fact throughout all the 11 states. This brings great immediate advantages for our companies. The risks of the exchange rate are removed, and we can make more precise calculations more easily; we will be able to enjoy these advantages next week. On January 1, we will have a single currency. That too will bring with it huge advantages, not only for company balance sheets, but also in the comparability of the various deals on offer. As a result, Europe will become more competitive. Who would have thought back at the beginning, when discussions about the euro started, that 11 countries would be involved right from the start? The more pessimistic among us thought there would be 6 or 7 countries. Today there are 11, and I forecast that by 2002, there will be 15!
It is my belief that countries will not be able to afford to stay outside, and we must think about how we can help those countries who are willing to join. We have many tasks ahead of us, and I am proud that Europe is able to cope with them!
Mr President, on entering Brussels at the moment, you can see a large poster with the slogan, "Let us be concrete and positive' , with regard to a Belgian political party. I like this slogan because it is reasonable and moderate. It is, I think, the spirit that we should have with regard to monetary union, in the face of the nationalist demagogy and the gloom-mongering of the extreme Left who rant and rave against monetary union. I, too, would like to take up this slogan.
Yes, let us be positive with regard to monetary union. As you know, the Socialists voted against Mr von Wogau's report in committee, not because of the work of the rapporteur, which was excellent, but because of certain amendments which were voted for in committee and which have weighed the issue down. I do not think that the European Parliament should be more orthodox than the most orthodox of central bank presidents. The Stability and Growth Pact must be respected; we add "rigorously' to this in our report. I could propose any number of adverbs to you: formally, absolutely, clearly, sincerely, exactly, and so on. These are just differences in style, nuances which add nothing. The socialists want to be positive and want to vote for Mr von Wogau's report, on condition that a serious and reasonable approach with regard to respect for stability is approved. I think this has finally been achieved.
We also want to be concrete. On a financial and monetary level, the current situation is full of potential. This is due to the movement towards the euro. The euro has already created, and will create, new potential to respond to the hazards of the economic situation and to create jobs. It will also deepen political union and curb warlike nationalism.
Mr President, let us therefore have a firm desire to put this potential to good use. Let us be positive and concrete in the face of the enormous opportunities with which the euro presents us.
May I rebut John Stevens' suggestion that the Socialist Group is soft on the independence of the ECB. We are not but we are equally passionate on ensuring that bank's democratic accountability. On the brink of historic decisions for Europe and the introduction of the euro, we should step back and contemplate and celebrate the remarkable achievement of eleven Member States qualifying for EMU.
The benign scenario of low inflation and low interest rates is a resounding tribute to the countries entering EMU. Sometimes commentators do not see the wood for the trees - two countries in particular have been singled out for fevered attention on the sole question of the viability of their public debt to GDP ratios. A strict reading of the Maastricht Treaty does permit them to qualify, as verified by the Commission, EMI and by the German Federal Court, an August body indebted to no one.
Moreover, we have the back-stop of the Stability and Growth Pact which will ensure sustainability of this fiscal rectitude and the promise of Belgium and Italy themselves to continue to consolidate their public debt ratios.
Now is the time for us to raise our heads from the minutiae of the convergence criteria. Let us gaze on the sunlit uplands of the euro which beckon ever more strongly. The golden prize which is ours for the taking is a dynamic single European market, quickened by the introduction of the single currency. It is that market, the world's biggest market, which will offer jobs and prosperity for our people and let us never forget we have the market to create the currency for the benefit of the people of Europe and not the other way around. In the not too distant future, when Britain is emerged from the slough of despond of the Thatcher and Major years, the United Kingdom too will join the long march of Everyman to the city on the hill. We, too, will apply a single currency in a single market in our singular Europe.
Mr President, I would like to thank the rapporteur for his competent, if brief, extract. I wish to move the European Economic and Monetary Union in a direction which is more socially just. A common single currency will strengthen our position in the world, economically and politically. The euro will become a major currency, but from a major currency like this I urge that we get the opposite of what we did from currency speculation and from certain banks.
Unemployment is our greatest problem, as the report states, and the European Central Bank simply cannot ignore it. The Bank will be independent, and no one will be able to dismiss its management, no matter what mistakes it makes. No organization with so much power can be exempt from responsibility. We in Parliament have fortunately taken a decision to get the ECB to accept democratic responsibility and agree to open negotiations.
It is absolutely vital that common European solutions are applied to any country in economic difficulties. Hopefully, it will aid the struggle for a worldwide economy based on social fairness. The single currency of democratic countries will make demands on democracy. It is not enough for markets to have confidence in the euro: our nations must share that confidence, and that will come about by seeing to the needs of our citizens.
The tone of Mr von Wogau's report is very monetarist. He takes a harder and less flexible line than many Member States do. Mr von Wogau does, however, deserve to be praised for the optimism he expresses in his report regarding employment. That is precisely why an inflexible position on following the Stability and Growth Pact to the letter seems gratuitous in a report that deals with the introduction of a common currency.
Mr President, as we have seen, the decisions which will be made in Brussels in the next few days will be observed by many of us with excitement, and by some with enthusiasm. However, a great number of citizens of the union are sceptical and concerned about the introduction of the euro. The fact that in figures for total debt, only three candidate countries were under 60 % and two were over 120 % is in fact deeply worrying. This makes it all the more important to stress, as does Mr von Wogau's report, that the strict observance of the Stability and Growth Pact by all participants in the European currency union is imperative.
The European Parliament must call for a guarantee that the euro will be as stable as the most stable of those currencies which it will replace. I would like to use the brief minute I have at my disposal to express in all objectivity my personal congratulations to Mr von Wogau on his well-balanced report.
Mr President, ladies and gentlemen, on the eve of an historic European Council, given that the Heads of State or Government are going to take a decision on the launch of Economic and Monetary Union, Mr von Wogau's excellent report enables us to measure the distance covered. For once we can be delighted with this, and I am pleased with the extremely favourable response that the Commission's recommendation for the 11 Member States has received. Indeed, throughout this long debate, in which some 40 of you have spoken, I have heard no criticism of the quality of the Commission's work, nor of the actual content of its proposals, even if the debate on economic policy is a wide and open one, as is normal in a democracy.
I agree with Mr Giansily, Mrs Randzio-Plath, Mr Rübig, Mr Harrison and Mrs Berès, who have put the debate into perspective, an historic perspective I believe, since in effect it concerns the culmination of the great achievement which Europe has now been working towards for more than 40 years. It gives me great satisfaction to see what work has been accomplished. Who could have imagined such an achievement even a year ago, perhaps even in this distinguished House itself?
This is not the result of chance, or even of the Member States' remarkable efforts regarding convergence. This success is the result of a common political will to respect the conditions and the timetable laid out in the Treaty on European Union. On this subject, and since the debate has been a general one, allow me to reflect for a few moments on the method which has led us to this success and which is worthy of some consideration, before I make a few comments and provide some information on the no less important task ahead of us. Indeed, we should not now be concentrating on 2 May, but on what lies ahead after that date. The euro must not be a problem child, but tomorrow it will be a new-born baby, and we must take responsibility for its harmonious and balanced development.
First of all, the arrival of the euro is the success of a method based firstly on political will. Without this political will, such a venture could never have succeeded. It has been the essential guarantee of an achievement unique in European history. Every European Council since 1995 has, in spite of everything, expressed this unshakeable will on the part of the Heads of State or Government. They have been able to use the political and practical consequences for each of them in order to proceed, for example, - and this is important - towards improving their public finances, and to reducing their deficits to less than 3 %.
I believe it is this very political will which enables me to inform you today that the statutes of the national central banks, mentioned less than a month ago in the convergence report as still not fully in conformity, are so today. The four countries in question, Austria, Spain, Luxembourg and France, have completed or, in the case of France, should complete this evening, the parliamentary legislative procedures enabling compatibility of all of the central banks' statutes.
With regard to the European Central Bank, since many of you have mentioned this, and in order to dispel any misunderstanding, I would like to say that it is the Commission's position that the Treaty should be strictly enforced. The Council cannot cut a mandate in two, they must appoint a President for the length of the mandate provided for in the Treaty. Nevertheless, the less said for the moment regarding the problem of the European Central Bank, the better. Let us leave it to the Heads of State or Government to do their job since it is they who must decide. Mr Friedrich earlier said on this subject, "Europe needs confidence' . Well, I believe that this will come naturally in the meeting, when the Heads of State or Government unanimously appoint the President of the Central Bank and members of the Executive Board.
The second important factor in the method is convergence. Since you know the figures as well as I do, I will give only one example: improvements in public deficits. Let me nevertheless remind you that in 1993, the average public deficit recommended for the 11 countries was 5.5 %. This was reduced to 2.5 % in 1997. I really have to say, especially to those Members situated on the extreme right of this House, that these figures have not been fiddled. They have been verified, they are correct. As a representative of the Commission, I cannot accept the slightest suspicion regarding the quality of work that has been carried out, particularly with regard to statistics and with regard to the information which has been made available to you to enable you to make a judgement.
This result, which is all the more impressive given the unfavourable economic climate, thus means that improvements in public finances have essentially been achieved through an effective reduction in expenditure: given an overall reduction of 3.7 % for the 15 countries, the reduction in expenditure has been 2.8 %. You can thus see that it is largely a reduction in expenditure which has enabled the reduction in public deficit to be achieved, rather than the economic climate or one-off measures which have become long term measures, or an increase in revenue. It is this which leads us to say that the improvements in public finances are lasting ones, and the markets have recognized the lasting nature of convergence.
I have heard little mention of the durability of convergence during the debate, and this seems to me to be an essential factor in the transition to the single currency. The markets have noted it, since interest rates are today at an historically low level. This permits me to say that from now on there exists a true culture of stability in Europe which now needs to be consolidated, meaning that the commitments undertaken, in particular in Amsterdam, must now be implemented without delay, and without taking on new commitments, I can assure you, Mr Donnelly.
The third element of the method is a systematic preparation for the introduction of the euro. I would, however, like to remind you, as we have worked closely together for three and a half years now, of the wonderful work that we have accomplished together with regard to technical legal regulations; meticulous work, essential for the proper functioning of Economic and Monetary Union. Indeed, to ensure a good currency from the start, a good legal framework was required, a good regulatory framework. This was an essential factor in its credibility and to do this we needed to ensure, with necessary prior warning, the visibility and readability which companies needed in order to prepare themselves in good time. This is now an established fact, and the House contributed greatly to this. Within this preparatory work I must also mention the remarkable work carried out by the European Monetary Institute, which will become a reality in a few days from now as a result of the decisions to be taken by the European Central Bank.
Finally, the fourth element of the method, and I am surprised to have heard so little about this this evening, is the mobilization of the life blood of Europe. Would we have achieved such a mobilization without the initiative taken - primarily by this House - to develop informative action within all the Member States as from 1996, without further delay? Today, if the European, national, regional and local public administrations, banks, companies and social partners are mobilized, it is largely due to this initiative which was jointly undertaken by Parliament and the Commission.
I say all of this because I believe that we should be proud of ourselves. And why not, for once? The achievement of the euro has been a model of interinstitutional cooperation. This must continue as soon as the European Council has come to an end, in order to ensure the democratic accountability which many of you mentioned earlier, and to bring about growth and employment as effectively as possible, for that is indeed the objective of EMU, but also of the Union, on the eve of the birth of the euro. It is on this second point that I would now like to concentrate a little, to share with you my thoughts on what I think our plan of action, our agenda, must be for the coming months.
Firstly, there is the continuation of budgetary improvements. The return to a balance in public finances in the medium term is the only way to free up savings for job-creating investment and to find budgetary leeway once again. That is why this is the central objective of the Stability and Growth Pact, although you should be aware that, in relation to the current level of deficit in the European Union as a whole - 2.5 % -, to find a balance once again means freeing up nearly 150 billion euros for investment. I believe that the current period of economic growth must thus be put to good use in order to speed up budgetary consolidation. We must not spend the money before we have it; efforts at budgetary improvements must be maintained. The hardest part has been achieved and Europe is already reaping the benefits, so we must not relax our efforts now.
Similarly, within this framework and in answer to Mrs Berès, I want to emphasize the importance of coordinating of economic policies, not only with relation to budgets but also in the fields of employment and competitiveness. We have the tools: the broad outlines of economic policy, the stability programmes. We have the bodies: Parliament, the Ecofin Council, the euro Council. It is now important for our governments to prove their political will by implementing all of this.
The second absolute priority for economic policy is the challenge of employment. To Mr Hughes and Mr Paasilinna, I would say that EMU does not necessarily mean more unemployment. On the contrary, EMU should signify more jobs. This is why, through the Luxembourg Council - Mr Thomas Mann mentioned this - the Union made employment an issue of common interest, a priority for our economic policy. Beyond the development of a healthy macroeconomic policy, only adequate and concerted structural reforms will be able to reduce unemployment in Europe in the long term. In this respect, the euro must be the catalyst in the fight against unemployment. Tomorrow, we will be discussing the broad outlines of economic policy. This year, a common strategy for employment will be at the heart of the Commission's overall work. Similarly, the Commission is currently examining national plans which have just been presented and will give its conclusions in Cardiff.
There are two other issues which are important for the future. I will only mention them in passing, given the lack of time to go into any depth. One is the international dimension of the euro, on which we have said little this evening. How, with the euro, will Europe be able to speak with one voice? This is also a major challenge to be taken up, if we want to derive all the advantages and benefits that the introduction of its own currency will give to the number one economic and trading power in the world.
Finally, the last challenge is that of ensuring acceptance of the currency by all. On one point, at least, I am in agreement with Mrs Schörling, that is, the importance of people. We cannot ignore them, and within this framework each person must be able to familiarize himself rapidly with the new currency and use it comfortably and with confidence. That is the reason why communication strategies must be accelerated in all Member States.
In conclusion, Mr President, ladies and gentlemen, allow me once again to say how pleased I am with the excellent collaboration we have had over the past three and a half years, which has been one of the keys to the success of this historic project. I would personally like to thank Mr von Wogau, in particular, as well as Mrs Randzio-Plath, for their tireless commitment and their support of the euro throughout these last months, which have not always been easy. I now believe that the European Parliament is going to see its role extended, whether in relation to the process of coordination of economic policy, in relation to the democratic accountability of Economic and Monetary Union or in relation to efforts to convince public opinion. I am very happy with our collaboration. I am also very happy with your sense of responsibility and since Mr Garosci said earlier, "We have made the euro and now we have to make Europe' , I would say that this is a fine ambition to have. Mr Fayot said, " Let us be positive and concrete' . This, too, is a fine attitude.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
1998 annual economic report
The next item is the report (A4-0133/98) by Mr Gasòliba I Böhm, on behalf of the Committee on Economic Affairs and Industrial Policy, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on "Growth and Employment in the Stability-Oriented Framework of EMU - Economic policy reflections in view of the forthcoming 1998 Broad Guidelines' (COM(98)0103 - C40135/98) (Annual Economic Report)
Mr President, ladies and gentlemen, first of all I wanted to say thank you for all the collaboration I received while working on this report in the Committee on Economic and Monetary Affairs and Industrial Policy, and for the fact that it was approved almost unanimously in committee. So the report was produced not by me but by the committee. It reflects a series of points which were mentioned during the previous debate, but focusing on what must be done - and I stress that - after the euro.
I also want to point out that when my report was being discussed in committee we already had the opinion of the Committee on Employment and Social Affairs, and their main proposals have been included in the report. That was not the case with the opinion of the Committee on Regional Policy, which arrived later. But as rapporteur, I would have no objection to that committee's proposals being incorporated into the report's conclusions under the Hughes procedure.
To make sure that Commissioner de Silguy does not complain that we have taken no notice of the Commission's report, I shall point out that, obviously, the report I am defending here refers to the Commission's Annual Economic Report. This annual report is slightly special because it does not conform to the normal structure of that institution's annual economic reports, but is a response to the specific situation of what we could call "the year of the euro's constitution' . So it focuses on two aspects - growth and employment - and uses a methodology we have accepted. However, our report points out that it should be different in future. It should consider and offer a different type of analysis from that used in this year's report, introducing, for example, a medium-term analysis a methodology - which exists in economics - based on scenarios; it should not just envisage a linear development of the European economy, but take account of the effects of what we call "asymmetric shocks' , not just at Member State level but also at regional level.
Having made those points to show the Commissioner that we have paid attention to the European Commission report, I want to use the few minutes left to reflect on two aspects. The first of these is growth. Growth is a basis - not the only one - for progress, and also for employment. The present report mentions some aspects which have perhaps been marginalized by the very line of stability and solvency demanded by monetary union and the euro, but which need to be taken up again. For example, we have to bear in mind the need to boost public and private investment for productive purposes - an essential aspect of increasing the productivity and competitiveness of the European economy; we must pay attention to and strengthen essential aspects of research and development, education and professional training; and, obviously, we must take account of all those aspects which can make this Europe, strengthened by the euro, competitive at an internal level - or in other words, see that it offers more opportunities for the economies which can adapt to the new demands. This is also true at international level, because I agree with Mr de Silguy's statement about the importance of the euro's international dimension.
The second aspect I want to mention concerns employment. In our report we have been very conscious, based on the European Commission's report, of the euro as a driving force for employment. We have also talked about the need to make the labour markets more flexible, decrease the indirect costs bearing on the creation of a new job, and take account of the fiscal climate. Obviously, this whole process needs to result in renewal within the business sector, and we especially stress the role of small and medium-sized enterprises as an engine for development, progress and job creation.
Mr President, this is in fact the first annual report since the Treaty of Amsterdam and the Luxembourg Summit. In itself it is understandable that the employment guidelines envisaged there receive little or no attention in this report. I hope that in future reports they will always form an integral part of the report, as well as benchmarking in the sphere of labour market strategy.
One of the important objectives of the Amsterdam Summit and also of the Luxembourg Summit was to create coordination, a balance, between macroeconomic policy and employment policies. I must confess that I do not really understand why scarcely any attention has been paid to this balance, this coordination, in the annual report before us. You will see in our report that we urge that proposals for coordination are made as soon as possible. The Ecofin and Social Council should discuss this subject together - I am not saying how often, but it should be at least a few times a year - and not stay put in separate camps.
An article in the European Voice shocked me. In it, a statement to be put to the Summit this weekend was leaked in which government leaders are asked to say that reducing public debt levels rather than reducing unemployment is their main priority. The argument often used is that this leaves more room to do something about unemployment in future. I wonder if you could tell me, Commissioner, when this future will start? Recently, last weekend, appalling elections took place in Germany, in which the right had an unexpectedly huge result. If you do not link this to the unbridled unemployment there, than you must be wilfully blind. I would like to stress this emphatically so that you will finally understand that for many people the future must start now. I would like to stress emphatically that it is madness to expect the euro to mean something if we do not start to take concrete measures which will allow people to gauge whether the authorities are addressing unemployment. This report does not meet these criteria at all, and in this regard I think that what I have read about the proposals for the end of this weekend is a disgrace.
Mr President, I welcome the report of Mr Gasòliba and congratulate him on the content. As he has said, it is the result of collaborative work and we in the Socialist Group are largely very happy with the content. Perhaps even more important today, can I also thank the Commissioner and his services because we in the Socialist Group have long been calling for a better type of annual economic report from the Commission which addresses the real problems facing our citizens. I am glad to say that for the first time in recent years we now have a report which can not only be read sensibly by people outside the European institutions but which also reflects their concerns. I would like to thank the civil servants in the Commission for the work that they have done on this.
In particular, I want to draw attention to a number of points that have been highlighted by the Commission and which Mr Gasòliba has taken up in his own text. The first question is in relation to investment. The Commission have recognized in the Annual Economic Report the fact that during this period of consolidation we have seen a very serious fall in the level of investment, and in particular public investment, within the European Union and the Commission themselves recommend that Member States must be very cautious that during the period of consolidation not to completely undermine public investment. We should seek ways to boost that, in particular, by public-private partnerships. I hope that Commissioner de Silguy will press this point when he meets the Finance Ministers to discuss the conclusions of the European Parliament's report and the Commission's text.
In particular, in relation to monetary policy, we made the point earlier in the debate on economic and monetary union, that under Article 105 of the Treaty when price stability is guaranteed then the monetary authority can address the wider objectives of the European Union. We want a monetary policy that will help to promote employment and growth within the European Union. The Commission have mentioned this in their text in a very clear way and we want to make sure that the monetary authorities in Europe, particularly the European Central Bank, address this point too.
In addition, for the first time in the Commission's report they also highlight the fact that the European Union is largely an internal trading community. 90 % of our GDP is generated by internal trade within the European Union. For the first time the Commission have said that the macroeconomic policy of the European Union must be based upon stimulating internal demand within the fifteen Member States.
In the broad economic guidelines we want specific proposals from the Commission on how we stimulate internal demand within the European Union. It is not a question of international trade, it is a question of internal demand.
Let me say, finally, I particularly welcome the fact that we have held these two debates today. I believe we are not only looking at a monetary union but we are looking at an economic union and it is right today that we should address the process of establishing a monetary union at the same time as we deal with the Annual Economic Report of the European Union.
First I would like to welcome the Gasòliba Report on the Annual Economic Report from which I believe it is clear that within the European Union there has been stable economic growth since 1996. Investment growth is estimated to be about 4.7 % in 1998 and, hopefully, 5.5 % in 1999. 2.5 %, of course, of the domestic demand is forecast for the next two years.
A small but stable growth in unemployment has been registered and 1997 is at a new level. The macroeconomic pillars for the future coordination of national economic policies would, of course, be based on a monetary policy for the stability of prices and reduction of public debt.
What is important about all this is that we can be assured of low inflation and interest rates and in my own country, Ireland, the public deficit has been reduced by 11 % of GNP since the 1980s and the public debt has been reduced from 115 % to 65 % in the same period. But it is also true, thankfully, that the situation is improving elsewhere within the Union.
It is clear for Ireland that EMU will result in continued growth, job creation, low inflation, low interest rates and elimination of transaction costs. It is good for mortgage-holders, businesses and a country like Ireland exporting a substantial percentage of our goods to other parts of Europe that we will now have the same currency.
It will be helpful, of course, for tourism which is also so important for our country. It will stifle, of course, currency speculators and we recall only too vividly the situation which we had a few years ago.
In conclusion, congratulations to Mr Gasòliba on the presentation of a fine report in the Annual Economic Report.
Mr President, the Annual Economic Report for 1998 should have been an opportunity to evaluate the roads we have travelled along and to correct strategies and policies. Those opportunities have been missed, because the road to the euro has acquired such real and symbolic significance that it has dented, if not destroyed, our ability to evaluate, and, a fortiori , to correct and retrace our steps.
The Gasòliba report adopts the stance that has virtually become dogma, namely that the euro and the Stability Pact are essential tools for growth and job creation, and that the obstacles preventing these tools from doing their work are non-labour costs, lack of adaptability on the part of workers, and over-regulation. If we could dispose of those obstacles, uncouple the ECB from the economic situation and co-ordinate economic policies under the iron collar of the budget, we would be in 'euro-Eldorado' .
That is not the way we see it. We are worried about the emphasis placed on wage differentiation in this scenario, in the way it is in the United States. There is a clear tendency for gaps to widen - and the American 'model' would accelerate that tendency. That is why we are pleased to note that the rapporteur considers the American case too extreme to be used as a model. We also want to draw attention to our amendments: a tax on speculative capital profits, a reduction in working hours without loss of pay and an evaluation of how the development of EMU will affect unemployment.
Mr President, this is a question not only of economic growth, but of economic growth which makes sense. A European economic policy means a socio-ecological market economy. This requires not only the rapid introduction of the energy tax - and here I would thank Mr Monti for his energetic work - but also a social and environmental situation and also a Union. What has the annual report to do with the frightening percentages achieved by a right-wing party in Germany? A great deal. Unemployment and youth unemployment create helplessness, and the right wing parties in Germany and throughout Europe benefit from that.
On 2 May we will celebrate the historic creation of a single European currency here in the European Parliament. This is good and I am delighted about it. In conclusion, I would like to say that I am happy because it will be an historic fact and because monetary union, which in ten years' time will be taken for granted, will be rid of its doom and gloom merchants, including those in my own group!
Mr President, I congratulate you on the Gasòliba report on the Annual Economic Report because it showed clearly, on the basis of the Commission's information, major obstacles to European economic growth and employment. Excessive tax and administrative burdens borne in particular by SMEs in the face of increasingly fierce international competition, inadequate vocational training, excessive rigidity of the labour market, preventing the development of new job opportunities and high non-wage labour costs reduce companies' capacity to invest and grow.
I cannot entirely agree with several points made in the report, however, particularly the assessment of the reduction in working hours, dealt with in paragraphs 39 and 40 of the report. While in keeping with the principle of subsidiarity paragraph 39 confirms the inadvisability of a compulsory reduction in working time throughout the European Union, the following paragraph 40 provides a series of reflections. In the first part of the text of paragraph 40, we read that Parliament "is in favour of reductions in the working time...when suitable' . Obviously, such a definition lends itself to more than one interpretation. In fact, the general and abstract formulation of a principle of a need to reduce working hours seems destined to generate misunderstandings and ambiguities, for not only is it absolutely general but there is no specific reference in the report to the assumption of a reduction in working hours as a matter of necessity.
In short, paragraph 40 can be read as meaning it is the prerogative of each individual state to identify a general principle of need to impose an indiscriminate reduction in working hours over the entire national territory. This latter assumption contradicts the considerations expressed in the Commission's report which, indicating the risks of the so-called statutory 35hour week, limited itself to admitting reductions in working hours only at microeconomic level or through negotiations between the social partners.
To conclude, owing to its general nature, paragraph 40 seems to be the result of a confused political agreement. Consequently, on the basis of the considerations listed, I call on Parliament to vote against paragraph 40 of the Gasòliba report. In addition to this, I would like to hear Commissioner de Silguy's assessment.
Mr President, those who believe that the euro and the uniform monetary policy which we will have from 1 January next year will automatically yield all sorts of benefits, are seriously mistaken. A monetary policy requires a coordinated and intelligent economic policy. Without this a great deal can go wrong. In short, the lack of commitment to a coordinated economic policy really must be brought to an end.
I would like to give you an example. The European Central Bank will in practice direct its monetary policy at the average rate of inflation within the euro area. For each individual country this means that internal low inflation coupled with rising inflation elsewhere could lead to higher interest rates, and could act as a brake on economic development. In short, every country taking part in EMU has an interest in other euro countries keeping their inflation down, otherwise the independent ECB will punish them unrelentingly, with negative consequences for the low inflation countries as well.
Fortunately, the Member States have sufficient instruments at their disposal to keep inflation down, for example by taking specific tax measures when the economy threatens to overheat. Sometimes pressure will be needed to take these undoubtedly unpopular measures in good time, in the interest of the others as well. The global guidelines for economic policy covering the policy mix at European level and within the Member States will thus be given overriding importance. If this is to become successful it must have political support. This means that parliaments must be able to exert genuine influence. In order to close the existing democratic gap, an interinstitutional agreement, as requested by this Parliament two weeks ago, is urgently needed.
An important characteristic of the Europe of the single currency is that it is dependent on a mere 10 % of external trade. This means that we can determine our own prosperity or lack of it. The policy mix at European level should take into account that the euro area must take care of its own growth impulses. Export growth will make a contribution, but in a very limited way, and this year it is actually zero.
The core recommendations of the global guidelines of recent years, namely continuous cutbacks, strict monetary policy, and wage restraint whereby the wage increase remains 1 % behind productivity increase, cannot continue unchanged. A time schedule must be set for the cutbacks, or the monetary policy or wage restraints must be relaxed. Without suddenly breaking with the existing policy, the political message should be that growth and employment are now being given priority. This will mean in practice that every country must be recommended its own particular policy mix , so that Europe as a whole is able to pursue a policy aimed at growth and job creation which does not jeopardize inflation.
Mr President, I wish to say that the economic policy of 1998 has been sealed by the introduction of the euro and I think that the move towards the euro is pervaded by a broad conflict. On the one hand, we have the unilateral adherence of the leaders of the Member States and of the European Union to the financial criteria, the public debt. This is now reaching gigantic proportions. We are talking of stability agreements that will last ten years. On the other hand, we have the anguish of the European communities concerning employment, which, I believe, was expressed with a very strong warning during the elections in Saxony, and we have to take account of the fact that one out of four young people voted for the extreme right.
From this viewpoint, we are in total disagreement with the position of the Commission. In the report by Mr Gasòliba I Böhm I can see that there is an orientation towards issues of development and employment, but I fear that this positive orientation of the rapporteur is being sacrificed in the name of consensus. In this sense, there are blatant contradictions: in paragraph 40 we are for the reduction of working hours; in paragraph 39 we are against; in paragraph 25 we do not want a reduction in the wage of unskilled workers; in paragraph 26 we do. I think that a clearer orientation is called for, that this unilateral policy should be broken and that we should endeavour to make the euro popular rather than detested by the citizens of Europe.
Mr President, in spite of this report's rather over-optimistic slant, it covers all the relevant points with great clarity. Given that - as everyone knows - Europe's main problem is excessive unemployment, and we must realise that it is essentially a structural problem. The competitiveness of the European economy frankly leaves a lot to be desired. We must, therefore, urgently increase resources for research and for the promotion of state-of-the-art technology both at European and national level. We must place at the top of the agenda measures to promote competition favouring small and mediumsized enterprises, including a decrease in their administrative burden and an easing of access to risk capital. The issue of occasionally but obviously excessive fringe benefits and the reduction of the tax burden on work will be priorities for European economic policy over the coming years.
Mr President, the report from the European Commission and the report by Mr Gasòliba I Böhm clearly emphasize that we are making preparations for using the opportunities of globalization and of European integration to favour growth, investment and employment, and to contribute to an increase in prosperity and social justice in the European Union. It is clear both in this Annual Economic Report and in the report by Mr Gasòliba I Böhm that we have come through the period of confrontation, with supply-side policy on the one hand and demand-orientated measures on the other. We believe that in the European Union we need measures both in the areas of macro and micro policy, and also supply-side and demand-orientated policies.
A range of measures is on the table which ought to be used. We know that we can only follow this approach through to ensure a high level of employment, as is rightly required and emphasized by Article 2 of the Treaty on European Union - as well as through the employment chapter in the Treaty of Amsterdam, the resolutions of the Employment Summit and the strategies during the British Presidency of the Council and the forthcoming Austrian Presidency which we hope will point the way - if, together with structural policy and measures in the labour market, education and training policies, a further basket of measures makes economic growth of 3 % to 3.5 % possible.
The introduction of monetary union on time is certainly indispensable, since exchange-rate fluctuations in the internal market which are economically damaging will then cease, a better policy mix will be possible and it will also be possible to avoid conflicts between budget and monetary policies. However, above all, and I would again like to express my support for this, at last it will be possible to devise coordinated economic policies worthy of their name. Up to now, the fundamentals of economic policy have required nothing from any Member State. I hope in the wake of this Annual Economic Report and this debate in the European Parliament that the coordination of economic policies in the European Union will finally make it plain that political union also means joint economic policy which is in the common interest and which stimulates growth, investment and employment. I would like once more to stress that the extent of the reduction in public investment is irresponsible! We must, therefore, take more account of the stimulant of public investments for private investments and move forward in this area; otherwise, it will be impossible to achieve the growth in employment which we urgently need in the European Union.
Mr President, even before it has come into force, monetary union is a success. It accelerated necessary debt rescheduling which is now leading to increased growth in the European economy, and which has also increased self-confidence in the EU.
In order to take full advantage of EMU and to strengthen our competitiveness and the conditions for prosperity in Europe, policies must be directed at structural reform. Budget reorganization has affected the everyday lives of the citizens. Now a correctly designed structural policy can create better conditions for the EU and its inhabitants. The remarkable thing is that structural reforms which cost nothing appear to be more difficult to accept than budget reorganization, probably because they challenge strong special interests. That is why I would like to congratulate the Commissioner on a courageous document which discusses the importance of reformed labour markets which work better. I am pleased about this and would also like to congratulate the rapporteur, Mr Gasòliba I Böhm, whose report shows that we in Parliament are prepared to accept and make a constructive contribution to the essential debate and to accelerate the decisions which need to be taken in order for people to be able to reform inflexible markets with far too many left over monopolies.
I also think that the Commission's report is worth drawing attention to as far as the annexes of statistical information are concerned. The aim of the report is not to assess the development of individual countries, but the columns speak clearly. We can see how countries whose political leadership has neglected and delayed modernization of the labour market in particular have increased the tax burden and thus reduced levels of employment and reduced common resources. On the other hand, we can see how other countries which make proper use of the new conditions are able to increase growth, employment and prosperity. Let these figures and the Commission's reasoning represent both alarm bells and carrots when the work on the economic guidelines is completed.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mr Gasòliba for listening when he prepared his report. Despite our differences, even our divergences, he has made great efforts to bring Parliament largely together on a position, a common and strong economic analysis. This is also what I am trying to do with my report on European industrial competitiveness, which will be considered in Strasbourg in a couple of weeks' time.
I would also like to thank the Commission and to say how pleased I am with the development of our institutions, the Council, the Commission and Parliament, in this field. In effect, our institutions are now reflecting and working together to bring a strong European economy out of the multiple conditions, avoiding simple but entrenched confrontations, and limited to two or three solid points. Today, finally, the strengths of the European economy are recognized, the weaknesses are clearly analysed and, consequently, everyone is making an effort to search for solutions to strengthen the former and reduce the latter. I therefore largely recognize my own views in the Gasòliba report, as amended by the Committee on Economic and Monetary Affairs and Industrial Policy. I participated in these amendments, and I voted for the final report. I would this evening therefore simply like to highlight five points.
Firstly, I would mention the importance of European research. It is a basic condition and sufficient appropriations must therefore be given to the Fifth Framework Programme, in any case, more than ECU 16 billion should be set aside. Secondly, there is the social dimension of Europe, which is not a brake on growth, whatever some may say. It is, on the contrary, an asset. A worker who feels good is more competitive and makes his company more competitive. In any case, if social aspects are devalued, Europe will always lose in terms of world competitiveness. The third aspect concerns initial and ongoing training, which must be ever more closely linked to technical, technological and economic developments. The fourth point involves our necessary adaptation to technical developments, to developments in the market, in needs and in society as a whole, which does not boil down to the flexibility of labour. Finally and fifthly, I must mention job sharing and the reduction of working time which are necessary in order to give more time for life and so that the increase in productivity is not translated into further unemployment. This is why, as a socialist, I am in favour of a reduction of working time in France, and I hope that our positive results in terms of jobs will lead to its rapid extension to the rest of Europe. This is why, personally, I am prepared to support Amendment No 5 tabled by the Confederal Group of the European United Left.
Ladies and gentlemen, that is all I wanted to say on Mr Gasòliba's report, which I support. I hope that, in the wake of this report, in the wake of the euro, which is a fantastic vector for federalist integration, we will now be able to develop a political Europe and a social Europe. Some will say: that is another story. For me, a diehard federalist campaigner, it is at the heart of today's debate.
Mr President, ladies and gentlemen, the fact that the Commission's 1998 report is entitled for the first time "Growth and Employment in the Stability-Oriented Framework of EMU' is very important. I also want to underline, as some of my colleagues have already done, the historical importance to all European citizens of the momentous decision we the representatives of the European people are going to adopt in this Parliament on 2 May to introduce the new currency.
It is also true that the Treaty of Amsterdam and the Luxembourg Summit marked a "before' and "after' in the employment policies of each Member State. But we have to realize that the people of Europe are hoping that our political debates will materialize into concrete deeds, so that our young people, our women, our long-term unemployed and disabled - the sectors suffering the worst unemployment - see a fulfilment of their logical hopes of being able to work and develop personally and socially in the new Europe we are all building.
It is also important, ladies and gentlemen, that we have almost achieved a general consensus on the measures to adopt to improve the worrying unemployment figures suffered by the European Union as a whole. But along with the nominal economic convergence already achieved, we also need much more progress in the social convergence which facilitates the strengthening of the internal market, the breaking down of language and cultural barriers which hinder worker mobility and the harmonization of social security systems. These, together with a far-reaching reform of education and training systems, can allow our citizens to adapt to the demands not just of the national job markets but of the whole European market. At the same time, the new European society also has to adapt with almost breathtaking speed to the new technologies which surprise us daily and which call for a radical change in the traditional concept of work and business. For example, teleworking, electronic commerce, telemedicine or the development of the Internet itself call for a major effort on the part of the Member States so that our young people in particular can adapt to this mutation within society.
In short, Mr President, ladies and gentlemen, let us ensure that the Europe of the euro is the Europe of work, solidarity and wellbeing. If these objectives fail, it will be the failure of we who on Saturday will be turning European history on its head.
Mr President, the Commission's annual report states that a long-term economic revival has begun. Exports are increasing and the euro will have a favourable exchange rate with the US dollar. It is now up to us to shape a European Economic and Monetary Union which is based on employment, public investment and increased competitiveness in Europe.
Although the Commission's annual report ignores the difficulties the crisis in Asia is causing for the European economy, the Commission has succeeded in compiling a very competent and comprehensive document. It is, however, rather rash to discuss the five-year economic situation without, for example, carrying out detailed cost analyses. I only hope the future proves as rosy.
The rapporteur says it is important to create a means of making comparisons in investment and employment throughout the Union. I think the level of public investment at present in the Union is totally insufficient to improve European competitiveness. Actually, it is quite obvious that public investment gives encouragement to private investment, for example in infrastructure financing.
The Commission's proposal to reduce VAT in labour-intensive sectors is most worthwhile. I myself have often spoken of a transaction tax on currency trading, which is a very lucrative business. Furthermore, Jacques Delors and many others have proposed this. In this way we could introduce tax relief systems for sectors that employ large numbers of workers.
Mr President, ladies and gentlemen, first I want to add my congratulations to those being expressed generally to my colleague and good friend Carles-Alfred Gasòliba I Böhm for his report and for the flexibility with which he has incorporated the amendments. This is a balanced report, which properly identifies the main lines of action in economic policy at Union level and makes well-placed comments or clarifications in relation to the Commission's report.
I want to add a few comments to back up what I have just said. Firstly, there is the reference to employment, which is treated at length, with the accent placed on growth, investment and structural reforms, including an interesting reference to the concept of employability which was popularized by New Labour - Tony Blair's Labour Party - and is becoming a keyword in the employment debate.
Secondly, the report insists on the need to coordinate the economic policy of the Member States within the monetary union. We would like to deepen that coordination to the point of having a real economic government of the Union, to serve as a counterweight to the monetary authority. However, it is not just a question of a counterweight, but also a matter of achieving an economic government able to extract the full potential of the new panorama being created with the introduction of the single currency.
Thirdly, I think it is important to stress the insistence on investment as an essential element for growth and to improve competitiveness. On this point, I completely agree with what Alan Donnelly said a little while ago.
Fourthly, another point in the Gasòliba report which deserves mention is its strong support for maintaining the European social model, as set out in paragraph 25.
Finally, although I could add more, I will conclude by saying that I am pleased with the realistic approach to the question of reduced working hours, that is, the 35-hour week.
Mr President, I congratulate the rapporteur on an excellent report. The Commission report was extremely optimistic. It talked about a renewed upturn in the spring of 1996 which is gathering momentum and is expected to turn into a self-sustained expansion. I would like to err on the side of caution. The Commission talks about this being driven by demand from outside the EU and clearly it has taken into consideration the recent developments in Asia. The developments in Asia have not stopped and Japan, in particular, is in difficulty and I predict its difficulties will increase.
I do not know exactly how much the Commission has revised its growth figures as a result of what has happened in Asia but the potential for catastrophe has not gone. The Commission also claims a virtuous circle in terms of the economy for three reasons: the favourable monetary conditions, strengthened internal demand and improved confidence. My criticism of the report from the Commission is that it does little in the form of positive policy support for the strengthening of internal demand. How can we tackle unemployment if we do not create the conditions for internal demand, in particular at a time when external demand from Asia may be significantly reduced. The Commission is relying on endogenous growth and it is a leap of faith which I fear many European citizens will not make.
I was elected to this Parliament in 1994 when the Delors report was all the rage and we had a quest to reduce unemployment by 15 million by the year 2000. We are not being totally honest with the European public because unemployment in the European Union has not been reduced by anywhere near that amount. People have memories and while we accept that 2 to 3 % growth will take place, it is not near enough to the 4 % that the US has consistently experienced to create the millions of jobs that it has to. I want to see Europe create millions of jobs, too.
Mr President, ladies and gentlemen, first of all my congratulations go to Mr Gasòliba I Böhm on his excellent report inviting us to reflect on the options to be considered for the broad guidelines of 1998 economic policy, which the Commission will present on 13 May this year. The broad guidelines of economic policy will be the first post-euro guidelines and for this reason they are important. They are also the first to fall within the framework of the Luxembourg European Council's conclusions on employment.
Thus, the Commission's Annual Economic Report is presented this year as a first stage in the formulation of these broad guidelines. It is an important exercise and I am glad that you organized a meeting with economic experts on 17 March to prepare this report. I can assure you that the Commission will take your observations and suggestions duly into account when drawing up its proposal. Since it is getting late, I would like to reply very rapidly to the questions which have been raised and say a few words on the state of the European economy before reminding you of, or outlining, the Commission's principle recommendations.
With regard to the state of the European economy, the recovery which commenced in the spring of 1996 is gaining momentum and should lead to a process of self-sustained growth. This will have a favourable impact on employment which, nevertheless, remains one of our main concerns, as you know. Mr Hendrick, I could say to you that we are not over optimistic. Our growth forecasts correspond in general to those laid down by the large international institutions. Last March we revised them downwards slightly, to 0.2 points for 1998 and 0.1 points for 1999, in order to take into account the effects of the Asian crisis. Having said this, growth will nevertheless be 2.7 % in 1997 and 2.8 % in 1998. This is already an improvement. The Commission is following the situation in Asia closely, particularly with regard to Japan, international trade and sectoral aspects of the crisis, where we have identified eight sectors in particular which seem to be the most exposed. We are following this closely.
I would like to echo here one of your rapporteur's requests, in collaboration moreover, with what I believe Mr Paasilinna mentioned. You must not believe that the Commission does not consider the risks which could threaten its central scenario. On the contrary, the Commission has taken serious note of your suggestion for an alternative scenario and a medium-term analysis. I can assure you that it will make an effort to reply to this over the coming years. But today, Europe's growth is based increasingly on its own strengths, on internal demand. This issue was raised by Mrs Randzio-Plath, Mr Paasilinna, Mr Pérez Royo, Mr Donnelly and Mr Metten amongst others. Private consumption is increasing, from 2 % in 1996 to 2.6 % in 1998 and 1999. It is reassuring for the development of domestic demand.
Similarly, investment levels have been supported above what was forecast and capital investment will increase from 6.4 % in 1998 to 7 % in 1999. This is compared with 4.4 % in 1997.
These figures are the result of a return of confidence. On this point, I would like to clarify to Mr Donnelly that it is true that public investment as a percentage of GDP has fallen from 2.9 % in 1990 to 2.2 % in 1997, and that this trend must not continue. The Commission has taken every opportunity of stating this and, in particular, we will insist on this point in the new broad guidelines for 1998 economic policy. This said, do not underestimate the impact of investment because of the cofinancing of certain investments in the private sector, which can give a slightly distorted view of the figures.
Finally, on this aspect of demand, I will say to Mr Metten that demand must not, all the same, be artificially stimulated by new budget deficits or overly rapid increases in salaries. This would pose a threat to the recovery which our economy has benefited from over a number of years, and we would lapse into a situation of deficit, with the consequence of higher interest rates and the ensuing negative effects on growth and employment. Thus, the economic strategy advocated by the Commission, which is also advocated by the monitoring which Member States have been carrying out for a number of years, is beginning to bear fruit, particularly in terms of job creation. In reply to Mr van Velzen: look at the figures. Europe created 600 000 jobs in 1997. On the basis of our forecasts, another 2 800 000 should be created in 1998 and 1999 meaning that, in total, we will have created 3 400 000 jobs over three years. It is encouraging, even though I am aware that it will not compensate for the 4 500 000 job losses registered throughout the 1990s. These figures illustrate the need to promote more sustainable, employment-creating growth.
Mr Gasòliba suggests using benchmarks for this. Allow me to remind you that the Commission's recommendation for the first guidelines on employment contained quantifiable objectives, and it was the Council which did not accept them and which did not follow the Commission in this matter. But to promote growth which provides more jobs remains the essential objective of the broad guidelines of economic policy and it is the second point I would like to touch upon very rapidly with you now.
At the request of the Amsterdam European Council, the broad guidelines for economic policy for 1998 will emphasize the need for better coordination of macroeconomic policies and structural measures. These two policies are inseparable if you want to promote growth and employment, as the rapporteur rightly pointed out. With regard to macroeconomic policy, we had the opportunity of discussing this in the previous report and so I will not go into the details. Mrs Randzio-Plath is right. We must avoid confrontation between a supply policy and a demand policy. The Commission has always tried to do this. I have noted over the past few years that the broad guidelines of economic policy advocate a stable macroeconomic framework within Economic and Monetary Union, of which the three pillars are, naturally, a monetary policy based on price stability, the durable consolidation of public finances and a salary policy compatible with price stability and a return on investment. EMU and the euro will strengthen this stable economic framework for all the Member States.
In this respect, I am glad the European Parliament supports that strategy. But beyond this macroeconomic policy, in order to produce the maximum effect in terms of jobs, this framework must be complemented by structural reforms, reforms firstly at the level of the market for goods and services. In order to invest, businessmen must not be discouraged from the start by overly bureaucratic regulations. Similarly, greater growth should also bring about greater demand for labour. There still exist too many administrative rigidities, too many administrative formalities, access to the capital markets is still too difficult for small and medium-sized enterprises in Europe, as the rapporteur noted. I remember, nevertheless, that on 31 March the Commission proposed an action plan on access to capital investment on the part of small and medium-sized enterprises. This action plan will be implemented as from autumn 1998 if, of course, the Heads of State or Government approve it in Cardiff.
Reforms are also necessary in the labour market. A number of options must be examined including the reduction of non-wage labour costs, it being understood that, for budgetary reasons, only a reduction in non-wage labour costs targeted at the bottom of the salary scale is possible. In any case, this is only realistic if accompanied by a containment of social expenditure. The second option is salary differentiation. Is it right that the unemployment rate in 25 regions of the European Union should be less than 5 % whilst in 25 others it is more than 22 %? This leads us to consider the problem of salary differentiation depending on productivity levels and according to regional skills, even sectors of activity.
The final option which has been mentioned, and I must say a word about it, is the reduction of working time. I believe it was Mrs Angelilli who particularly questioned me on this matter. We must beware of ready-made slogans and ideas on this issue. A reduction in working time could have complex and contradictory effects on employment for, contrary to a generally accepted idea, employment is not a fixed quantity. It is, on the contrary, an endogenous variable in the economic system, which fluctuates according to all the other variables. We therefore have to be careful and to weigh up all the consequences of the measures to be taken. A reduction in working time may encourage employment, but only under certain conditions. Here, too, we must remember that it must not have consequences for the recovery of public finances and it must be neutral from the point of view of the cost borne by companies. We must, in fact, avoid a reduction in company profitability, as this could cause a reduction in investment, with negative effects on employment in the long run. It should also be avoided if such a reduction implies a lowering of salaries within the companies concerned.
In any case, with regard to a reduction in working time, I would say that this subject cannot be dealt with in a general manner nor out of context. It must be assessed within the overall context of work organization. This issue is for negotiation between the social partners at a microeconomic level - the branch or the company - as I think the rapporteur mentioned. But beyond a particular interest in specific measures, a reduction in unemployment can only be achieved through the steady continuation over a period of time of global, coherent and specific policies which, as Mr Caudron highlighted, cover aspects of research, education and training.
In conclusion, I would say that this exercise of drawing up broad guidelines for economic policy is set within the structure of the issue of employment, and the objective is clearly to define a framework which is propitious to growth and employment, whilst assuring the smooth running of Economic and Monetary Union. All of this is not contradictory.
Mr President, rapporteur, ladies and gentlemen, the Commission thanks the House for its contribution to these reflections and I can assure you that it will take your recommendations into account in drawing up the broad guidelines for economic policy.
Mr President, Commissioner, the link has been made twice or even three times here between unemployment, lack of hope and right-wing voters, to the applause of the House. May I ask you kindly what your response to this is, for I believe that you are just as frightened and troubled as we are at the German result of 13.6 % for the German People's Union, financed by one person, a right-wing party without an agenda. I would like to hear your opinion on this subject.
I can answer very clearly that unemployment is the scourge of Europe. The problem of unemployment will not be solved by increasing deficits, indeed past experience has demonstrated the complete opposite. The greatest growth has been experienced in those countries which have reduced their deficit, thus enabling the creation of more jobs. Take the example of the Netherlands or Ireland. But this is not sufficient to solve the unemployment problem. The very roots of the problem also have to be tackled. That is why coherent structural policies must be pursued.
On a political level, it seems to me rather easy, for populist aims, for the aims of politicians, to look for scapegoats, to look for people responsible where there are none. Let us not try to lay the blame on Europe when, at the moment, it is through Europe, through greater Europeanism, and through more concerted actions at European level that we will manage to conquer the scourge of unemployment. But it will take time.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Textiles and the clothing industry
The next item is the joint debate on the following oral questions to the Council and to the Commission on textiles and the clothing industry, by the following Members:
Soltwedel-Schäfer, Hautala and Wolf (B4-0273/98 and B4-0274/98), on behalf of the Green Group in the European Parliament; -Puerta and Ribeiro (B4-0275/98 and B4-0276/98), on behalf of the Confederal Group of the European United Left - Nordic Green Left; -Ferrer (B4-0277/98 and B4-0278/98), on behalf of the Group of the European People's Party; -Gasòliba i Böhm (B4-0284/98 and B4-0285/98), on behalf of the Group of the European Liberal, Democrat and Reform Party; -Pasty, Azzolini, Kaklamanis, Podestà, Donnay, Girão Pereira, Viceconte, Arroni, Gallagher, Garosci, Mezzaroma and Guinebertière (B4-0386/98 and B4-0387/98), on behalf of the Groupe Forza Europa; -Sainjon (B4-0462/98), on behalf of the Group of the European Radical Alliance.
Mr President, this will now go forward to the Council and the Commission. You have before you my motions for an amendment. Briefly, they concern increasing the ecological awareness of the whole textile industry. This is not the first time that I have raised this topic. There are detailed debates and discussions on this subject, including some with Commissioner Bangemann. So I would ask what plans the Commission has and what procedure the Council intends to implement in terms of urgently increasing the ecological orientation of the textile industry, for example, in relation to the removal of pollutants in textiles themselves which can lead to allergies, and in relation to the danger to employees in manufacturing these products, as well as the danger to the environment through air, soil and water pollution? Mr Bangemann told me here a year ago that there was a working group dealing with this issue. Guidelines were being drawn up. That is one thing. My various inquiries to the Commission - in writing, too - have produced no response, in other words, there is no answer to them. I would like to hear what you have to say about this.
I have one final point about child labour. As you know, child labour in the clothing and textile industries, particularly in Portugal, is mentioned in a wide range of opinions by the European Parliament. This is a dreadful phenomenon in Europe, and I would ask you to clarify your position on this too.
Mr President, representatives of the Council and the Commission, the oral questions, and the resolution that has come from them, are an attempt to send a clear signal from this House to the Industry Council on 7 May, which, we hope, will be assessing the Commission's proposal on a 'plan of action to increase the competitiveness of the European textile and clothing industry' .
The purpose of this regulation formula is to tell you that neither by omission nor by mere observance of a ritual abandon will Parliament abandon its duty to state its opinion on the competitiveness of a major industry like textiles and clothing, which is of vital importance to the economy and jobs in some Member States.
It is also intended to express our dissatisfaction with what the Commission has called a 'plan of action' , which it is not. It may be a strategic reflection document, but if it is to be a plan of action it needs projects, timetables, and the allocation of funds. Furthermore, it would have been sufficient to give it that status, and allow it to be debated as such, if some of the recommendations expressed by our social partners in their reports had been approved.
Then again, it amounts to a declaration of those things Parliament regards as necessary and urgent. For our part, we want an approach that is neither fragmented nor unbalanced, one that covers the industry as a whole, as a production line , with special attention to labour-intensive activities. We want competitiveness in the industry in order to fight against unfair and unbalanced competition, especially where social conditions are concerned, and that means we have to adopt ILO-based social clauses in our bilateral and multilateral planning. We want certification of social and environmental conditions, and we want national certificates recognized at European Union level.
To make the industry competitive we also want incentives for new products and technology, better access to foreign markets, especially for small and medium-sized enterprises, more training, particularly for female workers, but the list and details of these matters, and others, will be found in the report we are in the course of preparing.
Finally, this regulation formula is intended to tell you that we in Parliament are drawing up a report based on the Commission's document. This is being taken seriously because it has the weight of an institutional statement demanding the right to participate in processes of this kind and have its work taken into account; if only because this 'construction of Europe' would be a poor thing if a matter as important as the competitiveness of the textile and clothing industry went no further than the document the Commission has submitted. The process must go on, and the European Parliament must take part in it. That is Parliament's duty and it is what the industry demands and needs .
Mr President, I want to begin by saying that I regret the fact that the Industry Council planned to make a statement on the Commission communication about measures to favour competitiveness in the textiles and clothing sector without waiting to hear Parliament's position on that communication. So the purpose of this debate is very clear: to indicate the main lines of action that Parliament thinks should be proposed to increase competitiveness and thereby guarantee the survival of the European textile and clothing sector. In contrast to what some people might think, this sector is neither in crisis nor headed towards extinction. In fact, thanks to the reorganizations which have taken place, the quality of its products and designs and its ability to respond rapidly, the textile and clothing sector is today ready to confront the great challenge of international competitiveness and face the future with optimism.
Therefore, the Group of the European People's Party thinks that the Commission and the Council should place more emphasis on effective reciprocal access to third-country markets. The accompanying action plan does not go far enough in this respect. Do the Commission and the Council realize that in total it is estimated that there are 600 tariff barriers hindering the free export of Community textile products? If the Council and the Commission really want to favour the competitiveness of the textile and clothing sector, they should demand that third countries respect the rules and disciplines of GATT, propose effective and flexible coordinated measures to combat fraud and the falsification of certificates of origin, protect industrial property, and get third countries to respect basic social and environmental rules.
It is true that many other measures are needed - in the area of research and development, for example, and in training - but no measure will be effective if there is not real access to the international markets and respect by everybody for the same rules of play.
To conclude, Mr President, I want to say how frustrated my group is at the draft conclusions prepared by the Council, which absolutely fail to respond to the needs of a key sector. So I beg the Council to think again and take account of the opinions of this Parliament.
Mr President, ladies and gentlemen, I think it is significant that the whole political spectrum represented within this Parliament is worried about the future of the European textile and clothing industry. I believe that the fact that different political views are united in expressing this concern shows the importance of this sector which, on the one hand, has a very long tradition in European industrial development and, on the other hand, is characterized by something so important at the moment that it has not escaped anybody's attention - something we have addressed in our earlier debates this afternoon: the ability to generate employment. So the social dimension of the textile and clothing industry should also be taken into consideration.
The crux of the various speeches is a request to the Commission and the Council to do something to guarantee the continuity of the textile industry, under the best possible conditions. It is not a question of maintaining it in its current situation. It is not just a question of helping it to survive. It is a matter of providing it with a series of mechanisms to guarantee its competitiveness in an open market which is becoming increasingly competitive in the global economy in which we operate.
So we are putting a series of proposals to the Commission. Firstly, we need to ensure that technological innovation, technological improvements and access to new technologies - basically, information technology and electronic commerce - can be applied correctly within the textile industry, and that the Commission analyses it. Another very important aspect is that the whole production chain should be considered, not just a few specific subsectors of the industry. And thirdly, it is also very important to ensure that people receive the appropriate training so that - I repeat - the competitiveness of the European textile industry can allow it to survive and maintain the employment level we all want.
Mr President, the textile industry is very important to the European Union but is also very delicate, as my companions have already said. It is important because it is a basic industry in many Structural Fund Objective 1 regions and provides work for more than two million citizens of the European Union. And it is delicate because of its disheartening statistics. More than 600 000 jobs have been lost in the sector over the last six years and, according to forecasts, more than 800 000 will be lost in the short term. This is a dramatic time for the sector. We in this Parliament should denounce the situation and announce urgent remedies. No matter what sector we are talking about, we cannot continue to have unfair competition and constant dumping in the European market, with adverse effects on our businesses and, finally, our people.
The current state of the European textile sector has partly arisen as a result of infringement of international and Community market rules, such as those relating to respect for the environment, and social and intellectual protection.
I have already mentioned the importance of the textile industry in most of the Objective 1 regions, the least developed of the European Union. Perhaps for that reason, those regions are very vulnerable, not just to the effects of dumping we are complaining about here, but also to the Community market policy itself, with the recent entry into force of agreements with third countries such as Turkey, or liberalization with regard to countries in the east.
The entry into effect of the second phase of the WTO textile agreement is particularly important, since it opens the way for a greater liberalization of the market. All these factors are hitting our Community textile industry.
At least the Commission's document on textiles in the European Union is necessary and important. However, it lacks a real plan of action which takes account of all the difficulties currently being experienced by the textile industry and the Objective 1 regions and does not include a real policy of economic and social cohesion. And this is where we must insist and call upon the Commission to implement a Community policy which meets the needs of our textile industry and, above all, the needs of the regions involved. It would be a good move for the Commission to increase the funding in Agenda 2000 and provide continuity for the Retex programme, which is so important for the sector. That could only improve the competitiveness of our textile industry and of the regions concerned, while making a positive contribution - as we have already said - to economic and social cohesion within the European Union.
Mr President, I should first like to thank the five honourable Members for tabling and speaking to their questions and the five other honourable Members who have stayed to hear the replies and for giving the Council the opportunity to reaffirm its support for this vitally important European industry. The Council is very aware of the challenges which face all European industry in a world of increasing globalization and new technologies. It has recognized that competitiveness in European industry provides the very foundation for growth, creating jobs and raising living standards for us all. The European clothing and textile industry is a key economic sector in Europe in terms of production and employment. The Council has always recognized the need for Community support to ensure the competitiveness of this sector of the economy.
In this context it might be helpful if I set out some of the background to the current initiatives. The guidelines governing the Community's policies in this area were defined by the Council in 1994. These guidelines established a general framework for European industrial strategy in the textile and clothing sector. The strategy was devised to take particular account of the specific features which characterize each industry. These guidelines established a general framework for European industrial strategy in the textile and clothing sector and the current initiatives in the textile sector can be traced back to the conclusions of the Industry Council of 28 March and 14 November 1996. These concerned, respectively, the impact of international developments on the Community's textile and clothing sector and also on the competitiveness of subcontracting in the textile and clothing industry in the European Union.
These conclusions were followed up on 3 November 1997 by a Commission communication entitled Action Plan to increase the Competitiveness of the European Textile and Clothing Industry. That communication was prepared in the context of the dialogue which has been taking place at the Commission's initiative between the parties involved in the textile and clothing sector and, in particular, the national and Community public authorities and the social partners. The Commission's action plan defines a number of priority areas on which the actions of different parties concerned should focus. It is currently being examined within the relevant Council bodies and it is on the agenda of the next meeting of the Industry Council on 7 May 1998. At this stage the presidency envisages that the Industry Council will make an initial response to the Commission's communication in the form of conclusions. These would spell out the Council's position on the initiatives identified by the Commission as areas for priority action.
All the issues raised by the five honourable Members today are highlighted as areas of activity within that plan. In particular, the Council will want to consider five key questions: jobs and training; the development and dissemination of new products, methods and equipment in the communication and information technologies; the proper operation of the internal market; access to the markets of third countries and strict compliance with the rules and disciplines freely accepted under international agreements; and regional development. Honourable Members and in particular Mr Ribeiro have raised the question of the precise resources required for training if the competitiveness of the textile and clothing industry is to be improved.
The Commission's action plan does not contain details on which to base an assessment of its financial consequences. The initiative suggested will be funded from within the current budgetary framework. I commend the excellent document prepared by DG III in conjunction with Eurotex, the European Textile and Clothing Federation, which details in 91 pages and by sector where in each Member State funds can be accessed. Although there is no suggested timetable for the initiatives under the action plan we hope to make steady progress. We would also expect the continuation of the Commission-led dialogue with all those involved in the sector, including the Member States and the social partners. This would help to ensure constant monitoring of progress and allow us to adapt measures to structural and economic developments.
I will turn now to some of the more specific questions tabled today and which are not directly covered by the action plan. Firstly, the question by Mrs Soltwedel-Schäfer. The matter of child labour is covered by many ILO conventions to which all Member States of the EU are individual parties, in particular Convention No 28 on forced labour and No 138 on child labour. This question has also been dealt with at Community level by Council Directive 94/33/EC on the protection of young people at work, Article 1 of which states that Member States shall take the necessary measures to prohibit work by children. Ensuring the correct implementation of this directive is a matter for individual Member States and the Commission.
Honourable Members have also raised concerns about health and safety and the environment. These are matters which the Council is concerned to take into account in all its policies. Any measures taken to modernize the textile and clothing industry in the European Union will need to comply with the Community's current rules on workers' health and safety and on protection of the environment. These would include, among others, the framework directive 80/1107/EEC on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work, and all the subsequent individual directives. Framework Council directive 89/391 on the introduction of measures to encourage improvements in the safety and health of workers at work and all the subsequent individual directives are also covered.
Two other points were raised to which I want to respond directly. There was a suggestion and a concern that the European Parliament has not been given an opportunity to give its opinion. I know this Parliament will pass a resolution tomorrow and I will ensure that the Council considers this carefully before it considers its action programme at the Industry Council on 7 May. Members were concerned about market access. This is a key target for the action plan which asks for strict compliance with rules and disciplines under international agreements.
In conclusion, the Commission communication has had the valuable effect of instigating a broad discussion around the idea of a genuine European strategy for the textile and clothing industry requiring the full participation of all Community institutions and bodies as well as Member States and social partners. In that context, the Council will not fail to take account of the opinions delivered here by the European Parliament on this subject. I look forward in particular to hearing your views during the course of this debate.
Mr President, ladies and gentlemen, I am happy to be able to explain to you the Commission's position on the overall policy it is pursuing, or attempting to pursue, with regard to the textiles and clothing industry. I will reply successively to the different aspects of the questions which have been raised, either verbally or in writing, whilst trying to be as general as possible.
Firstly, concerning the evaluation of financial aid given to the textiles and clothing industry, this sector does not receive aid from any arrangement which would be specific to it. We currently have a number of horizontal programmes: Retex, SME, ADAPT and Emploi , along with actions in the field of the targeted technologies and in traditional industries. The number of applications which are approved depends on the quality of the projects and the capacity for coordination between the industry and the social partners. With regard to all the Community initiatives, evaluation reports are currently underway, which should enable us to examine the impact of these initiatives on the modernization of the industrial fabric of the regions concerned and of the coherence of these objectives with industrial policy.
Secondly, I want to mention sectoral adjustments, on the eve of the liberalization of world trade. I would first of all say that this liberalization has already occurred, and it resulted in a deep restructuring and modernization of the sector. However, overall, increases in productivity, the strengthening of competitive advantages, know-how, a high value added and innovation all allow the textiles and clothing industry to safeguard its dominant position in world trade, since the sector is the world's largest exporter of textile products and the third largest exporter of clothing.
With regard to the measures envisaged to alleviate, at regional level, the social and economic consequences of restructuring efforts, let me state that numerous instruments are available to accompany and support transformations in this sector. I am thinking in particular of the Structural Funds and the Cohesion Fund, which play an important role in regions where the investment and social costs of restructuring are particularly high. That is the role of Retex, the role of the frameworks for Community initiatives or Community support frameworks. In addition, there are programmes for training workers to adapt to industrial change, which enable stable jobs to be preserved within the Union.
On this subject, for the new programming which will cover the period 2000-2006, the Commission approved a draft regulation on 18 March, relating to general measures for the Structural Funds. In this draft, the Commission proposes, in particular, the implementation of a new Objective 2 which should support the economic and social redevelopment of regions faced with restructuring, especially those particularly affected by textile restructuring. These actions, which are currently being carried out through the framework of the Retex initiative, could be renewed in the context of the new Objective 2.
The fourth issue is child labour. Let me remind you that Directive 94/37, relating to the protection of young people, forbids child labour in Member States. According to this directive, the minimum age is set at 15 or 16, according to the education system in place. Member States have had two years to transpose this directive into their national legislation. The Commission is currently examining the notifications of each Member State to see in which states this has been carried out and how the transposition has been effected. Furthermore, within the framework of social dialogue, the unions and management have signed a charter of good conduct relating to working conditions in the European textiles and clothing industry. The social partners have committed themselves to assuring the promotion of this code of conduct and to following up its progressive accomplishment, particularly through an annual evaluation.
The fifth matter is the environment and public health. Clearly, they constitute a key factor in the modernization of the textiles and clothing industry. Nevertheless, it is appropriate to ensure that national legislations, which are sometimes different, do not create new and possibly unjustified technical obstacles to the running of the Community market. That is why the Commission is carrying out an examination of this issue, taking the greatest account, of course, of consumer protection and the environment. In certain cases, harmonization at Community level is insufficient, for example, this is the case with azo dyes. In other cases - I am thinking especially of heavy metals - the pursuit of analytical work is still necessary, and an evaluation of the health risks which could occur through the use of these dangerous substances is underway.
Sixthly, can we quantify the necessary financial resources required for training in order to improve the competitiveness of the textiles sector? The amount needed to restructure the sector cannot be specified by the Commission. Indeed, it is for the companies themselves to specify their financial needs for new investments and to use the amounts which are set aside for this purpose in the Structural Funds or within the framework of research and development programmes, or within the framework of Community initiatives such as ADAPT - ECU 1 400 000 000 - or Emploi , with the same amount. All of these programmes can provide close support to the changes in this industry, especially with regard to training.
My seventh point concerns the questions by Mrs Ferrer and Mr Gasòliba to the Commission concerning the timetable set within the framework of Community initiatives, and concerning the action plan. In its action plan, the Commission described the initiatives which have been taken, and which are going to be taken, as a whole. May I remind you that these actions are the responsibility of Member States and the social partners, and thus the Commission cannot impose a precise timetable. The Commission is also in the process of establishing a set of performance indicators which will cover specific actions. On the basis of these indicators, the social partners, the Commission and the national political powers will evaluate the progress achieved, within the framework of a meeting which will be organized by the Commission's services at the end of this year.
Developments in the sector over the last few years have highlighted a number of strong points and a number of weaknesses. The problem is integrating this new sector into the technological revolution and giving it a modern character. That is why, in its action plan, the Commission is convinced that the competitive advantage linked to innovation, creation, quality and know-how enable it to play the role of leader in the international markets, although over the last few years the sector has shown remarkable competitive performance. It holds the future, and that is why the strategy of industrial policy must take account of the specific characteristics of the textiles and clothing industry, whilst integrating it into an overall industrial strategy. And I will reply to Mr Novo Belenguer that its impact and its running have been widely discussed within working groups with all the economic operators involved in Europe. It is on the basis of these results that the Commission has drawn up a communication which outlines the guidelines of an action plan. This communication has been submitted to Parliament, to the Council and to the Economic and Social Committee, accompanied by an analytical table of the specific actions to be carried out between now and the year 2000.
Finally, the last question involved financial action and support for research and development. With regard to Community activity, several areas are concerned. One of these is the social domain. In this aspect, it is clear that respect for basic labour law standards is essential. The Commission underlines the necessity of respecting these basic standards, whilst of course rejecting the protectionist purposes which some could be tempted to use them for.
Finally, with regard to the environment, discussions are underway in the WTO's Committee on Trade and Environment. The Union is involved and is in the process of commencing an analysis of the environmental effects of trade liberalization and of the commercial effects of legislation in areas of concern to this sector.
Lastly, in conclusion, let me say that, in the field of intellectual property, the Commission is currently participating in discussions concerning the application of the Trade-Related Intellectual Property Rights agreements under the auspices of the World Trade Organization.
Pursuant to Rule 40(5) of the Rules of Procedure, I have received a joint motion for a resolution from seven political groups on oral questions relating to competition in the textiles and clothing industry.
Can I say, Commissioner, that certainly the very rosy view that has been written for you by the textile unit in DGIII is not my personal experience of the textile sectors within my region and I am sure Mr Caudron will also have a different view from the French region that he represents.
Indeed, every day I hear of job losses in the textile sector in the East Midlands which I represent and only last month I learned of another 350 jobs that have gone in a women's clothing and child wear sector in Huthwaite in Nottinghamshire. I have to say that the majority of these problems and restructuring come indeed from the strength of cost competition from developing countries. The cost advantages that these countries have will not go away. Markets are becoming increasingly liberalized as has been said by other Members in the debate, and this inevitably means that overseas competition will intensify. We cannot rely in the EU on traditionally high levels of tariff and quota protection.
The European textile industry has global advantages and these must be developed and strengthened. Unfortunately, the Commission action plan does not go far enough in this direction. A recent study by the UK Government, which I am sure the President-in-Office may like to comment on, looked at benchmarking and our partnership with business with the textile industry. We looked at the world-class strength of the UK, we looked at fashion, design, IT, just-in-time techniques, and supply chains as Mr Ribeiro said, and we discovered that we can actually learn from other countries. For example, the Italians have successfully moved into overseas markets, based on their strength and customer service, and they have actually avoided competing head-on with low cost imports.
Let me finally say that I believe that the Commission has an inconsistency in policy. I am very disappointed that the Commission, in its anti-dumping policy, does not always comply with Community interests. I feel that there must be more coherence by the Commission in how it approaches the needs of the textile industry. You must listen to the industry and when you take your decisions on anti-dumping you must listen to the Member States. When Members States vote 10 to 5 against anti-dumping procedures, which they believe will not be in the interest of the industry, then you and the Commission must accept those decisions. Therefore, I ask Council to take on board those issues in the Industry Council on 7 May. That is why we, as Socialists, have asked for the European Parliament to be associated with the anti-dumping investigation, for Parliament to have a role in terms of transparency and accountability, and not for the Commission to take unaccountable decisions counter to subsidiarity.
Mr President, when a company like Renault sacks 3 000 people in the Member State of Belgium, as it did last year, the country is up in arms, and quite rightly so. The question is asked: what is Europe doing? When we find that between 1991 and 1996 approximately 600 000 jobs disappeared in the clothing and textiles sector, there is a tendency to pass it over as it is not happening in one single company. Well, today I think we can also conclude that the Commission's communication and especially the action plan for the clothing and textiles industry is much needed and is arriving just in time. It offers a solid impetus to maintain and step up competitiveness in this sector. However, it must be on condition that the proposed measures can be established in reasonable time and with sufficient financial support in policy action. A lost year for the clothing and textiles industry represents a loss of, let us say, 100 000 jobs, after all.
I can see five priorities for the action programme. The first concerns the implementation and observation by our trade partners of the rules agreed in the Uruguay Round in which access to the markets is the main factor. I have two concrete questions to put to the European Commission. What is the situation concerning the dumping practices of Brazil? And may I ask, how is the implementation of the agreement with Russia on the import quotas for carpets progressing?
The second priority is the development of a programme for research and development, and the development of information technology which will allow the 120 000 clothing and textiles firms in the EU to be contacted. I am glad that the representative from the Council has underlined this issue. The third issue is the protection of intellectual property by strengthening the fight against fake products. Fourthly, we need to see the intensification of industrial and social policies based on systematic consultation with social partners. I can assure you, Mr President, Commissioner, that the social partners in the textiles and clothing industry will be able to reach agreement on a broad basis. The fifth priority is the establishment of schemes for polyvalent education, a better preparation for the industrial change which will present itself, come what may.
I hope, Mr President, and Mr President-in-Office, that the deliberations on 7 May will lead to a stronger policy, both industrial and social, to the benefit of the textiles and clothing industry.
Mr President, neither the Council's nor the Commission's comments correspond to reality, as one of my colleagues has said. Indeed, since 1992, 100 000 jobs have been lost every year. The crisis in the textiles industry is due essentially to management decisions to relocate and to an increase in imports, which as well as causing job losses have contributed to significant backwardness in the areas of training, research and equipment modernization. It is so much more practical to produce in a country with low salaries and a large supply of labour than to make improvements in machinery. A lack of purchase power has also led to a drop in consumption. However, the textiles industry is still an industry of the future, with more than two million people employed in 120 000 companies throughout Europe. Steps must therefore be taken, at both national and Community level, to put a stop to the haemorrhage of jobs and to contribute to the development of the textiles sector.
The support planned for restructuring which Mr de Silguy mentioned does not reassure me. First of all, we must put a stop to the trend towards relocation, imports must be reduced, for they risk increasing even more with the Asian crisis and the progressive dismantling of the Multifibre Arrangements between now and the year 2005. The Confederal Group of the European United Left proposes the establishment of social clauses within trade agreements. They could be in the form of a social anti-dumping tax on products reimported into the European Union by firms established in low wage countries, something which is rightly mentioned in paragraph 5 of the joint resolution. In any case, national and European public aid must be withdrawn from those companies which relocate. Indeed, if I have understood correctly, existing subsidies make up redundancy payments, which we cannot accept.
In its communication, the Commission unfortunately follows the employers' recommendations, since its proposals aim at improving the competitiveness of companies, essentially, and finally, by putting pressure on the cost of labour and by developing flexibility, a solution which has been proved ineffective, as tax gifts also have. Thus, whilst eliminating distortions in competition and combating social dumping - and I would like to have the opinion of the Council and the Commission on the precise measures which are being envisaged in this area - it is also necessary at European level to commit substantial sums of money to encourage investment, research and development, training and equipment modernization. Preferential loans for those companies creating jobs should be established, European regulations, in particular the OPA, must be reviewed, and clearly at national level, an increase in purchase power would allow for an increase in consumption and would thus be a means of reviving the textile industry. In response, I would therefore like to have the Commission's opinion on these proposals and also on the level of funds committed, because we have not been given many details in this respect.
Mr President, Commissioner, ladies and gentlemen, I personally noted in my report on European industrial competitiveness that, in spite of everything, the textiles and clothing industry remains, for me, an important factor in European industry, in its power and its future. If I add to this the fact that this sector is established in areas which are beset by many serious difficulties, which began with the restructuring of the mining industry, the steel industry and now textiles, you can see how important this issue is and thus how serious this debate is in our regions.
Before Mr Ribeiro's report on a textile action plan is even discussed in the House, we need to know the precise intentions of the Commission and the Council with respect to this industry and, by way of consequence, with respect to the regions which are struggling to find a way out from a deep economic and social, if not moral, crisis.
The Commission's response to this question is vital, since we are told that hundreds of thousands of jobs are still under threat, in spite of the past loss of more than 600 000 jobs. Our regions have today reached their limit. And under such conditions, strong, clear, specific measures need to be implemented in favour of this sector to reduce the costs which weigh on jobs with a low added value. I will say this once again, it is also necessary to fight against the savage and economically unjustified relocations which are taking place. I know there is reluctance on the part of the liberalist purists, alarmed by the prospect of such aid. But it is the only way to combat the social dumping being practised by certain countries, which constitutes unfair competition for the European Union, its industry, its jobs and its social model.
I am sure Mr Ribeiro's report will be an important document. It is just as important that the Commission and the Council move in this direction from now on. It is also a question of putting all the resolutions of the Luxembourg Employment Summit into practice, as well as the necessary and vital fight against unemployment which, we all know very well, strengthens a little the position of anti-European extreme right-wing nationalists throughout Europe.
Mr President, facing the requirement to provide a positive answer to the problem of employment, the Luxembourg Employment Summit last November, and the Ecofin Council in the same period, pointed out, among other things, the possibility of intervening by lightening the tax or contribution burden in the highly labour-intensive sectors. In the manufacturing industry, textiles and clothing certainly constitute the most highly labour-intensive sector, particularly in terms of female labour. If we want to protect employment and the manufacturing sector, we need to be consistent with our declared objectives, without penalizing the workers and their wages. The Commission's action plan should therefore provide answers on how to meet the serious implication of the cost of labour on the overall costs in this sector. We also need to help highquality products by adopting a policy to support small and medium-sized enterprises in the sector, to increase the fashion content and the quality of the raw materials used. For this purpose, an integrated policy for spinning should be implemented in the areas involved and in the textiles and clothing districts such as the Carpi region, where I come from.
We have often talked about equal opportunities in this Parliament. If we really want to promote employment, particularly for women, this is a sector to be defended and consolidated by the extension and positive administration of the Multifibre Arrangement, as well as rigorous controls at specialist points on the frontiers, to avoid the abuse of outward processing traffic.
In the Committee on Economic and Monetary Affairs, we have started discussing the Commission's action plan with regard to textiles and clothing, a plan which seems inadequate to deal with the problems in the sector. The proposals should be revised, improved and made more specific and feasible.
Mr President, this resolution must not be interpreted as an open or covert demand for protectionist measures to reduce the EU's import of textile products. During the 1960s and 1970s Sweden's textiles and clothing industry, for example, was exposed to competition which led to an extensive shake-up and demands for change. The countries responsible for strong rises in exports included Portugal, Italy and Finland. These exporting countries demanded free trade in textile products and did not tolerate any departure from trade commitments, and Sweden also resisted domestic demands for trade restrictions.
If the EU now resorted to trade barriers, such as by referring to social clauses or the need for anti-dumping measures, this would also damage EU countries which have already reformed their textiles industry to benefit from free trade. It would also reduce the scope for poor developing countries to participate in international trade. In the long term the whole of the EU would lose from protectionist intervention. If the EU resorted to import barriers, it would be met with counter measures from other countries. This would then hit the kind of production in the EU which has a higher processing value than textiles and which will provide more jobs for EU countries in the long term. Certainly there are cases of anti-dumping, but this argument is often misused when the real motive is pure protectionism. The same applies to social clauses.
It is important to see the challenges for the regions exposed to demands for change. Coping with competition from new countries requires dynamic companies and flexible labour markets. The ability to implement changes and create new industries is the dynamic process which provides increased prosperity. That is our mission, Mr President, not trade barriers.
Mr President, I will be brief, given the time and the fact that my earlier longer response anticipated a certain number of the questions which have been put to me.
It is clear that the textiles industry is a highly sensitive sector. You do not have to tell me, Mrs Moreau, I am as aware of this fact as you. It is also a sector which has experienced considerable restructuring but which has subsequently greatly strengthened its competitiveness and is now making sure it is the world market leader. This said, of course, the future is not all rosy, I agree with you. That is why efforts must be continued, based principally on the establishment of an environment favourable to the development of businesses, in order to enable them to adapt and to draw on their assets, assets which include a high added value, innovation and quality. It is therefore up to the public authorities, essentially at national level in this respect, given the lack of content, at least in the French sense of the word, of the so-called industrial policy at Community level.
Secondly, it is important that at European level the single market, the domestic market, is effectively put in place, for it is the size of the market alone which will finally enable each company to have greater potential for outlets at their disposal. Thirdly, and this seems important to me in relation to third countries, a policy which is both aggressive yet fair must be followed. When I say aggressive, I mean that when exporting, we must use all our abilities in international negotiations to ensure that the obstacles to trade which our companies encounter when they export may be removed. This is the challenge of past, and above all, future negotiations.
With regard to imports, it is also vital to ensure that the rules are uniformly applied. I can assure you that in the area of antidumping, the Commission enforces the rules strictly and takes the decisions that it has to take. Mr Chanterie, you mentioned Russian carpets earlier. I seem to remember that not so long ago, measures were taken. I believe that with regard to Brazil, the Commission is examining the situation. Apart from that, I would refer you to what I said earlier regarding the means available within Community programmes. I am not going to discuss this again. Within the different aspects mentioned, the Community programmes enable the necessary support to be given to those European companies who so desire it and who fulfil the conditions, for them to continue their modernization efforts, which will enable them to develop and to make the most of their assets.
I will end on a point concerning international organizations, that of the social clause. The Commission attaches a great deal of importance to this. My colleague Padraig Flynn knows this much more than I, particularly within the framework of the International Labour Organization and, as far as environmental clauses are concerned, as I noted earlier, these are currently the subject of in-depth studies, within the framework of the World Trade Organization's groups.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Apprenticeship training in Europe
The next item is the report (A4-0135/98) by Mr Castagnetti, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Decision on the promotion of European pathways for work-linked training, including apprenticeship ((COM(97)0572 - C4-0064/98-97/0321(SYN)).
Mr President, this decision essentially has two objectives. The first is to promote the mobility of trainees, and in this sense it is included in the subject we are dealing with in this session: the euro helps us to integrate Europe even further, to bring the European Economic Area even closer, to consolidate the internal market, and therefore to consolidate an area in which the free movement of people and, in this context, the free movement of trainees, should actually be promoted.
The other objective is to direct training increasingly at market and industry requirements, to provide answers to the changes requested, to make training a real start in the world of employment, and in this sense I believe that this measure also answers the numerous actions identified by the European Summit held last November in Luxembourg on combating unemployment.
How can these objectives be promoted? Through mobility: mobility between school and work, training mobility between one country and another, mobility between one occupation and another. Who are the people for whom this mobility is intended? It is aimed at workers, young people in training and the training officers themselves, and through the promotion of mobility among young people in training, training officers, workers who lose their jobs and who must, and in some respects want, through training, to find another occupation, we will also achieve mobility, not only of training models but also of cultures and industrial techniques. Everyone, every young person, every apprentice moving from one country to another, from school to a company, also takes with him skills and cultures that are beneficial to the person taking him on.
We know there are limits to the Treaty; Articles 126 and 127 protect the independence of the academic and training regulations of the individual countries and in this sense this European pathway is seen as a means of training that is applied to existing programmes. It is not a new programme, it is a type of work-linked training, it is a means offered as an opportunity to the Member States and therefore implies voluntary acceptance.
The preparatory work we have undertaken in the Committee on Employment and Social Affairs was first and foremost a discussion, to find out whether this decision answered the demand put by the social parties. We have discussed the matter with other Parliamentary committees, we have discussed the matter with other Community institutions, with the Economic and Social Committee, with Chambers of Commerce, with Craft Chambers in various European cities, with trade unions and with manufacturers' associations, and we have received a positive response.
The Informal Council of Ministers of Education and Employment, held in London last March, confirmed this direction, in the sense that it confirmed the commitment to promote work-linked training through partnership experiences.
In this spirit, the committee almost unanimously presented a series of amendments which I hope can be approved unanimously that substantially aim to create synergy between the incentives the Commission will have to produce and the actions of the national states, not in the spirit of a Commission that is not watchful and is limiting itself to recording what the Member States are doing but one that is encouraging and asking them to accept this proposal. These amendments aim to monitor, through the EURES network, the experience acquired in the past, its effectiveness and the existence of a network of companies prepared to accept young trainees. In short, we should use all the means the Community has established over the years.
With these amendments, we also want to encourage an initiative taken by the Commission and the Member States to identify the most receptive production structures, in terms of the workforce, so that vocational training becomes increasingly more effective in creating actual jobs.
With our amendments, we want to promote the actual application of this decision by urging all Member States to take part, even those that have not yet provided for training in their regulations. We want to guarantee security, the protection of these experiences in work places that are healthy and welcoming for our young people who adopt this system of work-linked training. We want to guarantee a minimum three-month period for this experience to ensure that there is no breach of the spirit of work-linked training and that it does not turn into educational tourism. We need actual workplace experience.
In short, with this decision taken by the Commission and Council, our ambition is to start a process of modernization, of real Europeanization of knowledge and training processes.
Mr President, ladies and gentlemen, I think in German the existence of the two words "Lehrling ' , apprentice, and "Auszubildender ' , trainee, in itself shows how diverse the reality is. We have expressions which apply to very different sets of circumstances. In fact, all that they have in common is that they do not involve a largely theoretical university qualification. However, despite this difference, we can define a few common areas. A European dimension will be required for all countries and European vocational training is a necessary doorway to mobility within the internal market, especially for those who have not gone to university. We must create incentives; we need a certificate that people can carry with them and produce when necessary, a Europass. We must have examinations and assessments to move ahead with this process. My colleague mentioned a whole range of other problems. As yet there is no common legal framework, but only a decision to promote one. We still have to achieve a guarantee of transparent quality. And, most importantly, we still have to mainstream the process and to guarantee equality of opportunity without discrimination. The Commission is also responsible for providing a regular report on this initiative to guarantee a minimum of progress.
We all know that as long as practical and theoretical training are not integrated - and this may eventually come about - for the time being they are at least complementary access points. Implicit knowledge acquired through practice does not simply disappear, but it reinvents itself again and again hand in hand with technological progress. To this extent it is of key significance to offer training qualifications for those who do not graduate from university, and to provide these qualifications with a European dimension in the European internal market. There is a good deal of merit in what the Commission has so far achieved, but here in Parliament it is up to us move it forward and provide a structure for this process.
Mr President, ladies and gentlemen, this proposal has the potential to encourage the development of apprenticeships with an added European value. It aims to provide opportunities for those who are taking part in work-linked training and their employers to benefit from the trainees or apprentices receiving part of their training in another Member State and for that training to be accredited. The Committee on Employment and Social Affairs, when considering this proposal for legislation, sought to make significant improvements and in his speech our rapporteur Mr Castagnetti has already explained some of the thinking behind his very helpful proposals.
Perhaps I could highlight some of the issues which we would like the Council and Commission to consider. We think that this proposal should be seen and implemented as part of the whole package of measures that the EU is engaged in to encourage employment, education and training. Several amendments refer to the need for synergy between this measure and other Community programmes and initiatives. It is also very necessary to ensure that such European pathways are open to all groups and that there is real equality of opportunity built in. Since it is very likely that the majority of those who take up these opportunities will be young people, it is particularly important that health and safety aspects are considered. Young people at work or training in another European country will need a level of protection.
We would also like to see the involvement of the social partners and small and micro businesses in this initiative. We want to see the provision of training for the mentors themselves and an agreement on the minimum period for placements of training. We certainly need effective systems of monitoring and evaluation and last, but by no means least, a Community budget. With the suggested improvements that have come forward from the Committee on Employment and Social Affairs, this scheme could improve both the mobility of apprentices and the quality of work-linked training received by apprentices and therefore make a contribution towards raising skills levels in the EU.
Mr President, almost two years ago the Florence European Council called for a report from the Commission on the value of dual vocational training. In my country, this form of training has a long tradition. Knowledge is acquired, skills are learnt through training, social behaviour and the ability to integrate are learnt through practice. The very practical nature of dual training qualifies young people for the ever more complex demands of the labour markets and helps to reduce youth unemployment considerably. The basis for this is cooperation between schools and businesses. If it works and is constantly checked for new challenges from the point of view of education, organization and content, then the dual system has a future and offers a future to others. However, within Europe, dual systems are still different, as indicated by Mr Castagnetti in his excellent report, so we must bring them closer together, aiming for European vocational training channels whilst actively involving employers and employees.
Measures in the Member States acquire a European added value at the same time as subsidiarity and responsibility for vocational training are preserved. This is made possible through intensive exchanges of information and experience, through implementing model projects and promoting mobility and trips abroad, tailor-made for individuals and financed by Community programmes such as the Leonardo da Vinci programme. Today we are debating and tomorrow we will adopt two important issues simultaneously. Firstly, there is the convergence report on the euro and the Member States. But we are also looking at part of the future of vocational training. If everything goes according to plan, from 1 January 1999 we will have a single currency and a common vocational training programme. The path from the internal market to the European domestic market involves small steps as well as large ones.
Mr President, I too would like to welcome the Commissioner to the House and to pay tribute to him and to Mr Castagnetti for their initiative on this proposal for the promotion of European pathways for work-linked training including apprenticeship. There are 18 million long-term unemployed in Europe at the moment. Yet, in any country in Europe there are employers and businesses crying out for staff and they claim they cannot get them. This is not just because of low wages nor just because of lack of social protection. It is because of a lack of skills and a lack of work-related skills.
We are in the process of ratifying the Amsterdam Treaty which includes a special chapter on unemployment and we are introducing this new coordinated path of having national employment plans submitted to Brussels to be assessed by the Commission and evaluated at the end of the first year. So we must guarantee that we can deliver real skills and real training to people to allow them to get real jobs, not simply massage the figures to take them off the unemployment statistics for a few months.
Between 1994 and 1999 the state-training agency in Ireland received £428 million for vocational training and education. This had a dramatic impact on improving the available workforce to the growing industrial base and services base in Ireland. From an Irish point of view it is essential that this funding continue after the year 2000 and up to the year 2006. It is also essential that we look at new models and new ways of training, and that we create this synergy between the employers, the trade unions and the unemployed themselves to develop the best models for coping for them.
In Ireland at the present time there are 14 000 apprentices of which about 11 400 are in the new system of standard-based apprenticeship and roughly 2 600 in the old system which was time-based. It is essential that we in Parliament and the Commission, keep our minds, and our ears and our eyes open, for new ways of tackling the unemployment problem.
Finally, I should like very briefly to quote the following: ' Give a man a fish and you feed him for a day, teach a man to fish and you feed him for life' .
Mr President, I would like to congratulate Mr Castagnetti on his excellent work and also express my appreciation to the Commission for the initiative taken. One of the problems faced by all Member States in attempting to promote employment among young people is that of promoting and encouraging closer cooperation between schools and businesses, and this is also one of the objectives contained in the White Paper on the learning society. The Institute of Apprenticeship, while operating under various procedures in the various Member States, is considered a privileged meeting place between these two worlds and therefore a sector for priority intervention by the Union.
The mobility of students, workers, teachers, training officers and trade unionists throughout Europe has had a great boost in Europe on account of the Commission's incentives, provided through programmes such as PETRA, COMETT and FORCE in the past, or Leonardo and Socrates today. This trend should be supported, or rather encouraged, with particular reference to the placement of students in industry and the requirements of work-linked training for apprentices.
However, alongside the essential quantitative increase in mobility, we also need to provide a counterbalance in terms of quality in the consensual determination of rules and behaviour able to guarantee the educational efficacy of placements and exchanges. We should therefore welcome the proposal we are debating today on the establishment of the "European pathways' programme and the "EUROPASS' certificate intended to establish specific quality standards for the promotion and achievement of placements and to introduce the practice of certification within a modus operandi that is currently too deregulated and lacking in guarantees for those taking part.
However, this proposal is not enough in itself to resolve all the problems and remove all the obstacles connected with mobility in the area of work-linked training. The Commission has recognized this and has announced that, within the context of the new Leonardo programme, it wants to create an ERASMUS for apprenticeship to facilitate mobility in this area. Not only do we need to create an ERASMUS for apprenticeship, but we also need to provide the social security resources to enable the mobility of apprentices and set up a monitoring system, as the rapporteur said in his speech.
As the European Parliament, we will ensure that the Commission keeps its promises, in the context of the proposed training and educational programmes for future generations.
Mr President, there can be no doubt that the superb report by Mr Castagnetti is a milestone on the way to better youth employment. The report highlights two core elements. One is the mobility of young people, which must be increased in order to increase their opportunities. The second is the actual qualification and the quality of training. This must generally be raised, especially in the area of qualifications for skilled workers, and this is an issue that has been mentioned here many times. Without doubt, mobility will be increased by the proposals, by means of mutual recognition, documenting vocational training in a Europass and pulling down bureaucratic barriers. The other element is dual training which will increase quality. One problem is the fact that we are training far too many young people for the wrong careers. In my country, we train up to 80 % of young people for only eleven careers, so the chances of finding an adequate job are correspondingly low.
I would, therefore, like to add a proposal to this excellent report, a proposal which might bring us one more step forward. We should request that the Commission draws up an annual qualitative occupational needs analysis, which highlights what the labour market really requires in the medium and possibly also in the longer term. This information should then be made available to countries as a service, to give them something to use on a voluntary basis as a point of reference. This would mean that they could adjust or convert their vocational training systems so that later, young people would really be trained to meet actual demand in the labour market. That could be an additional incentive: to train young people to meet precisely this demand and give them the opportunity to find their first job. This would open up a whole new approach.
Mr President, I would also like to thank Mr Castagnetti for the excellent work he has done in preparing this report. There are two dimensions to sandwich courses and apprenticeship training: the financial and the socio-economic, and they complement each other. On the other hand, it is important to stress that small and medium-sized companies have a special role as employers. The viability of this sector will have large-scale effects on European prosperity and the employment of the young. That is why common resources must be put into this sector, enabling it to offer apprenticeships and places for young trainees.
Mr Castagnetti also outlines a process for linking this with the work of the labour market organizations. The Commission should mention in its proposal just how important the role of the employers' associations is. This latter has been underrated for a long time now as a fully-fledged participant in social dialogue within the Union.
Harmonizing apprenticeship systems also means broader aims for harmonization in examinations. Successfully getting the young into work and making the free movement of the workforce viable will require exams to follow a pattern that is common to all Europe in terms of their structure, length, content and degree of difficulty. The main responsibility for the harmonization of exams and the training and apprenticeship periods that go with them belongs to the authorities in the Member States of the Union. Only through direct cooperation and sharing information can the necessary confidence be created to form a basis for the general responsibility of the European nations for exams. It is no advantage to European educational systems that so-called reliable standards have always been, as it were, handed down from on high.
Mr President, let me straight away thank Mr Castagnetti for his great efforts on this report and all those who contributed to the debate. The aim of the proposal to the Parliament and the Council for the decision on the promotion of the European pathways for work-linked training, including apprenticeships, the Commission's objective is to promote mobility of people in training in Europe whatever their age . This was particularly remarked upon by Mr Castagnetti and I support him.
This corresponds to three major thrusts of Community policy: completing the internal market, building a citizens' Europe and creating a Europe of knowledge. In all of these three aspects mobility of people under-going training is so very important. The Community's experience of bi-lateral and multi-lateral cooperation between Member States, demonstrates clearly that there is a keen demand for training at all levels, including higher education.
Between 1995 and 1997 the Leonardo da Vinci programme has enabled 100 000 people to receive support for a period of training in another Member State. On this basis of the experience which has been build up and in view of the strong growth in need and demand, it is important for us now to increase this mobility and to ensure that it is as fruitful as possible. To do this we must agree at European level on a common quality framework to develop real European pathways of training and to increase their visibility.
The proposal which is based on Article 127 of the Treaty has a two-fold purpose. Firstly, it seeks to define the content and shared general quality principles for periods of work-linked training in another Member State, linked to the training which the person concerned is following in country which she or he comes from. Secondly, it aims to ensure that the training is more easily understood and has a higher profile thanks to a certificate known as the Euro Pass Training which validates the work or training experience acquired. As Mr Castagnetti has pointed out, it is also linked of course to the European Union's employment policy and the guidelines which were agreed at the Job Summit last November.
I would like to take the opportunity to thank all the Members of the House, and especially Mr Castagnetti, rapporteur for the Employment and Social Affairs Committee, for your suggestions. The Commission has noticed, the interest which this proposal has generated in other committees: the Committee for Culture, Youth, Education and the Media for which Mr Kerr was the rapporteur; the Budget Committee with Mr Bösch and the Committee for Economic and Monetary Affairs and Industrial Policy with Mr Skinner, all of whom I would like to thank.
Parliament proposed 28 Amendments, 26 of which can be accepted including Amendment No 28 in part. These amendments improve our proposal and in some cases even reinforce it. I would mention in particular the amendments which highlight the role of SMEs and crafts in developing work-linked training, because the specific character of these types of business requires particular conditions, and those which stress the social partners and the other parties involved in the apprenticeships.
Then there are the amendments which aim to promote good information and wider based support systems for those European pathways such as health care, safety in the workplace and languages. I would like to thank Mrs Waddington, who drew our attention to this element which is a key factor for their success.
Thirdly, there are amendments which stress the voluntary character of the implementation of the European pathways. The Commission is conscious of the diversity of polices in the Member States and this proposal does not seek to modify either the organization or the content of training systems and machinery in the Member States.
On the other hand, the two Amendments relating to duration could pose some difficulties. I have in mind Mr Castagnetti's Amendment No 19 which specifies that the overall duration should not be less than three months and Mr Ettl's Amendment No 21 which seeks to ensure that the pathways should not lengthen the period of training provided for in the Member State of origin.
I understand the concerns underlying these Amendments, no one wants these European pathways to amount to mere tourism, as was referred to in the contributions. We must be sure that they provide periods of real quality training. This is why the Commission proposes that their duration should be closely linked to the objectives of the European pathway and to the skill to be acquired. All this must be specified in advance in an agreement between the sending partner, host partner and the beneficiary. The diversity of systems, the specificity of particular branches of activity, but also the wide range of durations suggested in the course of the debate, show the difficulty of fixing a minimum duration.
To conclude Mr President, I can assure you that what you propose for the future, particularly regarding the new programmes, and with a special emphasis on the Leonardo da Vinci programme, will be very carefully considered. This latter programme must increasingly promote mobility for people engaged in work-linked training and become as my colleague Edith Cresson has said on more than one occasion an 'Erasmus for trainees.'
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Supplementary pension rights
The next item is the report (A4-0134/98) by Mr Ettl, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Directive on safeguarding the supplementary pension rights of employed and self-employed persons moving within the European Union (COM(97)0486 - C4-0661/97-97/0265(CNS)).
Mr President, I am speaking instead of the rapporteur tonight. Sadly, he cannot be with us. He has to attend to important business in Austria. That is a pity because he has produced excellent work in the form of this report. In fact, it is a mark of the success of his work as rapporteur that the report was adopted unanimously in committee. Just one point of difference remained which had not been adequately addressed in the vote and that is now covered here in plenary in the form of Amendment No 18 with the full backing of the Socialist, EPP and Liberal Groups. That degree of consensus is not arrived at easily; it requires hard work, and I should like to congratulate Harald Ettl for the success of that work.
The proposal concerns the safeguarding of the supplementary pension rights of employed and self-employed workers moving within the European Union. As such, it concerns an important practical step towards giving realization to freedom of movement. That freedom of movement for workers is enshrined in the Treaty but in practice a mass of real practical difficulties stand in the way of its proper realization. One such practical difficulty concerns the shortcomings in the coordination of supplementary pension schemes between the Member States and the fundamentally different weightings of state and supplementary social insurance systems in the various Member States. These pose very real obstacles to freedom of movement.
This proposal will not remove all the difficulties by any means. Those difficulties have to be seen against the backdrop of the Commission's 1997 Green Paper on supplementary pensions; that itself arose from the failure of a proposal for a directive on the freedom of management and investment of pension funds which was submitted in 1992 and then withdrawn. That was followed by a 1995 directive attempting to tackle some of these difficulties. That was itself stalled after reaching the Commission, much to Commissioner Flynn's frustration at the time. That in turn led to the establishment of a high-level panel of experts on the freedom of movement of persons chaired by Mrs Simone Weil.
All of these various attempts have focused on three main difficulties facing workers in relation to freedom of movement and supplementary pensions. The first is the long qualifying periods which are necessary in some Member States for acquiring pension rights. It is clear that several years' employment in a company is required before an employee acquires rights, that is an obstacle to free movement. The second is the transferability of pension rights and the third is the issue of double taxation.
An interim report of the Weil Group in November 1996 focussed on an approach which offered at least a start to the solving of some of these difficulties. The approach suggested in that interim report is followed in the proposal we are considering here tonight. It restricts itself to securing the principle of equal treatment for migrant workers. It places emphasis on the preservation of rights of migrant workers as opposed to the transferability of rights from one scheme to another.
There are four main component to the proposal. The first is in Article 4 which ensures that the vested rights of members of a scheme are preserved when the member of the scheme moves to another Member State. Article 5, the second component, ensures that members of the scheme who live in another Member State receive payments in respect of all benefits to which they are entitled under the scheme. The third component concerns the situation of workers posted abroad. That is dealt with in Article 6 and 7. The final component - which will be very important - is contained in Article 8. That requires the managers of pension schemes to provide all relevant information for scheme members wishing to exercise their right to move to another Member State.
All these provisions are important. The main amendments submitted in the report from Harald Ettl, is Amendment No 4. It draws attention to the fact that this directive can only be seen as a first step towards the regulation of the supplementary pension system within the Member States of the Union and says that where necessary the Council in future will need to adopt further acts on waiting periods and the general and cross-frontier transferability of vested pension rights. This proposal is a step in the right direction. I hope the Commission will take particular account of Amendment No 4 and I congratulate the rapporteur on his work.
Mr President, I believe that, as Mr Hughes said, this proposal can only be considered to be a first step because it is a proposal for a restrictive directive in relation to the significance of the problem, which is to ensure effective mobility of workers, according them status of some importance. It is true that Amendment No 4 aims at pension rights held, that is, acquired rights; unfortunately, however, one amendment proposed by the Committee on Legal Affairs and by the Committee on Economic and Monetary Affairs has not been accepted. This lay somewhere between the long periods laid down by some states, and the overly short periods laid down by others, and adopted the solution of the high-level panel, chaired by Mrs Simone Veil, which proposed five years.
However, the Commission's proposal takes its idea from an amendment, or rather adopts it, of the Committee on Legal Affairs on the interpretation of Regulations Nos 1408/71 and 574/72, that is Amendment No 1. This is very important because it offers an additional framework, from the legal point of view, between this proposal and the regulations the Commission had interpreted too rigidly, providing an interpretation connected with the compulsory pension schemes.
In fact, by replacing "only' with "primarily' , Amendment No 1 opens the way to supplementary voluntary, contractual pensions and therefore an integration that harmonizes the legislation fairly adequately. In my opinion, this is therefore a positive proposal overall, which we should naturally see incorporated into the Green Paper which this Parliament will soon receive and which will constitute the mosaic in which the central problem will be situated.
Mr President, Commissioner, ladies and gentlemen, the draft directive before us is indeed a minimalist proposal. It is simply aimed at applying the principle of equal treatment to migrant workers. It is particularly unacceptable that a worker who, in the course of his professional life has made use of his right to free movement and who has paid contributions towards supplementary pension schemes in various Member States has only limited rights to a supplementary pension at the end of his career.
The Committee on Economic and Monetary Affairs and Industrial Policy has proposed six amendments in its opinion. On the one hand, it wants to stress the importance of the free movement of workers not only between Member States, but also within them, as a precondition for the proper running of the internal market and monetary union. It also wants to stress that in future we will have to pay attention to the transferability of pension rights and to reducing the long qualifying periods. On the other hand, it has presented a new definition of workers posted abroad from a Member State and of Member State origin.
The proposal for a directive does not aspire to solve all problems. It is a first step in the field of supplementary pension schemes. The group chaired by Mrs Weil argued that Europe should restrict itself to applying the principle of equal treatment for migrant workers. All the same, the debate continues over the remaining obstructions, for example long qualifying periods and the problem of transferability of pension rights.
The most controversial point concerns the amendment which adjusts the definition of posted worker. It pointed to the fact that Regulation No 1408/71 refers only to secondment within the company and thus not to workers who go to work in a different company, even if the latter forms part of a multinational group. That is why we thought that Directive 83/349, which defines the term multinational concern , should be added to Regulation No 1408/7. The legal department of this Parliament nonetheless prefers Directive 96/71 which refers to the posting of workers and thus covers the secondment of workers. That is why we gladly support Mr Ettl's amendments on that subject.
Mr Ettl has produced an excellent report and I hope that it will not only meet with the approval of this House, but also with the approval of the Ministers for Social Affairs.
Mr President, ladies and gentlemen, I would like to explain the position of the Socialist group. As our chairman has already said, this report was adopted unanimously in committee and there is broad consensus amongst all the groups in the House on this issue. I would, therefore, like to start by thanking Harald Ettl for his very hard work on this very complicated issue. And we should not forget the panel of experts chaired by Simone Veil which deserves thanks for its excellent work for Parliament and, I hope, also for the Commission's legislative proposals, as we are particularly keen to hear these.
At the moment, around 300 000 men and women are working within the Member States of the EU in a different country from the one they previously lived in. Actually, this figure is much less than we once thought, and we have assumed from the beginning of the internal market that it would increase. There are many reasons for this, certainly some individual, but also some political ones. It is our task to look at the political reasons. They are an issue which we have covered in great depth in recent months, especially in the Committee on Employment and Social Affairs, the Committee on Legal Affairs and Citizens' Rights, the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Women's Rights. The issue has been debated in detail in recent months in Parliament, and we are becoming ever more aware that national regulations and provisions raise an incredible number of obstructions; I would almost go so far as to say they amount to harassment. This is one of the political reasons for the situation.
The second reason, Commissioner Flynn, and I will say this openly, is that in the past the Commission was somewhat hesitant and sluggish in dealing with this issue; any progress made was blocked by the Council - the same old story. However, a small step has been taken and it is a good one. In any case, it will ensure that employees in Europe will not be worse off if they make use of the freedom of movement which they have been guaranteed. Of the three pillars of pension provision, the company supplementary pension scheme is still relatively small, especially in my country; in Germany it makes up less than 5-7 % of contracts. But we know that in future these supplementary schemes will have a more important role than they had in the past. What must be important to us is that...
(The President cut off the speaker)
Mr President, Commissioner, on behalf of the Group of the European People's Party, I welcome the proposal of the Commission. I would also like to congratulate Mr Ettl for his objective and balanced report. He describes clearly the issue of migrant workers who under certain circumstances face reduced entitlement to supplementary pensions if they work in different Member States. This naturally has a negative impact on the freedom of movement and often on necessary mobility. In past years there were repeated calls for the supplementary systems to be assigned to Regulation No 1408, which previously only applied to the statutory social insurance schemes of migrant workers. The multiplicity of supplementary pension schemes simply does not permit a straightforward addition of periods of contribution payments, as is the case under 1408.
This proposal for a directive contains only some initial steps - as several speakers have indicated - towards a common approach to supplementary schemes. I would prioritize their urgency and the need for them as follows: firstly, protection of entitlement already acquired from company or supplementary pension schemes; secondly, transnational payments of pensions from company pension schemes, in other words, exportability of benefits as envisaged in Regulation No 1408; thirdly, the establishment of special arrangements for short-term employment postings to other Member States.
Mr Ettl's report sets out the objectives of the directive better and replaces imprecise definitions. The directive contains some of the measures proposed in the Green Paper on supplementary pensions. In addition, the Green Paper places particular emphasis on enabling transnational investment in pension funds, thereby improving freedom of movement. This type of fund already plays an important role in several EU Member States. In my own country, Germany, we have just started to develop these. However a key to the new asset policy which so many parties are striving for is to make shares in this kind of unit trust attractive, particularly to employees with lower incomes, by extending the statutory range of investment facilities beyond asset formation by employees.
In my view, profit-sharing from property ownership for employees is an important way forward, if not as a second pillar alongside statutory pensions, then as supplementary income in old age. The Ettl report does not cover this perspective of course, but rightly concentrates on the proposal for a directive from the Commission and improves it in some important points. For this reason, the Group of the European People's Party will vote for the report.
Mr President, this report deals principally with the cross-frontier transferability of pensions, and it has been rightly pointed out by a number of my colleagues that it is a first step and that the directive is in fact a rather limited one. I was actually rather taken by what Mr Ferri said in his report on the free movement of workers, that this requires a completely different approach to the transferability of pensions. I think we will have to sort this out when we are dealing with the Green Paper, as the entire issue will obviously come up again there. Nonetheless, in his written contribution Mr Ettl has pointed to problems, such as double taxation and in some countries the long qualifying periods for pensions, which should be consigned to the past. You cannot tell workers that their behaviour should be more flexible on the one hand, and tie them down on the other - and I say this to Mrs Menrad in particular - with extremely long qualifying periods. To be honest, I think this is a form of theft from the worker. We should have the courage to resolve this from within Europe.
A number of issues have been improved by this report, in particular with regard to the definition of posting, I believe good proposals have been made. I hope the Commission will want to adopt them.
I would also like to thank Mr Ettl sincerely for his admirable cooperation, and I hope our chairman, Mr Hughes, will pass this on, because I believe that the cooperation in this case has been excellent. But, again, ladies and gentlemen, Mr President, Commissioner, this is really only a first step on the way to solving an issue which we have to solve with regard to pensions. The Commission can expect a great deal from us if we are able to cooperate as we are doing in this Parliament at present.
Mr President, I would like to thank Mr Ettl in his absence for a good report. In general, I can surely say that I believe the pension system is something which is being discussed in all Member States, in view, among other things, of the rising proportion of elderly, which means that more or less all pension systems need to be revised, especially state ones. We are not discussing that here today, but these systems are the most important, and I would like to emphasize that for our citizens.
It is the supplementary pensions that are being discussed here. As a previous speaker said, they are becoming increasingly important. The problem with supplementary pensions is, above all, the difficulties with regard to the single market and the restrictions which exist in terms of the freedom of movement. This is discussed in part in the Commission's proposal, which says that workers who are sent abroad by their employer should be able to belong to the system which they belonged to before. Guarantees are also given that they will be informed of their right to a pension and the rules which exist in the EU when they move. These are of course, as several others have said, important proposals. However, they are not enough and are only a first step.
The difficulties which Mr Ettl has pointed out, the long earning periods, the problems of transferability and the question of double taxation are issues which must be raised in future and supplemented in future proposals from the Commission in order for freedom of movement to be realized. Meanwhile, I am of course supporting this proposal, which is a good one, but it is important to emphasize again that this is a first step.
Mr President, I should like to thank all those who have contributed. I should preface my remarks by saying that you are all quite right. This is just a start, a very small start, and it must be followed up in due course by further proposals. In that context I should like to congratulate the rapporteur. Even though he is absent, Mr Hughes has done an excellent presentation on his behalf. I thank all of you for the excellent work done here.
We are all allies in the task of removing obstacles to free movement related to supplementary pensions and making progress towards achieving a fundamental principle of the Treaty. The purpose of this proposal for a Council directive on which your opinion is requested is to provide protection as regards supplementary pension schemes for the pension rights of workers and members of their families who move from one Member State of the European Union to another. This proposal takes into account the conclusions of the high level panel on free movement chaired by Mrs Weil. It constitutes a first step in removing identified obstacles in this area. The proposal will have a positive affect on labour market mobility since workers will be less hindered from going to work in another Member State.
Similarly, the proposal will make it easier for companies who wish to second workers within their organization to work in another Member State. As emphasized in the 1997 Green Paper on supplementary pensions and the single market, supplementary pension schemes play an important role as a second pillar of social security which complements the protection provided by the statutory schemes. As more and more Union citizens turn to these supplementary pension schemes as a way of guaranteeing adequate income in their retirement, protection of the rights in these schemes becomes more important.
In this Green Paper the Commission looked at several issues, a number of which are intended to deepen the analysis of obstacles to free movement and are outside the scope of this present proposal. In particular, it addressed the question of long vesting periods, difficulties with transferability of vested pension rights and tax difficulties linked to acquiring pension rights in more than one Member State. The proposal before us today, once adopted, should form the basis for renewed political effort to remove the remaining obstacles. And that is the key point. This is the start. It must lead on to further efforts to remove the obstacles. I can accept eleven of your amendments in the belief that this will enable the Commission proposal to go ahead and to be adopted by the Council. We hope this is going to happen in June under the United Kingdom presidency.
The amendments the Commission is willing to accept are as follows: Nos 2 and 3 in principle, part of No 4 and Amendments Nos 5, 6, 7, 8 and 9, 13, 14 and 17. These amendments clarify the existing provisions and reflect the concerns of Parliament about legal certainty and its commitment to further action to be taken to remove the remaining obstacles to free movement. Amendment No 1 raises some technical legal complications that require further consideration. So I must reserve the Commission's position on this amendment for today. I must also reserve our position on Amendment No 18 which I have seen for the very first time tonight and which would seem to require some very careful consideration.
I cannot accept Amendments Nos 10, 11, 12 or 15 because these restrict the scope of the proposal. Amendments Nos 10, 11 and 12 restrict the personal scope of the directive. Amendment No 15 restricts the material scope of the directive since the trans-border affiliation for posted workers provided for by Article 6 should be limited only in schemes of comparable entitlement in the host Member State and in the country of origin. As far as Amendment No 16 is concerned, it cannot be accepted at this stage because it goes beyond the aim of Article 7 to which it refers. You will note that Article 7 deals with taxation aspects of supplementary pensions contributions made on or behalf of a posted worker. This is the most sensitive aspect of the proposal for which a political agreement in the Council is going to be very difficult to achieve anyway. The tax aspects of supplementary pensions need a broader approach in order to find suitable solutions to the existing problems and by avoiding additional and simultaneous double taxation for persons moving within the European Union. These tax aspects are under discussion with all involved parties in the context of the Green Paper.
I trust that on this basis we can consider that we have a political agreement and that the Commission proposal can go forward for adoption by the Council, as amended following the adoption of Parliament's opinion. I look forward to making further advances on this matter at a later date.
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Mr President, you have chaired this evening's sitting very fairly, so I would again like to point out that my group applied for three minutes for me, otherwise I would have planned my speech very differently. Secondly, there was no red light after two minutes were up. I would be grateful if you could take note of this.
I should explain, Mrs Weiler, that according to my notes here your speaking time was two minutes. So far during this debate, you are the Member who has gone furthest over the allotted speaking time. That is why I had to interrupt you, because you were already over your time-limit by a third. We are probably both right, but that is what happened and I wanted to explain it to you.
Judgments in matrimonial matters
The next item is the report (A4-0131/98) by Mr Verde i Aldea, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the draft Convention on jurisdiction, recognition and enforcement of judgements in matrimonial matters (13245/97 - C4-0063/98-97/0918 (CNS)). Draftsman of the opinion: Mrs d'Ancona, on behalf of the Committee on Civil Liberties and Internal Affairs (Hughes Procedure).
Mr President, 30 years ago the then European Economic Community realized that increased international trade meant that the Member States of that Community had to reach a convention to determine competence and how to implement sentences in contractual matters. Contracts were - and are increasingly so today - international contracts, especially in the Union, and that convention was absolutely necessary. It was drawn up in the form of a convention because the Community had no competence in that area.
Thirty years later, we can say that that 1968 Brussels Convention, under the jurisdictional tutelage of the Court of Justice, has progressed satisfactorily during that time. Having reached this point, the Member States have realized that there is another area too - that of the freedom of movement of persons - which has given rise to a situation of transfers and contacts between the different countries within the Union, which has led to increasing numbers of marriages between nationals of different Member States. At the same time, another phenomenon has arisen - maybe not parallel, but also on the increase: the phenomenon of marriage breakdown, with sentences of divorce, separation, annulment and so on.
The Council has realized this and has now presented this draft convention on matrimonial matters, under the guidelines of what is beginning to be a Community competence - judicial cooperation - which so far involves Articles K of the Treaty on European Union.
This Parliament is just acting in a consultative capacity as regards this convention presented by the Council. The Council is not here for this debate, so I do not have to make any very profound remarks to try to convince them of the value of our amendments. However, I will say that Parliament and the Committee on Legal Affairs and Citizens' Rights have been inclined to accept this convention. We know it has been debated at length in the Council because this question has given rise to tensions between Member States, - especially between the Nordic countries, which also have a convention and have done so for a long time, and others. The effect has been to make this an extremely delicate text, and any amendment could once again call into question the whole convention.
The amendments presented by the Committee on Legal Affairs and Citizens' Rights - where they were approved almost unanimously - do not attempt to make any great change to the convention. There was a proposal from the Committee on Civil Liberties and Internal Affairs to try to achieve a new convention, with a view to the forthcoming implementation of the Amsterdam Treaty. But obviously, the Amsterdam Treaty is not in force, so it is better to base things on the current competences of each of the institutions. So I have restricted myself to accepting some of the amendments from that committee.
Mr President, the amendments are certainly not an attempt to change the convention. They try to clarify some important points. I will only mention one of them, which would create a special article concerned with questions of language and how these declarations have to be notified. And on that point, which may seem the most innovative, I want to mention that there is a Commission proposal along almost the same lines, which refers to the Brussels Convention. It seems to me that if the innovation is valid for that convention, it would be a good thing to make use of it for this one too.
Those are the outlines, Mr President, of this convention. I hope the Council will take account of the thoughts we have expressed verbally and in writing - they are thoughts rather than amendments - and that one way or another, and as quickly as possible, the convention will reach a happy conclusion and can be published in the Official Journal and enter into force as soon as possible, because society really needs it.
Mr President, I would like to thank Mr Verde i Aldea for his studious and thorough work. This is an important plank in judicial cooperation and a major subject of human interest. The proposal seeks to alleviate the difficulties experienced by couples in seeking to extract themselves from failed or unsatisfactory marriages and other legal relationships where there is a cross-border element. It also covers children of such marriages.
This draft convention known as the Brussels II Convention applies to civil proceedings with divorce, legal separation and marriage annulments and civil proceedings relating to parental responsibility over a child of both spouses. Like the Brussels Convention, it assures that a court order obtained in one Member State should be recognized in another Member State without any special procedure. Similarly a child parental authority judgment given in one Member State can be enforced in another Member State. It is especially important with increasing cross-border marriages and mobility of people and the need to protect children of such marriages.
Finally, I should like to thank the UK Presidency and. In particular, a former colleague on the Committee on Legal Affairs and Citizens' Rights, now a minister in the Lord Chancellor's Department, Mr Hoon, and the Lord Chancellor for piloting this important judicial cooperation reform. Like Mr Verde i Aldea, in the name of my group I should like to support the amendments he has proposed. I thank him again for his work.
Mr President, on behalf of my group I should like to thank Mr Verde i Aldea for this very important piece of legislation, in particular as it relates to a very human issue and, one which is increasing and poses problems for many of us. On behalf of my group I should like to say that my group congratulates Mr Verde i Aldea for his report. I give my group's official position first, after which I will make a couple of points myself as the President's mediator for transnationally abducted children.
The group considers Amendments Nos 3, 6 and 10 as very important. They refer to points D, E and F. The group is against the opinion of the Committee on Civil Liberties and Internal Affairs because it was adopted without formal procedure. It was announced as a letter even on the agenda of the Civil Liberties Committee on the day of adoption and no deadline was fixed for amendments. It is against Amendments Nos 4, 5 and 8 for legal reasons.
The two previous speakers have outlined the history and need for this Convention. I hope very much that it will get unanimous support from Parliament. The reason why I have asked to speak particularly tonight is because one of the amendments refers to my role as the mediator for the President of the European Parliament on transnationally abducted children. Amongst the many difficulties we are facing in this area is the very frequent refusal of courts from one Member State to recognize judgments made in another.
This has a two-fold effect. It often prolongs very real human misery but as far as I am concerned one of the major problems it provokes is that of the abduction of children. There is a genuine human fear at the heart of many of these abductions of a child. We must be able to reassure both parents, either the custodial parent or the non-custodial parent, that they can rely on the support of the courts in their own country and the courts of the country where a child may be living to ensure that they will have access to their children. Very often this fear of the loss of a child results in an abduction. Sometimes there is not just one abduction but even two and, in extreme circumstances, even three. That is to say, one partner abducts, the other abducts and then the other abducts again. We must arrive at some form of genuine cooperation between the courts; there are a great many areas in the legal systems in all of our countries that need to be carefully reassessed in the light of this very difficult and growing problem.
That having been said, I accept that not only do we need the legal underpinning that your excellent report gives us but we also need considerably more training for the judges in all our countries. Obviously I would very much like to see it in non-Union countries as well, where we experience very considerable difficulties, in particular in the North African countries, when children are abducted.
The report recognizes pragmatically the realities of a very recently introduced divorce law in Ireland and also historical realities which relate to the annulment of marriages and agreements with the Holy See. I would like to thank the rapporteur for his work and congratulate him.
Mr President, we are all familiar with the difficult situations people find themselves in when they become the victim of separation, divorce or annulment lawsuits, if they are the respondent and do not share the nationality or residence rights of the plaintiff. Then there are those distressing situations caused by the failure to comply with resolutions accompanied by provisional and precautionary measures, the effectiveness of which depends on the speed with which they are implemented.
Such situations mean that the respondent is put in an almost defenceless position when the plaintiff makes use of their own law, and there is real injustice when the resolutions not complied with involve alimony. It is our duty to put an end to that situation. It is necessary and even urgent to put a stop to it as soon as possible. Very well-argued doubts have been expressed about the urgent need for this draft convention, but I do not go along with them.
But even recognizing the urgent need to resolve these flagrant problems, it has to be said that this draft convention is ambiguous and limited, although I think it has been markedly improved by the amendments approved in the Committee on Legal Affairs and Citizens' Rights, especially those by Mr Verde i Aldea. It could be said in its favour that "half a loaf is better than none' . However, it would have been better to have been more ambitious in this case, not just clarifying things but extending the scope, to include for example the financial obligation between marriage partners, and between them and their children. It is regrettable that this has been a wasted opportunity, in part. Nevertheless, I congratulate Mr Verde i Aldea.
Mr President, it could be argued with the Committee on Civil Liberties and Internal Affairs that this is not an appropriate time for this Council initiative in view of the ongoing ratification of the Treaty of Amsterdam and in view too of the current revision of the Brussels Convention of 1968. However, I take a different view and thank the rapporteur for showing us the merits of this initiative. The draft has a clear legal basis in Article K.3. Its definitions are narrow and rigid, but clear, and despite the tight framework - here I refer to Mrs Banotti's speech -, it takes account of children's rights which are particularly worthy of protection. As it aims to replace existing conventions, it represents an important step towards Union civil law. Parliament, therefore, should follow the proposal of the Committee on Legal Affairs and its motions for an amendment and support this important Council initiative for a European Union civil law.
Mr President, I am one of those who has long argued that it is unreasonable for it to be possible in the European Union to be regarded as married in one Member State and as divorced in another. I therefore warmly welcome the report by Mr Verde i Aldea on the Convention on jurisdiction, recognition and enforcement of judgements in matrimonial matters. The convention is a concrete example of what we at EU level can achieve to improve the quality of life of citizens, families and children within the Union. It is natural that questions of jurisdiction, recognition and enforcement are brought to a head when countries move closer together. Closer cooperation leads to increased contact and relationships between individuals, institutions and companies. Consequently, there is also an increase in the number of disputes which cross the home country's borders.
In 1968 the Member States of the Union decided on a convention which regulates the question of jurisdiction, recognition and enforcement of civil law judgements. It is aimed, above all, at companies and other financial operators. However, matrimonial and custody questions were entirely excluded. Since then, developments have gone towards citizens coming increasingly into the centre of the cooperation. The free movement of persons is an objective which today has largely become a reality. More and more citizens are marrying citizens from other Member States. More and more are like us in that they choose for various reasons, for longer or shorter periods, to live or work in a Member State other than their own. This is of course a welcome development. It is therefore natural to also develop the framework for international civil law. An objective for us must be that disputes between individuals which involve the legal systems of more than one Member State can be resolved quickly and efficiently.
Matrimonial and custody disputes are both often heart-rending for all those concerned. It is therefore particularly important that these disputes can be resolved without being complicated by procedural difficulties. The European Parliament knows better than most the problems which rules of procedure for matrimonial disputes can cause for individual EU citizens. A large number of petitions have been sent to the European Parliament on this issue. In practice, the current situation means that a decision on divorce in one Member State is not automatically recognized in another Member State. This can have serious consequences. A couple can thus be legally divorced in one Member State while at the same time being regarded as married in another. For the individual concerned this is of course entirely unacceptable. It has particularly serious consequences if either of the parties wants to enter into a new marriage. The result can then be that the new marriage is regarded as bigamy in another Member State, which is a punishable offence.
The draft Convention on jurisdiction, recognition and enforcement of judgements in matrimonial matters sets clear and exhaustive rules on who shall have jurisdiction in a particular case. The basic principle is that jurisdiction is decided according to where the parties have their permanent place of residence. In exceptional cases, nationality or place of abode may decide. The convention also includes a number of rules which simplify and speed up the procedures for recognition and enforcement. In practice, the rules mean that a ruling in a matrimonial case will automatically be enforced in another Member State.
In the event of divorce or separation, the children are often the most vulnerable. Therefore, it is important, as far as possible, to create conditions for the children to maintain close contact with both their father and their mother after a divorce. When more than one Member State is involved, the rules must be formulated so that the question of custody can be resolved unambiguously. The starting point must always be what is best for the children. In this regard, the convention is a considerable improvement compared with the current situation. In future, the court which decides on matters of divorce will also be qualified to make decisions on the question of custody if the children have their permanent place of residence in the Member State. The court will also be able to decide questions of custody if the children are resident in a different Member State on condition that at least one of the parties has custody of the children and that both parties accept that the court shall have jurisdiction.
In his report, the rapporteur raises the question of the role of the Court of Justice in the interpretation of the convention and finds that it is limited. A preliminary ruling can only be requested by a court of appeal or by the highest legal authorities in a Member State. I share the rapporteur's view that it would have been good if the Court of Justice had been given greater scope to give preliminary rulings. I note in particular that the limitation is more extensive than is the case with the 1968 Brussels Convention.
The Convention on jurisdiction, recognition and enforcement of judgements in matrimonial matters is an important step towards the Europe of the citizens. It is my hope that the formal decision on the convention is taken at the Council of Ministers for justice and home affairs on 28 and 29 May. It is therefore important that the Member States also ratify the convention afterwards.
Thank you, Commissioner Gradin.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Aspects relating to world trade
The next item is the report (A4-0125/98) by Mr Pimenta, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on environmental, health and consumer protection aspects of world trade.
Mr President, ladies and gentlemen, Commissioner, the debate on trade and the environment is reaching a critical stage. Since the agreements were signed at the end of the Uruguay Round and the World Trade Organization was created, not one positive decision has been taken, even though this House and other legislative assemblies only agreed to ratify the Marrakesh Agreements because those agreements envisaged a package that included environmental matters.
Now, the mandate of the WTO's Committee on Trade and Environment originally contained 10 points, none of which has been the subject of a policy decision by the decision-making bodies of the WTO. In the absence of any decision by the policymakers, policy has been defined by the Panels, which are effectively the law-courts of the World Trade Organization. This situation cannot be allowed to go on. Firstly, those bodies have no legitimate right to decide to set aside national laws of major importance in the field of the environment, health and consumer protection. We have seen the reaction to this situation in the United States Congress when the Clinton government had its fast track application refused. Secondly, the Panels themselves have acknowledged their limitations and requested guidelines from the policy-makers of the World Trade Organization, and no such guidelines have been forthcoming.
And there are fundamental problems, Mr President, there is a problem over the objectives of the two policies. Environmental policy seeks to change the way people behave, the way citizens, corporations and countries behave. International trade policy merely aims to secure free trade in products or services, without allowing any distinction between products based on how they are made; that is to say, making no distinction between what are called otherwise like products in English. And this is a basic conflict we have to consider in terms of philosophy and policy.
Then there are conflicting laws. For example, the international conventions for the protection of the environment, such as CITES, the Washington Convention, which seeks protection for endangered species, has been torpedoed by a recent decision of the GATT Panel. Although it is possible and does not cost much to protect disappearing species protected under the CITES Convention, the GATT Panel has just decided that it cannot prevent the United States from importing shrimps caught by methods which risk causing the extinction of species protected by an international environmental law.
The WTO's lack of decision-making power also causes problems regarding sustainable development. We have had the banana Panel, which has caused some ACP countries very serious problems. We have ethical questions, as we have seen all too clearly in the fact that the European law on leg-traps has been placed in doubt by a potential threat from a possible GATT Panel. We have questions concerning public health and consumer protection, like the decision on hormones in meat: Europe does not allow the use of hormones to fatten livestock, but they want to make us repeal that legislation. We have questions concerning the labelling of products, such as timber products from forests that are not under sustainable forms of cultivation, but the WTO does not allow us to distinguish between timber produced by destroying virgin forests and timber from sustainable plantations.
I would like to ask the Commission a direct question, and, to avoid any misunderstanding, I will ask it in English, so that the Commissioner Sir Leon Brittan, Commissioner Marcelino Oreja and their technical advisers can understand:
I welcome the speech that Sir Leon Brittan produced in the Bellerive Globe Conference in Geneva. But I can only welcome its proposal for a high-level meeting of ministers for trade and environment if two conditions are met. The first one is that this cannot be a delaying tactic. It must be included in the declaration of the forthcoming Geneva high-level WTO ministerial conference in May. Otherwise it will not have enough political backing. Secondly, we need to have a clear position from the Commission about the idea of a special procedure before the Panel convenes in the case of a conflict between environment and trade in the WTO.
To be clearer, we want it to be more democratic, more open to the NGOs and to the outside world, to the experts on the environment before the so-called judges of a Panel start taking decisions on trade and environment. We want to establish two things here. Firstly, on the institutional level, a high-level ministerial group for trade and environment that will give the necessary political impetus that does not exist today in the committee on trade and the environment. Secondly, on an operational level we want to have a pre-dispute settlement mechanism where we can have participation of civil society, NGOs, environmental experts, to have some mediation before it reaches the time of decision.
I should also like to draw the Commission's attention to paragraphs 6, 8 and 10 where we ask for the creation of an eminent persons group to think about the most important philosophical questions, the warning we give in paragraph 8 and, finally, the urgency in creating the trade and environment ministerial group for sustainable development.
Mr President, I apologise for having gone on so long. This problem is getting close to breaking-point and the Commission must be made clearly aware that the democratic representatives of the people are losing patience.
Mr President, I should first like to endorse the latter parts of what Mr Pimenta said. I hope not to repeat them. More and more often we are seeing results of appeal decisions at the WTO which have negative effects on the environment and, despite the provision of Article 20 of GATT, environmental protection seems to be far to the back of the minds of many of the international trade lawyers involved in this work. In our own work in this Parliament we have watched decision son baby sealskins, leghold traps, animal testing for cosmetics, all coming to grief simply in the face of threats of the WTO, let alone actual cases.
For instance, I do not know if the officials who are developing the post-Kyoto policies and measures are taking precautions against future WTO attacks from, for example, the oil-producing nations. But I certainly hope they are doing this. The tuna dolphin and shrimp turtle decisions have increased the anxiety amongst NGOs and the public that the WTO is a threat to socially and environmentally sustainable development. Yet, none of these cases are intrinsically trade disputes and ought to have simply been mediated. If we had had more strong multilateral environment agreements, some of these problems could have been avoided. It would be very sad if NGOs totally lost faith in the WTO because they could use the WTO tools for instance to battle for reductions in tariffs on environmental goods and services.
My group wholeheartedly supports Mr Pimenta's excellent report, including paragraph 8. It should be an essential input to the main ministerial meeting on WTO and I hope that the Council of Ministers will listen to our concerns about the need to strengthen the WTO committee on trade and the environment. The Commission has floated this idea of a high-level trade and environment meeting in Geneva in the autumn bringing together top-level policy-makers to push forward the debate on how to strengthen the CTE's work. This could well be a useful initiative. Mr Pimenta worries that this might be a delaying tactic and in many ways the work needs to be done beforehand by high level officials. Nevertheless, it could be a useful step forward.
We are in a world where, to look at one area, increasing biotechnological innovations are threatening farmers' livelihoods in developing countries. Natural herbal medicines from these countries are being pirated and patented by rapacious multinationals who then want to sell these products back at prices which cannot be afforded. The Multilateral Agreement on Investment is being negotiated which may not yet contain sufficiently strong social and environmental clauses. All these problems have a bearing on world trade and the way in which the WTO needs to develop and cope with them. The WTO must be made to evolve so as to be able to work in a way which respects these important areas. Mr Pimenta's report contains some very important and sound points and I commend it to the House.
Mr President, the GATT legislation, as you know, is of crucial importance to the promotion of world trade. The Union too, our own European Union, and the Member States can benefit greatly. But up until now the implementation of GATT has taken no account whatsoever of the environment. It takes no account of unsustainable logging, it takes no account of highly intensive, polluting farming methods, it takes no account of cruel trapping methods, such as the leghold traps we have spoken of repeatedly in this Parliament. It takes no account whatsoever of general damage to the environment. That is why this Parliament has urged, since 1993, that this connection should be made in the GATT. We are still forced to conclude that the wording of laws currently in force establishes the prevalence of free trade aims over the aims of environmentally and socially sustainable development. That is why Parliament insisted at the time that a committee for trade and the environment, the CTE, be set up. Partly through the efforts of this Parliament, the committee and the working programme got off the ground, and was laid down in the Marrakesh Agreement. However, far too little has changed since then. There was no proper follow-up to Marrakesh. With the WTO ministerial conference in Geneva in sight, this is the perfect time to give the process a new impetus. The Pimenta report does so in an excellent fashion.
On the one hand, the situation appears to be improving, because, partly as a result of Kyoto, the United States has become more interested again in the environmental aspects of trade. It also appears that a number of important points of dispute with the WTO, such as disputes over hormones and turtles, are being removed. But on the other hand, further postponement of formal legislation in the WTO context might cause unnecessary political damage to that same WTO. This own-initiative report by Mr Pimenta, which was unanimously adopted in the Committee on the Environment, Public Health and Consumer Protection, is an important boost. The work of the CTE must be taken up forcefully, and before the end of this century it must be in a position to fulfil the mandate set in Marrakesh.
The WTO should also take into account the precautionary principle, and "the polluter pays' principle. The Commission and the Member States must in any case - and I am addressing the representative from the Commission in particular - take steps to urge their WTO partners in Geneva to enter into a binding declaration on the resolution.
We, the Group of the European Liberal Democrat and Reform Party, fully support Mr Pimenta's report, and we see any reason why it would not get through this Parliament unharmed tomorrow. The Committee on the Environment was unanimously in favour of this report, and if we want to be consistent as a political body, we will have to carry this unanimity in the Committee on the Environment through into this part-session. I hope that we will all vote in favour of the Pimenta report.
Mr President, starting where Mr Eisma left off, I also hope that Mr Pimenta's report is approved tomorrow. As he also said, it was approved unanimously at the last meeting of the Committee on the Environment, Public Health and Consumer Protection. We hope it is approved because, as the rapporteur rightly says, the WTO summit in Geneva in May will really be the last chance to adopt binding, essential political decisions to prevent the constant conflicts between environment and trade, health and trade, and social rights and trade. We cannot have a repetition of the frustrating situation at Singapore in 1996, of flagrant non-compliance with what was agreed at the 1994 WTO summit in Marrakesh.
The reports by Mr Spencer, Mr Kreissl-Dörfler and Mr Pimenta on a different occasion, as previously debated in this Parliament, all repeated the same questions as this one. Trade rules cannot be given priority over those required to protect health, the environment and the future of our natural resources. So we are going to support the Pimenta report and, as Mr Eisma said, let us hope it will be approved tomorrow, if not unanimously - which is a very complicated matter in the House - then at least by a large majority which will allow the European Commission to take a clear and forceful stance at this Geneva summit so that, before the end of this century, we can have rules to defend every area we are fighting to protect: environmental rules, health rules and rules for a fairer society.
Mr President, I will not have the chance to say much in one minute, but in any case I will say that Mr Pimenta's report is excellent and we will vote for it without hesitation.
Indeed, Mr Pimenta clearly highlights the shortcomings of the current WTO and the fact that the values given priority at the moment put free trade before environmental and health protection. The three best-known conflicts which have been settled by the WTO since the adoption of the Marrakech Agreements, those concerning hormones, bananas and fuel in the United States, are all conflicts which have given rise to decisions which are detrimental to both public health and the environment. This seems to me to be a vital point.
If we want this destructive process to end, we must get to the heart of the problem at all costs and not hesitate to challenge the very statutes of the WTO, where clear evidence of the principles of pernicious decision-making can be found. I am thinking particularly of the fact that, when an individual state, or the European Union, wishes to adopt more rigorous measures in the areas of health or the environment, it is up to them to justify it. Uncertainties regarding the harmlessness of certain products or processes are not sufficient to justify more restrictive measures, and this is not acceptable to us. The beginnings of a change must be adopted in Geneva.
Mr President, ladies and gentlemen, first of all I must say that the Commission thinks it is very timely to be having a debate on this report before the second WTO ministerial conference and the OECD ministerial meeting, where the Commission hopes ministers will agree on the importance of holding a more open public debate, with better information about the repercussions for the world economy of the liberalization of trade and investments.
The Commission greatly appreciates Mr Pimenta's commitment to this subject. The new report we have before us represents a fundamental contribution to the debate on trade and environment, both from a general point of view and in the WTO context. I also think it is an essential element in the process of policy formation, since we are convinced that there can be no major progress in trade liberalization without the active support of civil society, not just in Europe but in other countries too, both developed and developing.
The Commission still believes that continuing the process of liberalization is good for the world in general, and for Europe in particular. Nevertheless, the Members of the Commission also understand the worries globalization can cause, which have been expressed here this evening, and is convinced that we need to study more carefully how to define a framework for global liberalization which will guarantee that future growth benefits a great many people throughout the world and also represents a benefit rather than a cost to the environment of the planet.
That was the message of Sir Leon Brittan's speech on the environment to the Bellerive Foundation in Geneva on 23 March, and I hope the Commission can count on the support of this Parliament in producing new ideas in this respect. Sir Leon was encouraged by the initially positive reactions of a large number of Members of this House, who are also following the debate on environment and development closely.
And in the same spirit, after the WTO ministerial conference in May, Sir Leon is going to ask his services to develop a transparent, wide-ranging dialogue about the repercussions of globalization so that, as we move towards the start of a future millennium round at the end of 1999, European public opinion will be not only prepared but also committed to the European objectives in these important negotiations.
Allow me next to deal in more detail, within this general political framework, with the report before us today. This report poses a series of questions about the relationship between trade and environment. The Commission does not think this relationship needs to be a source of conflict, and it should not be so. As stated in our 1996 communication to this Parliament and the Council, we believe that trade and the environment can offer mutual support to each other. Problems of adaptation will arise from time to time during the process, but that is exactly why the WTO Committee on Trade and Environment was created, as a first measure.
The Commission agrees with many of the comments made in the Pimenta report. It also understands and shares the disappointment expressed in certain circles about the Committee's limited progress so far. Maybe it has not progressed as much as some people hoped, but we should also point out that this lack of progress is certainly not due to any lack of effort on the part of the European Community, which has been a leader within the Committee ever since meetings began.
Nor should we underestimate the Committee's work in bringing together the responsible people from the worlds of trade and the environment, thereby helping them to understand the complexities of their respective sectors, or its valuable analyses throughout last year, and the progress made in removing the myths surrounding many problems.
I also want to say something about the shrimp-turtle decision. The Commission is not in a position to make a specific comment on this case, in which the Community is not a direct party, since, as everyone knows, the WTO has not yet published the conclusions of the working group. In general terms, the Commission considers that the conclusions of a series of earlier WTO working groups and of the dispute settlement body have, over the years, established a sort of jurisprudence which is developing coherently in the direction the Community has always advocated. And as regards the specific working group I am talking about, I think we need to look beyond the rather sensationalist conclusions we have all read in the press, such as saying that the United States are losing the battle to save the turtles. If we take a more technical approach and look at the data and the analysis which the Community presented to the special group, as a contribution from a third party, we can conclude that the question is probably a little more subtle. The fact is, the United States prohibited shrimp imports from certain Asian countries, inviting them to negotiate an agreement on the protection of marine turtles. And the special group could probably have reached a different conclusion if the United States had made a more serious effort to reach an agreement with the Asian countries before imposing the ban.
In any case, that special group will stimulate debate within the Committee on Trade and Environment, where the Community has constantly advocated that multilaterally agreed measures should abide by WTO rules. So the basic reasoning follows the line taken by the Commission. And while it is possible that the working group may find against the United States' measure, many of its conclusions can represent a step towards recognizing that WTO members have a lot of room for manoeuvre in adopting the environmental and conservation policies they feel are needed, including policies applied outside their own jurisdiction.
Mr Pimenta's report also addresses the question of WTO jurisprudence and Article 20. Over the years, the conclusions of the various WTO working groups and the dispute settlement body have come to constitute a sort of jurisprudence, which is still making solid progress in the direction advocated by the Community. In other words, the measures adopted by WTO members to protect the environment outside their own jurisdiction should be taken into account when adopted multilaterally rather than unilaterally.
Although there has been progress in this area, the Commission believes it is not enough just to resolve the question of exemptions established in Article 20 of the GATT through juridical resolutions reached within the framework of the dispute settlement system. Article 20 is so important that it should be dealt with at a political level, perhaps in the form of an interpretation or a general WTO agreement. And the Commission is convinced that the constant progress achieved by working group resolutions will offer a good basis for any interpretation of this nature.
Moving on to the question of ethics and the protection of animals, which the rapporteur includes in the present report, I think this is an area which calls for a certain amount of caution. I will just say that, in the current phase, we should avoid giving the impression that we want to lecture other countries about what they should do within their own jurisdictions.
When a problem arises in relation to their policies, the correct attitude is probably to collaborate with them and persuade them of our point of view, even through the use of binding agreements. In any case, these questions should not be added to the agenda of the Committee which, in the Commission's view, should continue to concern itself with specific problems which really have a bearing on the environment.
Perhaps these are the sort of questions which could be addressed by the eminent persons group. In principle, the Commission is happy with the idea of creating this group, but before we commit ourselves to it we need more details about what its precise mandate would be. Obviously, it would be important for its work not to overlap with that of the Committee, and it would need a broad mandate, to include not just the traditional problems concerning trade and the environment, but also questions such as the ethical aspects of animal protection, human health, consumer protection and so on. To start with however, as indicated in Mr Pimenta's report, our efforts should primarily be aimed at strengthening the work of the Committee itself.
As for what could be called the philosophical debate, the Commission would try to go along with the rapporteur's view, in the sense that the debate on trade and environment has matured sufficiently to allow intervention at a more political level. This maturity is largely due to the Community's constructive efforts within the Committee, and that work should be increased now. Nevertheless, as Sir Leon said in Geneva last month, the Commission also thinks it would be useful to have a high-level meeting on trade and environment before the WTO ministerial conference in 1999. That meeting, under the auspices of the WTO, could strengthen the Committee's work, in the sense of increasing the importance of trade and environment in the eyes of governments, ensuring that the matter remains firmly fixed in the WTO programme in the run-up to the 1999 conference. More importantly, a high-level political initiative of this type could remove the block which has so far largely prevented us from progressing as much as we would have liked, and could resolve many of the questions raised by Mr Pimenta in his report.
So the Commission wants to work with Parliament on initiatives like this which can allow us to place the environment right at the centre of our trade and ecological objectives, granting it a special place in the global round of negotiations.
To address some of Mr Pimenta's other comments, such as whether the Commission agrees with the idea of an eminent persons group, I have already said the Commission is sympathetic. The ministerial conference in May undoubtedly represents an intermediate phase between two ministerial conferences, and the Commission certainly has no plans to attach special importance to one particular subject or sector, and does not intend to propose anything on its own initiative. However, it is willing to consider in a positive light anything suggested by other parties.
As for the Commission supporting the idea of a solemn political declaration in Geneva, as suggested by Mr Pimenta this evening, we see the May ministerial conference as an intermediate stage between two ministerial conferences, and the Commission clearly has no plans to place the emphasis on that question. However, we understand that the objective of such a declaration, according to Mr Pimenta's report, would be to regain the political impetus, and the Commission accepts that there is a need to revitalize the debate. For that reason, as I said before, we have proposed the high-level officials' meeting.
Those are the basic aspects I wanted to comment on. Also, I want to say to Mrs Pollack, as regards her mention of the Kyoto Protocol, that we do not see any danger of incompatibility with the WTO. As for the multilateral agreement on investments, the MAI, negotiated within the framework of the OECD, the Community is prepared to go as far as may be necessary - and I want to say that categorically - to guarantee that foreign investments respect national laws on environmental protection. Those are some of the comments I wanted to make in connection with Mr Pimenta's report, to which the Commission is very sympathetic. We think it is very important, just like the speeches we have heard.
Mr President, may I first make a comment for the benefit of the Parliamentary staff: paragraph 4 is wrong in all languages. It should not read 'the caution principle' , but the 'precautionary principle' . I would ask the staff to correct the error, because this is an important matter.
Turning to the Commissioner, I would firstly like to thank him for being here, and tell him that I know him well and know from his background and his lifestyle that he is sincere when he speaks on environmental matters and participation in civil society. Nevertheless - and I hope I can rely on your vote, Commissioner Oreja, as an ally of ours in defending these causes - I would like to make sure the whole Commission knows, first and foremost, that there must be a declaration on the environment in Geneva in May, because there was none made in Singapore. Because in Singapore, as you know, the Committee on Trade and Environment (CTE) report was not even ratified, and if there is no declaration in May it will mean another year will be wasted on discussions at official level. We need a political initiative at the highest level, within the WTO. Otherwise the debate will not be resumed.
Secondly, a high-level meeting should not be a meeting of senior officials. It should be a ministerial initiative, because it is not the Director-Generals who answer to their national parliaments on policy and receive policy directions, however well qualified they may be technically; it is the ministers. It is the ministers for trade, the ministers for the environment, as it is the Commissioners here. I would ask the Commissioner to properly forward to the Commission the fact that this House is seriously interested in political initiatives, and raises these questions at political level, without wishing to detract from the excellent work that has been done by technical experts, and especially European technical experts, in this field.
Mr President, I have certainly taken note of what Mr Pimenta said. I will make sure I remember it and convey his opinion to the Members of the Commission.
Thank you, Commissioner Oreja.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
European City of Culture
The next item is the report (A4-0083/98) by Mr Monfils, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a European Parliament and Council Decision establishing a Community initiative for the European City of Culture event (COM(97)0549 - C4-0580/97-97/0290(COD)).
Mr President, ladies and gentlemen, since 1985 the choice of the European Cities of Culture has been left to the Union's Council of Ministers. Decisions were not always based on the cultural value of the projects submitted. Furthermore, in the year 2000, Europe has made no choice since it has accepted the designation of nine cities as Cities of Culture.
The directive presented by the Commission is aimed at giving greater importance to European cities and greater objectivity to the choices made. At a procedural level, the directive proposes setting up a Selection Panel. On the basis of its opinion, on the proposal of the Commission and after consultation with Parliament, the Council will designate the European City of Culture by a qualified majority. The directive furthermore extends the choice of cities to the countries of the European Economic Area. It also strengthens the demands relating to the content of the projects to be presented. After a particularly in-depth debate, for which I would especially like to thank the members of the Committee on Culture, Youth, Education and the Media, some of whom are present today, I can say that this committee approved virtually unanimously the amendments presented to you here, which are furthermore in line with the suggestions I made in my report.
There are seven points worth highlighting. Firstly, with regard to the choice of city, we are proposing to replace the previous intergovernmental method with a Community method. Thus the cities will submit their applications directly, without going via their national government. I am aware that there is clear opposition to this method within the Council of Ministers. There are even some who would like the European City of Culture to be designated in turn by each Member State, or by the state holding the Presidency of the European Union. Thus, after Great Britain, an Austrian city would be nominated by Austria for six months, then a Swedish one, then Danish, then Belgian and so on.
To do this would be to ruin completely the idea of a European capital of culture, which must not be designated by a State for reasons of circumstance or opportunity, but as the result of a proper cultural analysis of a project presented by the city and an appreciation of the capacity for influence within Europe of the candidate city's cultural project. I am convinced that a very large majority of this House will share the virtually unanimous view of the Committee on Culture and will not accept the cheap selling-off of the very idea of the European City of Culture.
Secondly, we wanted to strengthen the independence of the Selection Panel and place the emphasis on quality, in particular at the level of cultural expertise.
Thirdly, on a procedural level, we are proposing to implement fully the codecision procedure for choice of city, which implies close participation on the part of Parliament in designating the city, and not simply giving an opinion.
Fourthly, we consider that a candidate city may present a specific cultural project in association with other cities, even if a state does not belong to the European Union - maybe to the European Free Trade Association or the European Economic Area, for example - but that the city presenting the project would be solely responsible to the European Union and would hold the title of European City of Culture.
Fifthly, the Committee on Culture wanted to add depth to the content of the projects to be presented by cities, by placing emphasis on the development of artistic creation. This implies not being satisfied with a simple show of cultural events imported from other countries or cities, but demanding that the cultural project should be rooted in the social fabric of the city, encouraging maximum participation in the cultural project on the part of the city's citizens and groups and insisting that conditions for a follow-up to the year's cultural events be presented in the project.
Sixthly, the new importance given to the designation of European City of Culture and the fact that stricter conditions for eligibility have been set mean that greater financial support is required. We are proposing a sum of ECU 2 million, obviously without wishing to influence the possibility of receiving other benefits, in particular via the Structural Funds.
Finally, my seventh point, we stand by the proposal for a European Cultural Month for the countries which are not part of the European Union but who would have an undeniable interest in this if it were to be made more dynamic.
Mr President, ladies and gentlemen, the Committee on Culture and the European Parliament have worked quickly. As I said, we wanted to make the designation of European City of Culture one of the strong points of the Union's cultural policy. We obviously want to insist that the procedure should not be delayed, so that everything can be in place by the end of the year and we can thus apply the provisions of the new directive to the designation of European City for 2002. This is also what the European Commission hopes for, and in particular the European Commissioner, Mr Oreja, whose company we have the pleasure of here today.
Mr President, Commissioner, we are truly delighted that you are here with us at this late hour. We are delighted because we have something to say. This is undoubtedly the best known cultural programme in Europe. If you were to ask people to mention just one cultural programme, they would practically all know the "European Cities of Culture' project. But the strange thing about this project is that it is decided at intergovernmental level and, moreover, that there is not really any money available for it.
Parliament would like to correct this. You would like to correct this. Because what happens today? The Ministers of Culture decide in a completely arbitrary way what is going to happen. You anticipate this and you say that we will have a new procedure for the choice of the city, we will amend Article 128, and replace unanimity by a qualified majority. This is an excellent proposal, but if you will excuse us for saying so, instead of the first and last word going to the Council, in your proposal the first and last word will be with the Commission. That is already much better, as this will establish it at least as a Community initiative.
But what is Parliament proposing? To begin with, as Mr Monfils, the rapporteur, has already said, more resources, and secondly, at a higher level. We would like seven independent experts from the cultural sector to make the choice, and we would like them not only to have the first word, but the last as well. That is why we are not only asking for Parliament's opinion, but that it has supervisory authority to see to it that the selection procedure, as laid down, as carried out by the Selection Panel, is also followed by the institutions.
And what is happening in the meantime? It is really rather regrettable. The Council of Ministers appears to have an agreement which says it should not come about too soon, and that for the time being they will be designating which cities will become cultural cities. Maybe there will be a procedure in the year 2005 or 2006, and it proposes it is taken in rotation. As a Belgian, a Flemish citizen, I should be very satisfied, because the Council of Ministers has said that in the year 2002 Bruges will be the European City of Culture, but I am not satisfied with this. I say this because the cities should be selected on the basis of quality, substance, cultural image, international dimension, and this is not how it is done. The selection is really made through an arrangement, a rather poor arrangement, between the Member States.
Please, my friends, let us get out of this, let us give a true cultural dimension to this project and let us raise its profile. Mr Monfils has already pointed out that in the Committee on Culture, Youth, Education and the Media we voted almost unanimously on this report. It looks as if we will have a practically unanimous vote on this report tomorrow as well.
We invite you, Commissioner, to fight this battle against the Council of Ministers jointly with us, and to ensure that the "European Cities of Culture' project is given a community dimension, a high qualitative dimension, a high cultural dimension. We should not let anyone choose something like this, because then it has no charisma. What is comes down to is that the City of Culture should be the symbol par excellence of Europe's significance in the sphere of culture that year, and one that we have chosen wholeheartedly. Commissioner, this is my argument in a nutshell, because the rapporteur has explained the proposals in detail. We hope that you will be able to side with our proposals and we thank you.
Mr President, Commissioner, ladies and gentlemen, I am pleased that I have been invited to be the first speaker on behalf of the Group of the European People's Party, because I think the European City of Culture is a brilliant idea, a real stroke of genius. I therefore hope we shall not strangle it at birth.
In 2002 this programme must stop being an extended intergovernmental pilot scheme and unreservedly become a Community initiative for which Governments, the Commission and Parliament share responsibility. This is a change we consider fundamental in order to invest it with a highly important threefold function; the representation of national, regional and local culture, which is naturally dear to governments' hearts, the demonstration of a common European culture, which is naturally dear to the Commission's heart; and the expression of the vital forces of society, which is naturally dear to Parliament's heart. The future of this important programme will be put at risk if we do not move forward towards the communitization, the codecision-based selection procedure proposed by Parliament.
The proposals in the Monfils report amount to an important signal to the people. They prove that when a programme demonstrates its worth, European institutions are capable of recognizing it, in this case by proposing to increase the budget and extend the number of participants to enable the programme to realize its full potential. Let us see whether the Commission and the Member States will match the generosity of Parliament, which is proposing a reference amount of ECU 2 million.
Since the event was first instituted in 1985, the European City of Culture has taken various forms, and in the last few years has shown a maturity which has been apparent not only in the consistency and innovation of most of the programmes suggested by the cities, but especially in the extent to which those cities have in some cases been transformed. This is a fundamental way of guaranteeing the effect of an investment going beyond the festival year.
After 2002, if Parliament's proposal is accepted, the European City of Culture can no longer be an event that has nothing to do with the people who live there, or with other cities, inside and outside the Union, with which it is called to join hands. It must not fail to be a link between the past and the future, making good use, as the report suggests, of the relationship between the continued exploitation of its heritage and contemporary creative work. It must also seek to ensure that local initiatives are publicized so that they reach other cities and regions of Europe.
The future City of Culture must submit itself for selection directly, without having to go through central government. It must be selected by an independent consultative Selection Panel, and must finally be approved by the three European institutions. In proposing this, Parliament is giving its clear backing to the initiative and responsibility of the cities themselves. This may help to advance the claims of medium-sized and peripheral cities which would be unlikely to be put forward for selection if they were to rely upon being chosen by their Governments.
Parliament has had the courage to add to this excellent proposal by the Commission. Let us hope Member States will be able to see the potential of this means we are offering them to achieve our common objective: to reinforce the cohesion of the European fabric through cultural cooperation.
Mr President, Commissioner, on behalf of my group I would like to thank Mr Monfils for his splendid report. The notion that Melina Mercouri put forward thirteen years ago regarding the City of Culture event has been an undoubted success. By the year 2000 all Member States of the Union will have their own City of Culture year planned. Actually, Finland is the only country that is having to share its designated City of Culture year with eight other cities. There is nothing there can be done about this in itself, but I seriously think that Finland too, and perhaps especially, given her status as a relatively unknown new Member State, should have had her own individual City of Culture celebration. Helsinki should have got her own City of Culture year considering her internationally respected, and at the same time totally indigenous, contribution to the Arts, as well as the cultural arrangements that are now being undertaken in preparation for the year 2000.
Sharing the City of Culture among many only serves to water down each city's visible contribution to cultural development. In future programming the City of Culture status must clearly only be awarded to one city at a time. The most important contribution the City of Culture project can make is, in the end, its permanent influence on society, and it is therefore necessary to try to get the community as a whole involved in events, to take part in them and get something out of them. It is then that the influence the event has will carry on in an active and creative way long after the year in question is over. The City of Culture year must be mainly based on the city's own resources and special features, its history and its challenges in the face of change. You can then build a selected theme on that individual cultural base, taking advantage of reciprocal action and cultural offerings on an international basis.
The birth of lasting cultural cooperation is one of the key goals of the Union. Although cooperation among different cities is to be aspired to, it is the essential responsibility of just one city, and, if it likes, that city can adopt a natural partner to help in the formulation of its City of Culture year, a partner that has something in common with its geographical situation, history or culture: one of the applicant countries, for instance. I hope the Commission will continue to develop the European City of Culture notion, which is a splendid opportunity, for example, for associate countries to develop their cultural heritage and creativity.
Mr President, Commissioner, ladies and gentlemen, a common market, common political institutions and a common currency which we are seeking to set in motion today, are all the results of a European accord. They should lead to the people within the European Union growing closer together and combining their energies. Yet the foundations upon which the States in the European Union have been building their Community for almost a half century, and the soil in which it will thrive derive from something which has linked the peoples on this continent for several thousand years: their common culture. The Community European City of Culture initiative is based on this thinking. It takes the very thing that could persuade Europeans to consider seeking a political accord in the first place, and uses it to strengthen this accord.
From time immemorial, European cities have been centres of culture. Art, music, literature, dance, theatre, film, architecture in the past and now thrive best where people meet and are culturally active. The "European City of Culture' programme should awaken new interest amongst the citizens of the Union for the cultural heritage in our cities, and focus their eyes more keenly on their beauty. However, in the quest to become European City of Culture there is no place for cities that are inwardlooking. Cities only have a chance of gaining this distinction by placing their own culture in a European context. Where are the city's European influences, and in what way has it influenced Europe? It is the task of Europe's cities to illustrate this by means of cultural events. And, in terms of the initiative we are to adopt today, this will be all the more successful the more cities cooperate with other European cities on their projects and involve creative artists from other cities in their campaigns.
All Member States of the European Union basically agree that, in order to maintain the cultural diversity of Europe, it is imperative to preserve the cultural sovereignty of the Member States. Yet, in terms of the European City of Culture, it is a question of being aware of the riches generated by this diversity whilst keeping in view its common roots. The great opportunity of this initiative is that it can reach all citizens of the Union, for everyone can be culturally creative and take pleasure from culture. Precisely because culture has such a strongly integrating effect, we in the European Parliament would re-emphasize our call as a legitimate democratic body to participate in the decision on the European City of Culture from the year 2002 and to make available ECU 2 million as an annual contribution to finance the initiative. Finally, I offer my warmest congratulations to the rapporteur for producing a sound report.
Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mr Monfils on his excellent report. "European Cities of Culture' is amongst the few projects which appeal to everyone's imagination, yield considerable economic benefit for the city concerned, and can look to the business community for support.
The rapporteur rightly stresses that neither the size of a city nor its political importance within a country is of overriding importance. In the past we have focused mainly on capital cities. This new directive intends to give smaller cities a chance. One condition is, however, that the candidate cities present a clear project which is aimed at the future of the city and which has as its premise its individuality and its role in European history.
An important point regarding the participation of smaller cities in the programme is that Europe provides sufficient resources. My city, Bruges, for instance, candidate for the year 2002, does not have the facilities and infrastructure which capitals have; this is why I support the amendment which provides for ECU 2 million.
In conclusion, I agree with the proposal that candidate cities should be able to submit their candidature directly to the European Commission, and not to their governments. If added to this there will be an independent panel and a Parliament which can have the final say in the choice of the city, I can see a true democratization of the selection procedure. We hope that the approval of this directive can be finalized this year, so that from 2002 the selection can be made according to this new directive, as planned.
Mr President, I would like to thank Mr Monfils for the successful work he has done in drafting this report. It is important to stress that the City of Culture programme ought also to be used to bring capital cities outside the EU to the attention of the public. Lasting cultural cooperation can be furthered not just by concentrating on one city but through regional and cross-border projects. One city should, however, bear the responsibility of coordinating the work.
Sufficient community funding must be found for these programmes, but even more important is the link between business and the events themselves. The weighty contribution which business can make will guarantee publicity for the events and the region in question, and financial tie-ins can also help to promote the development of sustainable projects in the future.
Mr President, ladies and gentlemen, first I want to congratulate both Mr Monfils, on his excellent report, and the Committee on Culture, Youth, Education and the Media. Parliament attaches great importance to the inclusion of the European City of Culture within the Community framework and demonstrates the need to support this event, which has met with increasing success ever since it was launched.
The purpose of the initiative presented by the Commission is to highlight the richness and cultural diversity of European cities and, at the same time, as Mrs Vaz da Silva reminded us a moment ago, draw attention to our common cultural heritage. And that is in keeping with the spirit and the letter of Article 128 of the Treaty.
The Commission is pleased to accept most of Parliament's amendments, which undoubtedly improve the text markedly. However, there are some amendments which we would prefer not to incorporate into the initial proposal: specifically, Amendments Nos 7, 10, 12, 13, 14 and part of No 9.
Let us consider Amendments Nos 7 and 14 first. The funding for the European City of Culture initiative is provided for in the Commission proposal on the framework programme, which has not yet been adopted by the Commission. So at this stage of the procedure the Commission cannot accept amendments with regard to funding since the budgetary provision has to form part of the framework programme.
As for Amendment No 8, insofar as it concerns the presentation of candidates, the Commission believes that the support and initiative of the Member States is indispensable for the event's success. This is to avoid what we see as a potential waste of effort and money by cities with no real chance of being selected right from the outset, because of a lack of venues, for example.
In reference to the last part of Amendment No 9 and Amendment No 10, the Commission proposal certainly makes no attempt to marginalize Parliament. On the contrary, we want it to have a greater role in this activity which, from being intergovernmental in nature, is turning into a Community initiative.
The selection procedure proposed by the Commission tries to involve the Community institutions fully, and is flexible enough for the decision to be adopted quickly, allowing the selected cities enough time to prepare for the event.
The legislative procedure of codecision, provided for in Article 189(b) of the Treaty, is generally required when establishing measures to promote the cultural sector, but it does not seem the most appropriate method for the specific designation of the city. Given its complexity and length, it could stop the programme working properly.
As for Amendments Nos 12 and 13, the Commission does not consider their approach to be in keeping with the Community's commitments to associated third countries as regards the possibility of their participation in Community programmes and activities.
Finally, the Commission wants to stress the need for us to conclude all the procedures connected with the implementation of this initiative as quickly as possible. In that respect, I can tell you that the Commission will spare no effort and will do what it can to try to get the different institutions to adopt a similar position, so we can reach a satisfactory solution which preserves or even increases the vitality and success of this event.
To Mr De Coene, who said a moment ago that the Council had adopted a decision, I want to say that the Council cannot adopt any decision until you have adopted yours. And at this point, allow me to put on my institutionalist's hat. The Council can exchange opinions, but cannot decide, because first of all there has to be a first reading - which is what you are doing now - and then the Council will make a statement. There will be an opportunity for that on 28 May, which is when the Council will be able to examine a common position, if it wants to, and possibly adopt it.
Very rapidly, Mr President, I would simply like to say to the Commissioner that I am extremely disappointed by his response, in three respects. I will pass over the problem of financing, one to two million, when the European Union's budget is ECU 900 million or 1 billion - what am I saying! - 100 billion per year, the issue is clearly ridiculous. But there are two points to which I would like to draw your attention, Commissioner.
Firstly, you cannot accept Amendment No 8, which is the amendment enabling cities to submit their projects directly to the Commission. I thought you were the defender and the promoter of cultural development in the European Union. To hand the choice of cultural city over to the Member States is to trivialize completely the role of European City of Culture and, my apologies for saying this, but you are playing into the hands of the Member States and not that of the Community that you should be defending.
Secondly, when you say that codecision will slow things down, Commissioner, may I remind you that you submitted your report to us a little before the New Year. I commenced my report around 10 January. By 20 January it was being translated. Any delays involved in this report have been through administrative reasons or reasons of timing only. The Committee on Culture has completed everything in the shortest time possible. To tell me that we are not capable, at the level of the European Parliament, of giving an opinion on a European city, that is, of saying yes or no to Brussels, Salamanca, Helsinki or elsewhere, is clearly to make a mockery of the work of Parliament. We have proved that in less than three months, and with a series of delays which were not of our making, we have been able to draw up a report, discuss it, amend it and vote on it. Consequently, Commissioner, I have the feeling that in this respect you are making a mockery of the work of Parliament.
I would like to end, Commissioner, in a word, by saying this to you: in your directive, you wanted a sign, a strong symbol for the European Union, in terms of culture, and we agreed with you. Not only did we agree, not only did we propose it, but we also reinforced it. Commissioner, do not destroy cultural symbols in a world such as ours. They are essential in order to experience our culture in all its diversity.
Commissioner, I do not wish to call into question your expertise regarding institutional issues. I know that you are a specialist on the matter. I would merely like to say one thing, namely that if, in the common position, the Council was to amend the date the directive enters into force, and say 2005 or 2006 was laid down instead of 2002, this would in fact amount to the same thing. Promises have already been made to cities, and to countries at intergovernmental level. Everyone knows this, and it has even been published in non-official publications. So let us not be naive. I know that you oppose this. I know that you do not accept this because as Commissioner, you want to oversee the actual procedures. But let us be honest. Simply through this simple amendment, the Council of Ministers for Culture can undermine your intentions and what we want. This is what is happening at the moment.
So let us be sensible and let us react immediately and say that this is out of the question. I only wanted to issue a warning about some demarches happening at the moment. I really did not want to teach anyone a lesson.
Mr De Coene, I think there has been an interpretation problem. Since I understood you to say that the Council had decided, all I wanted to say to you was that the Council had not been able to decide, because the Council cannot decide until you have done so. It was a question of principle. I was not referring to any other problem. Obviously, like you, I have read rumours about the positions the Council is currently trying to adopt. But I just wanted to deny those rumours, because it is an institutional matter which affects me. The Council cannot decide until you have done so. That is all I was referring to. However, I know as well as you that there are rumours at the moment about certain intentions along the lines you mention. We shall see what the Council says on 28 May, and immediately afterwards - as soon as you invite me to the committee - I will come and tell you what has happened in the Commission and in the Council.
Secondly, I would like to say to Mr Monfils that the Community nature of the initiative does not depend on whether it is the cities themselves or the Member States who present the candidates. It is a question of preference. I respect your opinion very highly and you can rest assured that I will look into it. At the moment, I am not going to accept the amendment, but that does not mean I will never accept it.
I will think about it and study it because I greatly value what Mr Monfils has done. I am not going to accept it today because I think it is a good procedure for the Member States - not to decide on the city - but to present the cities, and for firstly the Commission and then the panel to decide on the city. You say the cities should compete directly. I have my fears about that. I want there to be some sort of security, and a country provides more security than any city. There are many cities which would not pose any problem for me, but one or two might do so, and I prefer the procedure based on Member States. But I am not inflexible on this issue. It is not a question of theology. You have presented me with an observation, and I am not able to accept it at the moment. What I can promise you is that I will think about it.
As for the second matter, I believe - and again this is a question of principle - that the general rule has to be adopted by codecision, which is what you are doing now. You now adopt decisions by codecision. On the other hand, I think the choice of city is an implementational measure and in such cases I do not think codecision should be used. It is debatable. You know that the boundaries between what can and cannot be submitted to the codecision procedure are not always very well-defined. I am in favour of extending codecision as much as possible, as I said in the intergovernmental conference. My opinion is well known. I expressed it in this House after the European Council in Amsterdam. But in this case, I think we are dealing with an implementational measure. I was here in Parliament yesterday and spoke at length on the subject of comitology, which is also an implementational measure. So I have made a note of what Mr Monfils said. I am in favour of making a distinction between general and implementational aspects, and that is why I have not accepted your amendment.
Thank you, Commissioner Marcelino Oreja.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
(The sitting was suspended at 12.05 a.m.)